 



Dated 20 June 2007
SEQUA CORPORATION
(as Obligors’ Agent and as a Guarantor)
THE COMPANIES
listed in part 1 of schedule 1
(acting by the Obligors’ Agent)
HSBC BANK PLC
as Mandated Lead Arranger
HSBC BANK PLC
as Original Fronting Bank
THE FINANCIAL INSTITUTIONS
listed in part 2 of schedule 1
HSBC BANK PLC
as Agent
HSBC BANK PLC
as Security Trustee
 
AMENDMENT AND RESTATEMENT
AGREEMENT RELATING TO A
FACILITIES AGREEMENT DATED
21 DECEMBER 2005

 
(ADDLESHAW GODDAD LOGO) [y36406y3640601.gif]

 



--------------------------------------------------------------------------------



 



Contents

                  Clause   Page  
1
  Definitions and interpretation     0  
2
  Restatement     1  
3
  Representations     2  
4
  Continuity and further assurance     2  
5
  Fees, costs and expenses     2  
6
  Miscellaneous     3  
 
           
 
  Schedule        
 
           
1
  The Parties     4  
 
  Part 1 - The Obligors     4  
 
  Part 2 - The Original Lender     5  
2
  Conditions precedent     6  
3
  Restated Agreement     8  
4
  Conditions subsequent     9  
 
  Part 1     9  
 
  Part 2     9  

 



--------------------------------------------------------------------------------



 



This Agreement is dated 20 June, 2007
Between

(1)   Sequa Corporation, a company incorporated in the United States of America
in its capacity as agent for the Obligors (Obligors’ Agent);   (2)   The
Companies listed in part 1 (The Obligors) of schedule 1 as borrowers
(Borrowers);   (3)   The Companies listed in part 1 (The Obligors) of schedule 1
as original guarantors (Original Guarantors);   (4)   HSBC Bank plc as mandated
lead arranger (Arranger);   (5)   HSBC Bank plc as fronting bank (Fronting
Bank);   (6)   The Financial Institutions listed in part 2 (The Original
Lenders) of schedule 1 as original lenders (Original Lenders);   (7)   HSBC Bank
plc as agent of the other Finance Parties (Agent); and   (8)   HSBC Bank plc as
security trustee for the Finance Parties (Security Trustee).

It is agreed

1   Definitions and interpretation   1.1   Definitions

In this Agreement:
Original Facilities Agreement means the facilities agreement dated 21
December 2005 between the Parties
Party means a party to this Agreement
Restated Agreement means the Original Facilities Agreement, as amended by this
Agreement, the terms of which are set out in schedule 3 (Restated Agreement)
Restatement Date means the date upon which the Agent gives the notification
referred to in clause 2.2(a) (Conditions precedent)

1.2   Interpretation

  (a)   Unless otherwise defined in this Agreement, a term defined in the
Original Facilities Agreement has the same meaning when used in this Agreement
or any notices, acknowledgements or other documents issued under or in
connection with this Agreement.     (b)   Clause 1.2 (Interpretation) of the
Original Facilities Agreement is incorporated in this Agreement as if set out
here in full but so that each reference in that clause to this Agreement shall
be read as a reference to this Agreement.

 



--------------------------------------------------------------------------------



 



1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in any Finance Document, a
person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement
or any other Finance Document issued or entered into under or in connection with
it.     (b)   Unless expressly provided to the contrary in any Finance Document
the consent of any person who is not a Party is not required to rescind or vary
this Agreement or any other Finance Document entered into under or in connection
with it.

2   Restatement   2.1   Restatement of the Original Facilities Agreement      
With effect from and including the Restatement Date, the Original Facilities
Agreement shall be amended and restated so that it shall be read and construed
for all purposes as set out in schedule 3 (Restated Agreement).   2.2  
Conditions precedent

  (a)   The Agent shall notify the Obligors’ Agent promptly in writing when it
has received or waived the requirement to receive all the documents and other
evidence listed in schedule 2 (Conditions precedent) of this Agreement in form
and substance satisfactory to the Agent.     (b)   The Agent shall not be
obliged to issue the notice referred to in clause 2.2(a) if:

  (i)   a Default is continuing or would result from the restatement of the
Original Facilities Agreement pursuant to clause 2.1; or     (ii)   the
representations in clause 3 (Representations) to be made by each Obligor are not
true.

2.3   Failure to satisfy conditions precedent       If the Restatement Date has
not occurred on or before 8 June 2007 (or any later date which the Agent (acting
on the instructions of the Majority Lenders) and the Obligors’ Agent may agree),
then clause 2 (other than this clause 2.3) and clause 4.1 (Continuing
obligations) will cease to have effect and none of the amendments referred to in
clause 2.1 shall take effect. The Obligors’ Agent shall, however, remain liable
to the Finance Parties for all fees, costs and expenses pursuant to clause 5
(Fees, costs and expenses).   2.4   Conditions subsequent       The Obligors’
Agent shall procure that:

  (a)   the conditions subsequent set out in part I of schedule 4 are satisfied
in full by not later than the date falling 3 months from the date of this
Agreement; and     (b)   the conditions subsequent set out in part 2 of schedule
4 are satisfied in full by not later than the date falling 6 months from the
date of this Agreement.

 



--------------------------------------------------------------------------------



 



2.5   Security confirmation       Each Obligor confirms that its liabilities and
obligations arising under the Restated Agreement shall form part of (but do not
limit) the obligations and liabilities that are secured by each of the Security
Documents to which such Obligor is a party and that Security granted by each
Obligor pursuant to the Security Documents to which it is a party shall cover
(without limitation) the obligations and liabilities under the Restated
Agreement.   2.6   Guarantee confirmation       Each Guarantor confirms that the
guarantee contained in clause 21 (Guarantee and Indemnity) of the Original
Facilities Agreement continues in full force and effect and shall cover (without
limitation) the obligations and liabilities of the Obligors under the Restated
Agreement.   3   Representations       Each Obligor makes the Repeating
Representations by reference to the facts and circumstances then existing:

  (a)   on the date of this Agreement; and     (b)   on the Restatement Date.

4   Continuity and further assurance   4.1   Continuing obligations       The
provisions of the Original Facilities Agreement and the other Finance Documents
shall, save as amended by this Agreement, continue in full force and effect.  
4.2   Further assurance       Each Obligor shall promptly do all such acts or
execute all such documents as the Agent may reasonably specify (and in such form
as the Agent may reasonably require in favour of it or any other Finance Party)
to give effect to the amendments effected or to be effected pursuant to this
Agreement.   5   Fees, costs and expenses   5.1   The Obligors’ Agent shall,
within 3 Business Days of demand, reimburse each Finance Party, for the amount
of all costs and expenses (including legal fees) reasonably incurred by that
Finance Party in connection with the negotiation, preparation, printing,
execution and perfection of this Agreement and any other documents referred to
in this Agreement.   5.2   The Obligors shall pay and, within 3 Business Days of
demand, indemnify each Finance Party against any cost, loss or liability that
Finance Party incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of this Agreement.   5.3   The Obligors’ Agent
shall pay the fees in the amounts and at the times agreed in a Fee Letter.

 



--------------------------------------------------------------------------------



 



6   Miscellaneous   6.1   Incorporation of terms       Clauses 34 (Notices), 40
(Governing Law) and 41 (Enforcement) of the Original Facilities Agreement shall
be deemed to be incorporated into this Agreement (with such conforming changes
as the context requires) as if set out in full in this Agreement.   6.2  
Counterparts       This Agreement or any Finance Document entered into under or
in connection with this Agreement may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement or such Finance Document.   6.3   Finance Document
      Each of this Agreement and the Restated Agreement is a Finance Document.

This Agreement has been entered into on the date given at the beginning of this
Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 1
The Parties
Part 1 — The Obligors

     
Name of Borrower
  Registration number (or equivalent, if any) Jurisdiction of Incorporation
 
   
Warwick International Group Limited
  England (2982784)
 
   
Chromalloy United Kingdom Limited
  England (971349)
 
   
Chromalloy Holland B.V.
  The Netherlands (1803091)
 
   
Name of Guarantor
  Registration number (or equivalent, if any) Jurisdiction of Incorporation
 
   
Sequa Corporation
  Delaware, USA (tax I.D. number 13-885030)
 
   
Warwick International Group Limited
  England (2982784)
 
   
Chromalloy United Kingdom Limited
  England (971349)
 
   
Chromalloy Holland B.V.
  The Netherlands (1803091)
 
   
Sequa Limited
  England (2982757)
 
   
Chromalloy Metal Tectonics Limited
  England (1519807)
 
   
Chromalloy Gas Turbine Europa B.V.
  The Netherlands (18019311)
 
   
Chromalloy (Thailand) Limited
  Thailand (9768/2532)
 
   
Chromalloy Holding (Thailand) Limited
  Thailand (0137 354811369)

 



--------------------------------------------------------------------------------



 



Part 2 — The Original Lender
Name of Original Lender
HSBC Bank plc

 



--------------------------------------------------------------------------------



 



Schedule 2
Conditions precedent

1   Obligors

  (a)   A copy of the constitutional documents of the Obligors’ Agent and each
Obligor or a certificate of an authorised signatory of the Obligors’ Agent
certifying that the constitutional documents previously delivered to the Agent
for the purposes of the Original Facilities Agreement have not been amended and
remain in full force and effect.     (b)   A copy of a resolution of the board
or, if applicable, a committee of the board of directors of the Obligors’ Agent:

  (i)   approving the terms of, and the transactions contemplated by, this
Agreement and resolving that it execute, deliver and perform this Agreement;    
(ii)   authorising a specified person or persons to execute this Agreement on
its behalf;     (iii)   authorising a specified person or persons, on its
behalf, to sign and/or despatch all documents and notices to be signed and/or
despatched by it under or in connection with this Agreement.

  (c)   If applicable, a copy of a resolution of the board of directors of the
relevant company, establishing the committee referred to in paragraph 1(b)
above.     (d)   A specimen of the signature of each person authorised by the
resolution referred to in paragraph 1(b) above in relation to this Agreement and
related documents.     (e)   A certificate from a director of the Obligors’
Agent confirming that borrowing or guaranteeing or securing, as appropriate, the
Total Commitments by each Obligor would not cause any borrowing, guarantee,
security or similar limit binding on any Obligor to be exceeded.     (f)   A
certificate from a director of the Obligors’ Agent certifying that each copy
document relating to it and each other Obligor specified in this schedule 2 is
correct, complete and in full force and effect and has not been amended, varied,
novated, supplemented, superseded or terminated as at a date no earlier than the
date of this Agreement.     (g)   A certificate from an officer of Sequa
regarding due execution of documents.

2   Amendment and restatement Agreement       This Agreement executed by the
Obligors’ Agent (for itself and on behalf of each Obligor who is a Party).   3  
Other documents and evidence

  (a)   Evidence that the fees, costs and expenses then due from the Obligors’
Agent pursuant to clause 5 (Fees, costs and expenses) and have been paid or will
be paid by the Restatement Date.

 



--------------------------------------------------------------------------------



 



  (b)   A copy of any other Authorisation or other document, opinion or
assurance which the Agent notifies the Obligors’ Agent is necessary in
connection with the entry into and performance of the transactions contemplated
by this Agreement or for the validity and enforceability of this Agreement.    
(c)   A Transfer Certificate under the Original Facilities Agreement duly
executed by Barclays Bank PLC.     (d)   Evidence that Barclays Bank PLC has
resigned as Arranger, Agent and Security Agent, and of the appointment of HSBC
Bank plc as Arranger, Agent and Security Agent.     (e)   A Fee Letter executed
by the Obligors’ Agent.     (f)   A Transfer Certificate under the Restated
Agreement duly executed by HSBC Bank plc and HSBC Bank USA, National
Association, transferring a $10,000,000 participation in Facility C to HSBC Bank
USA, National Association.

 



--------------------------------------------------------------------------------



 



Schedule 3
Restated Agreement

 



--------------------------------------------------------------------------------



 



Schedule 4
Conditions subsequent
Part 1

1   A copy of each consent from the Bank of Thailand in respect of each
Guarantor incorporated in Thailand remitting funds out of Thailand.   2   The
Original Financial Statements of Chromalloy Metal Tectonics Limited.   3  
Evidence of re-registration of the security right (in favour of HSBC Bank plc
(as security trustee)) in a land and buildings mortgage agreement dated 4
May 2006 regarding the Major Thai Real Estate made between Chromalloy (Thailand)
Limited (1) and Barclays Bank PLC (as security trustee) (2).

Part 2

1   Chromalloy (Thailand) Limited shall ensure that all of its machinery which
(i) is eligible for registration for a certificate of machinery ownership under
Thai law and (ii) is necessary and material for the conduct of its business
shall be registered pursuant to Thai law with the relevant Thai government
agency.   2   A Thai law mortgage of machinery by Chromalloy (Thailand) Limited,
duly executed, delivered and perfected by the Parties to it.   3   A copy of any
other documents or evidence required to perfect the Security created or to be
created under or pursuant to the Security Documents referred to in paragraph 2
above in accordance with applicable law.   4   A legal opinion from a firm of
lawyers in Thailand acceptable to the Agent in respect of the Security Document
referred to in paragraph 2 above.

 



--------------------------------------------------------------------------------



 



          SIGNATURES    
 
        THE OBLIGORS’ AGENT    
 
        SEQUA CORPORATION    
 
       
By
  /s/ James P. Langelotti    
 
        Name: James P. Langelotti     Title: Vice President and Treasurer    
 
        THE BORROWERS    
 
        WARWICK INTERNATIONAL GROUP LIMITED    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by      
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    
 
        CHROMALLOY UNITED KINGDOM LIMITED    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by    
 
       
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    
 
        CHROMALLOY HOLLAND B.V.    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by    
 
       
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



          THE GUARANTORS    
 
        SEQUA CORPORATION    
 
       
By
  /s/ James P. Langelotti    
 
        Name: James P. Langelotti     Title: Vice President and Treasurer    
 
        WARWICK INTERNATIONAL GROUP LIMITED    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by    
 
       
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    
 
        CHROMALLOY UNITED KINGDOM LIMITED    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by    
 
       
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    
 
        CHROMALLOY HOLLAND B.V.    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by    
 
       
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



          SEQUA LIMITED    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by    
 
       
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    
 
        CHROMALLOY METAL TECTONICS LIMITED    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by    
 
       
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    
 
        CHROMALLOY GAS TURBINE EUROPA B.V    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by    
 
       
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    
 
        CHROMALLOY (THAILAND) LIMITED    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by    
 
       
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



          CHROMALLOY HOLDING (THAILAND) LIMITED    
 
        By Sequa Corporation (as Obligors’ Agent pursuant to clause 2.3
(Obligors’ Agent) of the Original Facilities Agreement) acting by    
 
       
/s/ James P. Langelotti
          Name: James P. Langelotti     Title: Vice President and Treasurer    

         
THE ARRANGER
       
 
       
HSBC BANK PLC
       
 
       
Signed by
    )  
for and on behalf of
    )
/s/ David W. Y. Koh
HSBC Bank plc
    )  
 
       
THE ORIGINAL LENDER
         
HSBC BANK PLC
       
 
       
Signed by
    )  
for and on behalf of
    )
/s/ David W. Y. Koh
HSBC Bank plc
    )  
 
       
FRONTING BANK
       
 
       
HSBC BANK PLC
       
 
       
Signed by
    )  
for and on behalf of
    )
/s/ David W. Y. Koh
HSBC Bank plc
    )  

 



--------------------------------------------------------------------------------



 



         
THE AGENT
       
 
       
HSBC BANK PLC
       
 
       
Signed by
    )  
for and on behalf of
    )  
HSBC Bank plc
    )
/s/ David W. Y. Koh
as Agent for and on behalf of the
    )  
Obligors and the Finance Parties
    )  
 
       
THE SECURITY TRUSTEE
       
 
       
HSBC BANK PLC
       
 
       
Signed by
    )  
for and on behalf of
    )
/s/ David W. Y. Koh
HSBC Bank plc
    )  

 



--------------------------------------------------------------------------------



 



CONFORMED COPY
(AS AMENDED BY AN AMENDMENT
AGREEMENT DATED 19 June 2007)
Dated 21 December 2005
WARWICK INTERNATIONAL GROUP LIMITED
CHROMALLOY UNITED KINGDOM LIMITED
CHROMALLOY HOLLAND B.V.
HSBC BANK PLC
as Arranger
HSBC BANK PLC acting as Agent
HSBC BANK PLC acting as Security Agent
 
FACILITY AGREEMENT
U.S. $93,600,000
 
Addleshaw Goddard

 



--------------------------------------------------------------------------------



 



Contents

              Clause   Page
1
  Definitions and interpretation   1
2
  The Facilities   23
3
  Purpose   25
4
  Conditions of Utilisation   25
5
  Utilisation – Loans   26
6
  Utilisation – Letters of Credit   28
7
  Letters of Credit   31
8
  Optional Currencies   35
9
  Ancillary Facilities   37
10
  Repayment   40
11
  Prepayment and cancellation   42
12
  Interest   46
13
  Interest Periods   49
14
  Changes to the calculation of interest   50
15
  Fees   51
16
  Tax gross-up and indemnities   52
17
  Increased Costs   57
18
  Other indemnities   58
19
  Mitigation by the Lenders   59
20
  Costs and expenses   59
21
  Guarantee and indemnity   60
22
  Representations   64
23
  Information undertakings   72
24
  Financial covenants   77
25
  General undertakings   81
26
  Events of Default   92
27
  Changes to the Lenders   96
28
  Changes to the Obligors   101
29
  Role of the Agent, the Security Agent and the Arranger   103
30
  Conduct of business by the Finance Parties   108
31
  Sharing among the Finance Parties   109
32
  Payment mechanics   110
33
  Set-off   114
34
  Notices   114
35
  Calculations and certificates   116
36
  Partial invalidity   116
37
  Remedies and waivers   116
38
  Amendments and waivers   117
39
  Counterparts   118
40
  Governing law   118
41
  Enforcement   118
 
       
 
  Schedule    
 
       
1
  The Original Parties   119
 
  Part 1 - The Original Obligors   119
 
  Part 2 - The Original Lender   120
 
  Part 1 - Conditions Precedent to Initial Utilisation   121
 
  Part 2 - Conditions Precedent to be Delivered by an Additional Guarantor   124

 



--------------------------------------------------------------------------------



 



              Clause   Page
2
  Requests   127
 
  Part 1 - Utilisation Request   127
 
  Part 2 - Selection Notice Applicable to a Facility Loan   128
 
  Part 3 - Utilisation Request Letter of Credit   129
 
  Part 4 - Ancillary Facility Request   130
3
  Mandatory Cost Formulae   131
4
  Form of Transfer Certificate   134
5
  Form of Guarantor or Borrower Accession Letter   137
6
  Form of Compliance Certificate   142
7
  Existing Security   143
8
  Timetables   144
 
  Part 1 - Loans   144
 
  Part 2 - Letters of Credit   145
9
  Letters of Credit   147
10
  To Letter of Credit Form of Demand   149
11
  Form of Hedging Bank Accession Letter   150
12
  Form of Fronting Bank Accession Letter   151
13
  Form of Resignation Letter   152
14
  Existing Letters of Credit   153
15
  Conditions Subsequent   154

 



--------------------------------------------------------------------------------



 



This Facility Agreement is made on 21 December 2005
Between

(1)   Sequa Corporation a company incorporated in the United States of America
(Sequa);   (2)   The Companies listed in part 1 of schedule 1 (the Original
Parties) as borrowers (Original Borrowers);   (3)   The Companies listed in part
1 of schedule 1 (the Original Parties) as original guarantors (Original
Guarantors);   (4)   HSBC Bank plc as mandated lead arranger (Arranger);   (5)  
HSBC Bank plc as original fronting bank (Original Fronting Bank);   (6)   The
Financial Institutions listed in part 2 of schedule 1 (the Original Parties) as
original lenders (Original Lenders);   (7)   HSBC Bank plc as agent of the other
Finance Parties (Agent); and   (8)   HSBC Bank plc as security agent for the
Finance Parties (Security Agent).

It is agreed

1   Definitions and interpretation   1.1   Definitions       In this Agreement:
      Accession Letter means a Borrower Accession Letter, Guarantor Accession
Letter, a Fronting Bank Accession Letter or a Hedging Bank Accession Letter    
  Accountants Report means the report by Deloitte and Touche dated 14
December 2005 relating to the Group and addressed to, and capable of being
relied on by, the Agent and the other Finance Parties       Accounting Quarter
means each period of approximately three months ending on or about 31 March, 30
June, 30 September and 31 December adopted by the Group for the purpose of its
financial reporting in any Financial Year       Additional Borrower means a
company which becomes an Additional Borrower in accordance with clause 34
(Changes to the Obligors)       Additional Cost Rate has the meaning given to it
in schedule 4 (Mandatory Cost formulae)       Additional Guarantor means a
company which becomes an Additional Guarantor in accordance with clause 34
(Changes to the Obligors)       Additional Obligor means an Additional Borrower
or an Additional Guarantor       Affiliate means, in relation to any person, a
Subsidiary of that person or a Holding Company of that person or any other
Subsidiary of that Holding Company

1



--------------------------------------------------------------------------------



 



    Agent’s Spot Rate of Exchange means the Agent’s spot rate of exchange for
the purchase of the relevant currency with the Base Currency in the London
foreign exchange market at or about 11:00 a.m. on a particular day       Agreed
Form means, in relation to a document, that:

  (a)   it is in a form initialled by or on behalf of the Obligors’ Agent and
the Agent on or before the signing of this Agreement for the purposes of
identification; or     (b)   if not falling within paragraph (a) above, it is in
form and substance satisfactory to the Agent (acting reasonably) and initialled
by or on behalf of the Agent for the purposes of identification

Ancillary Commitment means, in relation to an Ancillary Lender and an Ancillary
Facility, the maximum Base Currency Amount from time to time agreed (whether or
not subject to satisfaction of conditions precedent and whether or not utilised)
to be made available by that Ancillary Lender under an Ancillary Facility and
authorised under clause 15 (Ancillary Facilities), to the extent not cancelled
or reduced under this Agreement or the Ancillary Facility Documents relating to
that Ancillary Facility
Ancillary Facility means an ancillary facility made available by an Ancillary
Lender in accordance with clause 15 (Ancillary Facilities)
Ancillary Facility Document means a document setting out the terms of an
Ancillary Facility
Ancillary Facility Request means a notice substantially in the form set out in
part 4 of schedule 3 (Requests)
Ancillary Lender means a Lender which agrees to make available an Ancillary
Facility in accordance with clause 15 (Ancillary Facilities)
Ancillary Outstandings means, at any time and in relation to an Ancillary
Facility, the aggregate face value (calculated in the Base Currency) of all
letters of credit issued under that Ancillary Facility determined by the
relevant Ancillary Lender in accordance with normal banking practice at that
time for calculating exposure under similar facilities (acting reasonably and
after consultation with the Agent)
For the purposes of this definition:

  (a)   in relation to any utilisation denominated in the Base Currency, the
amount of that utilisation shall be used; and     (b)   in relation to any
utilisation not denominated in the Base Currency, the equivalent (calculated as
specified in the relevant Ancillary Facility Document or, if not so specified,
as the relevant Ancillary Lender may specify, in each case in accordance with
its usual practice at that time for calculating that equivalent (acting
reasonably and after consultation with the Agent)) in the Base Currency of the
amount of that utilisation shall be used

Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration
Availability Period means:

2



--------------------------------------------------------------------------------



 



  (c)   in relation to Facility A, the period from and including the date of
this Agreement to and including the date which is 60 days after the date of this
Agreement; and     (d)   in relation to Facility C, the period from and
including the date of this Agreement to and including the Business Day one month
before the Termination Date

Available Commitment means, in relation to a Facility, a Lender’s Commitment
under that Facility minus:

  (e)   the Base Currency Amount of its participation in any outstanding
Utilisations under that Facility; and     (f)   in relation to any proposed
Utilisation, the Base Currency Amount of its participation in any Utilisations
that are due to be made under that Facility on or before the proposed
Utilisation Date and, in the case of Facility C only, the Base Currency Amount
of the aggregate of its Ancillary Commitments in relation to any new Ancillary
Facilities that are due to be made available on or before the proposed
Utilisation Date of that Facility C Utilisation,

other than, in relation to any proposed Utilisation under Facility C only, that
Lender’s participation in any Facility C Utilisations, that are due to be repaid
or prepaid on or before the proposed Utilisation Date
Available Facility means, in relation to a Facility, the aggregate for the time
being of each Lender’s Available Commitment in respect of that Facility
Base Currency or U.S.$ means United States dollars
Base Currency Amount means:

  (g)   in relation to a Utilisation, the amount specified in the Utilisation
Request or the Renewal Request delivered by a Borrower for that Utilisation (or,
if the amount requested is not denominated in the Base Currency, that amount
converted into the Base Currency at the Agent’s Spot Rate of Exchange on the
date which is three Business Days before the Utilisation Date or, if later, on
the date the Agent receives the Utilisation Request or the Renewal Request,
adjusted to reflect any repayment (other than, in relation to Facility A, a
repayment arising from a change of currency), prepayment, consolidation or
division of the Utilisation and, in the case of a Letter of Credit, as adjusted
under clause 12.8 (Revaluation of Letters of Credit)); or     (h)   in relation
to an Ancillary Commitment, the amount specified in the notice delivered to the
Agent by the relevant Borrower pursuant to clause 15.3(a) (Request for Ancillary
Facilities), adjusted to reflect any increase, cancellation or reduction of that
Ancillary Facility

Board means the Board of Governors of the Federal Reserve System of the US (or
any successor)
Borrower means an Original Borrower or an Additional Borrower, unless it has
ceased to be a Borrower in accordance with clause 34 (Changes to the Obligors)
Borrower Accession Letter means a document substantially in the form set out in
schedule 6
Break Costs means the amount (if any) by which:

3



--------------------------------------------------------------------------------



 



  (i)   the interest (excluding the Margin) which a Lender should have received
for the period from the date of receipt of all or any part of its participation
in a Loan or Unpaid Sum to the last day of the current Interest Period in
respect of that Loan or Unpaid Sum, had the principal amount or Unpaid Sum
received been paid on the last day of that Interest Period;

exceeds:

  (j)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York and:

  (k)   (in relation to any date for payment or purchase of a currency other
than euro) the principal financial centre of the country of that currency; or  
  (l)   (in relation to any date for payment or purchase of euro) any TARGET Day

Business Plan means the 3 year business plan of each Obligor and the Group
prepared by the Obligors’ Agent and the Borrowers and in the Agreed Form
Cash means any credit balance on any deposit, savings, current or other account,
and any cash in hand, which is:

  (m)   freely withdrawable on demand;     (n)   not subject to any Security or
any Quasi Security (other than pursuant to any Security Document or any banker’s
lien arising by operation of law); and     (o)   capable of being remitted to a
Borrower

Cash Equivalent Investments means:

  (p)   securities with a maturity of less than 12 months from the date of
acquisition issued or fully guaranteed or fully insured by the Government of the
United States or any member state of the European Union which is rated at least
A-1 by Standard & Poor’s Ratings Group or P-1 by Moody’s Investors Service,
Inc.;     (q)   commercial paper or other debt securities issued by an issuer
rated at least A-1 by Standard & Poor’s Ratings Group or P-1 by Moody’s
Investors Service, Inc. and with a maturity of less than 12 months;     (r)  
certificates of deposit or time deposits of any commercial bank (which has
outstanding debt securities rates as referred to in paragraph (b) above) with a
maturity of less than three months; and     (s)   other securities (if any)
approved in writing by the Agent (acting on the instructions of the Majority
Lenders)

in each case not subject to any Security or Quasi Security (other than pursuant
to any Security Document or any banker’s lien or rights of set-off arising by
operation of law),

4



--------------------------------------------------------------------------------



 



denominated and payable in a freely transferable and freely convertible currency
and the proceeds of which are capable of being remitted to a Borrower
Cash Flow has the meaning given to it in clause 30 (Financial covenants)
Certificates of Title means the certificates of title, in the form of the 5th
Edition of the Certificate of Title issued by the City of London Solicitors
Company Land Law Sub-Committee or as otherwise agreed between the Agent (acting
on the instructions of the Majority Lenders) and the Obligors’ Agent (each
acting reasonably), subject to the exclusion that in any event no such
certificate shall be required to deal with any matters relating to the
Environment, Environmental Law or Environmental Licences, addressed to the
Finance Parties and prepared by Shoosmiths, solicitors for the Obligors, in
relation to the Major UK Real Estate
Charged Assets means the assets over which Security is expressed to be created
pursuant to any Security Document
Chargor means any person expressed to create Security pursuant to any Security
Document
Chromalloy Unit means Chromalloy Gas Turbine Europa B.V. and its Subsidiaries
for the time being other than any of its Subsidiaries which are Excluded
Subsidiaries
Combined Group Accounts means the combined financial statements of the Group
prepared in accordance with clause 29.4(b) (Requirements as to financial
statements)
Commencement Date has the meaning given to it in clause 15.3 (Request for
Ancillary Facilities)
Commitment means a Facility A Commitment, a Facility C Commitment or an
Ancillary Commitment
Compliance Certificate means a certificate substantially in the form set out in
schedule 7 (Form of Compliance Certificate)
Confidentiality Undertaking means a confidentiality undertaking substantially in
a recommended form of the LMA or in any other form agreed between the Obligors’
Agent and the Agent
Contribution Notice means a notice issued by the Regulator under Section 38 or
Section 47 of the Pensions Act 2004
Default means an Event of Default or any event or circumstance specified in
clause 32 (Events of Default) which would (with the expiry of a grace period,
the giving of notice or the making of any determination in each case under the
Finance Documents or any combination of any of the foregoing) be an Event of
Default
Defined Benefit Pension Scheme means an occupational pension scheme which is not
a money purchase scheme (both terms as defined in the Pension Schemes Act 1993)
Dutch Banking Act means the Dutch 1992 Banking Act (Wet toezicht Kredietwezen
1992)
Dutch Banking Act Exemption Regulation means the Dutch 1992 Banking Act
Exemption Regulation (Vrijstellingsregeling Wtk 1992)
Dutch Borrower means Chromalloy Holland B.V.

5



--------------------------------------------------------------------------------



 



Dutch Guarantor means Chromalloy Holland B.V., Chromalloy Gas Turbine Europa
B.V. and any Additional Guarantor incorporated in the Netherlands
Dutch Obligor means a Dutch Borrower or a Dutch Guarantor
EBITDA has the meaning given to it in clause 30 (Financial covenants)
Employee Plan means, at any time, an “employee pension benefit plan” as defined
in Section 3(2) of ERISA (other than a Multiemployer Plan) then or at any time
during the previous five years maintained for, or contributed to (or to which
there is or was an obligation to contribute) on behalf of, employees of Sequa or
an ERISA Affiliate
Environment means living organisms, including the ecological systems of which
they form part, and the following media:

  (t)   air (including air within natural or man-made structures, whether above
or below ground);     (u)   water (including territorial, coastal and inland
waters, water under or within land and water in drains and sewers); and     (v)
  land (including land under water)

Environmental Law means all applicable laws and regulations of any jurisdiction
in which any member of the Group is incorporated or conducts business or where
any assets of any member of the Group are located which:

  (w)   have as a purpose or effect the protection of, and/or prevention of harm
or damage to, the Environment;     (x)   provide remedies or compensation for
harm or damage to the Environment; or     (y)   relate to Hazardous Substances
or health and safety matters

Environmental Licence means any Authorisation required at any time under
Environmental Law
ERISA means the US Employee Retirement Income Security Act of 1974 as amended
(or any successor legislation thereto) and the regulations promulgated and
rulings issued thereunder
ERISA Affiliate means each person (as defined in Section 3(9) of ERISA) that is
a member of a controlled group of, or under common control with, Sequa, within
the meaning of Section 414(b) or (c) of the Internal Revenue Code
ERISA Event means any of the following events:

  (a)   any reportable event, as defined in Section 4043(c) of ERISA and the
regulations promulgated under it, with respect to an Employee Plan as to which
the PBGC has not by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified within thirty days (30) of the occurrence of that
event. However, a failure to meet the minimum funding standard of Section 412 of
the Internal Revenue Code or Section 302 of ERISA shall be a reportable event
for the purposes of this paragraph (a) regardless of the issuance of any waiver
under Section 412(d) of the Internal Revenue Code;

6



--------------------------------------------------------------------------------



 



  (b)   the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Employee Plan;     (c)   the termination of any Employee Plan
under Section 4041(c) of ERISA;     (d)   the institution of proceedings under
Section 4042 of ERISA by the PBGC for the termination of, or the appointment of
a trustee to administer, any Employee Plan;     (e)   the failure to make a
required contribution to any Employee Plan that would result in the imposition
of an encumbrance under Section 412 of the Internal Revenue Code or Section 302
of ERISA; or     (f)   engagement in a non-exempt prohibited transaction within
the meaning of Section 4975 of the Internal Revenue Code or Section 406 of ERISA

Event of Default means any event or circumstance specified as such in clause 32
(Events of Default)
Excluded Subsidiary means Casco Imos Italia S.p.A, Chromalloy Gas Turbine France
S.A., Langtham Limited, ARC Automotive Italia Srl, Casco Schoeller GmbH, Sequa
Can Machinery Ltd, Turbine Services Limited, or any of their respective
Subsidiaries from time to time (and, for the avoidance of doubt, TRT Limited,
Turbine Surface Technologies Limited and Gas Turbine Technologies S.A., if and
to the extent they are Subsidiaries, shall also be Excluded Subsidiaries)
Existing HSBC Facility means Financial Indebtedness under the letter of credit
facility letter dated 24 January 2005 from HSBC Bank plc to Warwick
International Group Limited and Sequa Corporation
Existing Letter of Credit means each letter of credit listed in schedule 14
(Existing Letters of Credit) in the Agreed Form
Expiry Date means, for a Letter of Credit, the last day of its Term
Facility means Facility A, Facility B or Facility C
Facility A means the term loan facility made available under this Agreement as
described in clause 8 (The Facilities)
Facility A Commitment means:

  (z)   in relation to an Original Lender, the amount in the Base Currency set
opposite its name under the heading “Facility A Commitment” in part 2 of
schedule 1 (The Original Parties) and the amount of any other Facility A
Commitment transferred to it under this Agreement; and     (aa)   in relation to
any other Lender, the amount in the Base Currency of any Facility A Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement
Facility A Loan means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan

7



--------------------------------------------------------------------------------



 



Facility A Repayment Date means each date specified in clause 16.1 (Repayment of
Facility A Loans) for the payment of a Repayment Instalment
Facility C means the letter of credit facility made available under this
Agreement as described in clause 8 (The Facilities) a part of which may be
designated as Ancillary Facilities in accordance with clause 15 (Ancillary
Facilities)
Facility C Commitment means:

  (bb)   in relation to an Original Lender, the amount in the Base Currency set
opposite its name under the heading “Facility C Commitment” in part 2 of
schedule 1 (The Original Parties) and the amount of any other Facility C
Commitment transferred to it under this Agreement; and     (cc)   in relation to
any other Lender, the amount in the Base Currency of any Facility C Commitment
transferred to it under this Agreement

to the extent not cancelled, reduced or transferred by it under this Agreement
(including a reduction pursuant to clause 15 (Ancillary Facilities))
Facility C Utilisation means a Letter of Credit
Facility Office means the office or offices notified by a Lender to the Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement
Fee Letter means any letter or letters between, as the case may be, the Arranger
and the Borrowers, the Agent and the Borrowers, the Security Agent and the
Borrowers or a Fronting Bank and the Borrowers setting out any of the fees
referred to in clause 21 (Fees) or clause 13.3 (Fees payable in respect of
Letters of Credit) and/or relating to syndication of the Facilities
Finance Document means this Agreement, any Fee Letter, any Accession Letter, any
Ancillary Facility Document, any Resignation Letter, any Security Document, any
Hedging Document and any other document designated as such by the Agent and the
Obligors’ Agent
Finance Party means the Agent, the Security Agent, the Arranger, a Lender, a
Hedging Bank or a Fronting Bank or an Ancillary Lender
Financial Indebtedness means (without double counting) any indebtedness for or
in respect of:

  (dd)   moneys borrowed;     (ee)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;     (ff)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;     (gg)   the amount of any
liability in respect of any lease or hire purchase contract which would, when
recorded in conformity with US GAAP, be treated as a finance or capital lease;

8



--------------------------------------------------------------------------------



 



  (hh)   receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis);     (ii)   any amount raised
under any other transaction (including any forward sale or purchase agreement)
having the commercial effect of a borrowing;     (jj)   any derivative
transaction entered into in connection with protection against or benefit from
fluctuation in any rate or price (and, when calculating the value of any
derivative transaction, only the marked to market value shall be taken into
account);     (kk)   shares which are expressed to be redeemable;     (ll)   any
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other instrument issued by a bank or
financial institution;     (mm)   the amount of any liability in respect of any
credit for goods and services raised in the ordinary course of trade outstanding
for more than 90 days after its customary date of payment (save to the extent
such liability is being contested in good faith by the relevant member of the
Group by appropriate action); and     (nn)   the amount of any liability in
respect of any guarantee or indemnity for any of the items referred to in
paragraphs (a) to (j) above

Financial Support Direction means a direction issued by the Regulator under
Section 43 of the Pensions Act 2004
Financial Year means a financial year of the Group, being the period of
12 months ending on 31 December in each year
Fixtures means fixtures, fittings (including trade fixtures and fittings) and
fixed plant, machinery and apparatus
Fraudulent Transfer Law means any applicable US Bankruptcy Law (including,
without limitation, Section 548 of Title 11 of the United States Bankruptcy
Code) or any US state fraudulent transfer or conveyance statute and any related
case law
Fronting Bank means the Original Fronting Bank or a Lender which has become a
Fronting Bank in accordance with clause 33.9 (Fronting Banks)
Fronting Bank Accession Letter means a document substantially in the form set
out in schedule 12 (Form of Fronting Bank Accession Letter)
Funds Flow Memorandum means the funds flow memorandum in the Agreed Form
containing details of the flow of dividends and other funds on the first
Utilisation under Facility A
Group means each Unit Parent and their respective Subsidiaries for the time
being, in each case, other than any Excluded Subsidiaries
Group Structure Chart means the group structure chart in the Agreed Form
Guarantor means an Original Guarantor or an Additional Guarantor, unless it has
ceased to be a Guarantor in accordance with clause 34 (Changes to the Obligors)

9



--------------------------------------------------------------------------------



 



Guarantor Accession Letter means a document substantially in the form set out in
schedule 5 (Form of Guarantor Accession Letter)
Hazardous Substance means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that may be
harmful to human health or other life or the Environment or a nuisance to any
person
Hedging Bank means a Lender which has become a Hedging Bank in accordance with
clause 33.8 (Hedging Banks)
Hedging Bank Accession Letter means a document substantially in the form set out
in schedule 11 (Form of Hedging Bank Accession Letter)
Hedging Document means any document entered into between a member of the Group
and a Hedging Bank for the purpose of implementing currency and/or interest rate
exposure arising under or in connection with the Facilities
Holding Company means, in relation to a company, corporation or other legal
entity, any other company, corporation or other legal entity in respect of which
it is a Subsidiary
Indebtedness for Borrowed Money means Financial Indebtedness:

  (oo)   save for indebtedness under paragraphs (i), (j) and (k) of that
definition; and     (pp)   save that in respect of indebtedness under paragraph
(g) of that definition, only derivative transactions which when recorded in
conformity with US GAAP are reflected as an increase or decrease to the current
or long-term debt amounts on the relevant balance sheet in the relevant Combined
Group Accounts, will be included

Information Package means the Business Plan and the Reports
Interest Expense has the meaning given to it in clause 30 (Financial covenants)
Interest Period means, in relation to a Loan, each period determined in
accordance with clause 19 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with clause 18.3 (Default interest)
Internal Revenue Code means the United States Internal Revenue Code of 1986, as
amended and the regulations promulgated and any rulings issued thereunder
Intra-Group Loan Agreements means:

  (qq)   the loan agreement in the Agreed Form between Chromalloy Holland B.V.
as lender and Chromalloy (Thailand) Ltd. as borrower; and     (rr)   the loan
agreement in the Agreed Form between Chromalloy Holland B.V. as lender and
Chromalloy Gas Turbine Europa B.V. as borrower,

in each case to make loans as described in the Funds Flow Memorandum
ITA means the Income Tax Act 2007
L/C Proportion means, in relation to a Lender in respect of any Letter of
Credit, the proportion (expressed as a percentage) borne by that Lender’s
Available Commitment under

10



--------------------------------------------------------------------------------



 



Facility C to the Available Facility under Facility C immediately prior to the
issue of that Letter of Credit
Legal Opinions means the legal opinions delivered to the Agent pursuant to
clause 10 (Conditions of Utilisation) or clause 34 (Changes to the Obligors)
Lender means:

  (ss)   Original Lender; and     (tt)   any bank, financial institution, trust,
fund or other entity which has become a Party in accordance with clause 33
(Changes to the Lenders)

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement
Letter of Credit means a letter of credit:

  (uu)   substantially in a form set out in schedule 10 (Letters of Credit);    
(vv)   substantially in the form of an Existing Letter of Credit; or     (ww)  
in any other form requested by the Obligors’ Agent and agreed by the Agent (with
the prior consent of the Majority Lenders) and a Fronting Bank

Liabilities has the meaning given to it in the applicable Security Document and
shall include “Secured Liabilities” as defined in the applicable Security
Document
LIBOR means, in relation to any Loan:

  (xx)   the applicable Screen Rate; or     (yy)   (if no Screen Rate is
available for the currency or Interest Period of that Loan) the arithmetic mean
of the rates (rounded upwards to four decimal places) as supplied to the Agent
at its request quoted by the Reference Banks to leading banks in the London
interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan
LMA means the Loan Market Association
Loan means a Facility A Loan
Major Dutch Real Estate means the land and buildings, locally known as
Siriusstraat 55, 5015 BT Tilburg, known at the Land Registry Office as
Municipality of Tilburg, section U number 472, measuring ten thousand five
hundred thirty four square meters
Major Real Estate means the Major Dutch Real Estate, the Major Thai Real Estate
and the Major UK Real Estate
Major Thai Real Estate means certain assets of Chromalloy (Thailand) Ltd
comprising:

11



--------------------------------------------------------------------------------



 



  (zz)   freehold land in the approximate areas of 14 rai 1 ngan 9 square wah in
Tambol Bungkhamproi, Amphur Lamlukka, Pathumthani Province represented by the
following title deeds:

  (i)   title deed number 33239;     (ii)   title deed number 33240; and    
(iii)   title deed number 33241,

  (aaa)   the buildings described in the permit for building construction,
modification and removal of buildings of Chromalloy (Thailand) Ltd. No 20/2542
issued on 28 April 1999 as follows:

  (i)   reinforced concrete and steel 1-storey building and mezzanine used for
factory and office and any other buildings on such land including 13 car park
units, U-turn areas and entrances; and     (ii)   any building and construction
to be constructed on the land represented by the land title deeds specified in
paragraphs (a)(i) to (iii) above

Major UK Real Estate means:

  (bbb)   freehold land and buildings on the east side of Linkmel Road, Langley
Mill, Eastwood registered under title number NT134480;     (ccc)   freehold land
on the south side of Clover Nook Road, Normanton registered under title number
DY238731; and     (ddd)   freehold land in Mostyn registered under the following
title numbers:

  (i)   WA541939     (ii)   WA679033     (iii)   WA691436     (iv)   WA446486  
  (v)   WA371140

Majority Lenders means:

  (eee)   if there are no Utilisations then outstanding, a Lender or Lenders
whose Commitments aggregate more than 662/3% of the Total Commitments (or, if
the Total Commitments have been reduced to zero, aggregated more than 662/3% of
the Total Commitments immediately prior to the reduction); or     (fff)   at any
other time, a Lender or Lenders whose participations in the Utilisations then
outstanding aggregate more than 662/3% of all the Utilisations then outstanding

Mandatory Cost means the percentage rate per annum calculated by the Agent in
accordance with schedule 4 (Mandatory Cost formulae)

12



--------------------------------------------------------------------------------



 



Margin means 1.75 per cent. per annum, subject to adjustment (in respect of
Facility A) in accordance with clause 18.5 (Adjustment of Margin – Facility A)
and clause 18.6 (Adjustment of Margin – Facility C) (in respect of Facility C)
Margin Stock means margin stock or margin security within the meaning of
Regulation T, U or X
Material Adverse Effect means a material adverse effect on or material adverse
change in:

  (ggg)   the combined financial condition, assets or business of the Group
taken as a whole;     (hhh)   the ability of any Obligor to perform and comply
with its payment obligations under any Finance Document or its obligations under
clause 30 (Financial covenants) taking into account the resources of the Group
taken as a whole;     (iii)   the validity, legality or enforceability of any
provision of any Finance Document in a manner reasonably considered by the
Majority Lenders to be materially adverse to the interests of the Finance
Parties; or     (jjj)   the validity, legality or enforceability of any Security
expressed to be created pursuant to any Security Document or on the priority and
ranking of any of that Security in a manner reasonably considered by the
Majority Lenders to be materially adverse to the interests of the Finance
Parties

Material Subsidiary means:

  (kkk)   an Original Borrower or an Original Guarantor;     (lll)   a
Subsidiary of the Group the total assets, turnover or pre-tax profits of which
(consolidated where that Subsidiary itself has Subsidiaries (but disregarding
any Excluded Subsidiaries)) as at the date at which its latest audited
consolidated financial statements were prepared or, as the case may be, for the
financial period to which those financial statements relate account for 5 per
cent. or more of the combined total assets, turnover or pre-tax profits of the
Group (all as calculated by reference to the latest Combined Group Accounts); or
    (mmm)   a Subsidiary of the Group to which has been transferred (whether in
a single transaction or a series of transactions (whether related or not)) the
whole or substantially the whole of the assets of another Subsidiary which
immediately prior to such transaction(s) was a Material Subsidiary

For the purposes of this definition:

  (i)   if a Subsidiary becomes a Material Subsidiary under paragraph (c) above,
the Material Subsidiary by which the relevant transfer was made shall, subject
to paragraph (b) above, cease to be a Material Subsidiary;     (ii)   if a
Subsidiary is acquired by a Unit Parent after the end of the financial period to
which the latest Combined Group Accounts relate, those financial statements
shall be adjusted (for this purpose only) as if that Subsidiary had been shown
in them by reference to its then latest audited financial statements until
Combined Group Accounts for the financial period in which the acquisition is
made have been prepared (and provided that nothing in this paragraph requires
any restated or adjusted financial statements to be delivered under this
Agreement); and

13



--------------------------------------------------------------------------------



 



  (iii)   a report by the auditors of the Obligors’ Agent that a Subsidiary is
or is not a Material Subsidiary pursuant to this definition shall in the absence
of manifest error be conclusive and binding on all Parties (until the next
Combined Group Accounts are delivered)

Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

  (nnn)   if the numerically corresponding day is not a Business Day, that
period shall end on the next Business Day in that calendar month in which that
period is to end if there is one or if there is not, on the immediately
preceding Business Day; and     (ooo)   if there is no numerically corresponding
day in the calendar month in which that period is to end, that period shall end
on the last Business Day in that calendar month

The above rules will only apply to the last Month of any period
Multiemployer Plan means, at any time, a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) then or at any time during the previous five years
maintained for, or contributed to (or to which there is or was an obligation to
contribute) on behalf of, employees of Sequa or an ERISA Affiliate
Net Borrowings has the meaning given to it in clause 30 (Financial covenants)
Obligor means a Borrower or a Guarantor
Obligors’ Agent means Sequa
Optional Currency means a currency (other than the Base Currency) which complies
with the conditions set out in clause 10.3 (Conditions relating to Optional
Currencies)
Original Financial Statements means, in relation to each Original Obligor (other
than Chromalloy Holding (Thailand) Ltd), its audited Statutory Financial
Statements for its financial year ended 31 December 2004
Original Obligor means an Original Borrower or an Original Guarantor
Participating Member State means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union
Party means a party to this Agreement
PBGC means the Pension Benefit Guaranty Corporation of the US established
pursuant to Section 4002 of ERISA or any entity succeeding to all or any of its
functions under ERISA
Pensions Event means any of the following events:

  (ppp)   any Defined Benefit Pension Scheme starting to be wound up under
Section 11 of the Pensions Act 1995 or under any provisions of its governing
documentation;     (qqq)   an employment-cessation event (within the meaning of
the Occupational Pension Schemes (Employer Debt) Regulations 2005) occurring in
relation to any member of the Group and any Defined Benefit Pension Scheme;
and/or

14



--------------------------------------------------------------------------------



 



  (rrr)   a Contribution Notice and/or a Financial Support Direction being
issued to any Obligor or any member of the Group

Perfection Requirements means the making of the appropriate registrations,
filings or notifications of the Security Documents as specifically contemplated
by any legal opinion delivered pursuant to clause 10 (Conditions of Utilisation)
or clause 34 (Changes to the Obligors)
Permitted Disposal means the sale to a third party non-Obligor on arms’ length
terms by Sequa or one of its Subsidiaries of the entire issued share capital of
Warwick International Group Limited and its Subsidiaries
Permitted Joint Venture Transaction means a loan to (or other Financial
Indebtedness in favour of), a guarantee to, or in respect of the obligations of,
a disposal of an asset to, or any acquisition of, investment in or subscription
for a share or participation in (each, a Joint Venture Exposure), a joint
venture between a member of the Group and one or more third parties, where:

  (sss)   the Joint Venture Exposure is in existence as at the date of this
Agreement (and the amount of that Joint Venture Exposure is not more than as at
the date of this Agreement); or     (ttt)   in the case of a Joint Venture
Exposure entered into after the date of this Agreement (including an increase of
any Joint Venture Exposure existing as at the date of this Agreement):

  (i)   no Default is continuing at the time of entering into the Joint Venture
Exposure or would occur as a result of that Joint Venture Exposure;     (ii)  
the joint venture carries on, or is, a business substantially the same as that
carried on by the Group;     (iii)   the amount of that Joint Venture Exposure,
when aggregated with each other Joint Venture Exposure entered into since the
date of this Agreement, does not in aggregate exceed £10,000,000; and     (iv)  
the joint venture does not have any material liability for which there is
recourse to any member of the Group

Permitted Reorganisation means:

  (uuu)   a reorganisation (including a merger) on a solvent basis of one or
more members of the Group incorporated in the same jurisdiction where:     (vvv)
  if any such member of the Group was an Obligor, the surviving entity remains
or becomes immediately upon such reorganisation an Obligor on the same terms as
such original Obligor; and     (www)   if the assets or shares of any such
member of the Group were subject to Security in favour of the Security Agent
immediately prior to such reorganisation, the Security Agent will enjoy
equivalent Security over the same assets and the shares in it (or in each case
its successor) immediately upon such reorganisation; or     (xxx)   any other
reorganisation of one or more members of the Group approved by the Agent (acting
on the instructions of the Majority Lenders)

15



--------------------------------------------------------------------------------



 



Professional Market Party means a professional market party as defined in the
Dutch Banking Act Exemption Regulation from time to time
Qualifying Lender has the meaning given to it in clause 22 (Tax gross-up and
indemnities)
Quasi Security means a transaction under which any member of the Group will:

  (yyy)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by any other member of the
Group;     (zzz)   sell, transfer or otherwise dispose of any of its receivables
on recourse terms;     (aaaa)   enter into any arrangement under which money or
the benefit of a bank or other account may be applied, set-off or made subject
to a combination of accounts; or     (bbbb)   enter into any other preferential
arrangement having a similar effect to creating Security

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset
Quotation Day means, in relation to any period for which an interest rate is to
be determined:

  (cccc)   (if the currency is sterling) the first day of that period;    
(dddd)   (if the currency is euro) two TARGET Days before the first day of that
period; or     (eeee)   (for any other currency) two Business Days before the
first day of that period

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations for that currency and period would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Day
will be the last of those days)
Reference Banks means, in relation to LIBOR and Mandatory Cost the principal
London office of HSBC Bank plc; together with such other banks as may be
nominated by the Agent in consultation with the Obligors’ Agent
Regulation T, Regulation U or Regulation X means Regulation T, U or, as the case
may be, X of the Board as from time to time in effect and all official rulings
and interpretations thereunder or thereof
Regulator means the Pensions Regulator established pursuant to Section 1 of the
Pensions Act 2004
Relevant Date has the meaning given to it in clause 30 (Financial covenants)
Relevant Interbank Market means the London interbank market
Relevant Jurisdiction means, in relation to an Obligor:

  (ffff)   its jurisdiction of incorporation;

16



--------------------------------------------------------------------------------



 



  (gggg)   any jurisdiction where any asset subject to or intended to be subject
to a Security Document is situated;     (hhhh)   any jurisdiction where it
conducts its business; and     (iiii)   the jurisdiction whose laws govern the
perfection of any of the Security Documents entered into by it

Relevant Period has the meaning given to it in clause 30 (Financial covenants)
Renewal Request means a written notice delivered to the Agent in accordance with
clause 12.7 (Renewal of a Letter of Credit)
Repayment Instalment means each instalment for repayment of the Facility A Loan
specified in clause 16.1 (Repayment of Facility A Loans)
Repeating Representations means each of the representations set out in clauses
28.1 (Status) to 28.5 (Validity and admissibility in evidence) (inclusive), 28.9
(No default), 28.12 (No proceedings pending or threatened) and clauses 28.13
(Security) to 28.15 (Assets) (inclusive)
Reports means the documents listed in paragraph 4 of part 1 of schedule 2
(Conditions precedent)
Reservations means:

  (jjjj)   the principle that equitable remedies may be granted or refused at
the discretion of the court;     (kkkk)   the limitation on enforcement by laws
relating to insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors;    
(llll)   the time barring of claims under statutes of limitation;     (mmmm)  
rules against penalties;     (nnnn)   defences of set-off or counterclaim; and  
  (oooo)   any principles which are set out in the qualifications as to matters
of law in the Legal Opinions

Resignation Letter means a letter substantially in the form set out in schedule
13 (Form of Resignation Letter)
Rollover Loan means one or more Facility B Loans:

  (pppp)   made or to be made on the same day that a maturing Facility B Loan is
due to be repaid;     (qqqq)   the aggregate amount of which is equal to or less
than the maturing Facility B Loan;     (rrrr)   in the same currency as the
maturing Facility B Loan (unless it arose as a result of the operation of clause
14.2 (Unavailability of a currency)); and

17



--------------------------------------------------------------------------------



 



  (ssss)   made or to be made to the same Borrower for the purpose of
refinancing a maturing Facility B Loan

Screen Rate means the British Bankers Association Interest Settlement Rate for
the relevant currency and period displayed on the appropriate page of the
Telerate screen. If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate after consultation with the Obligors’ Agent and the Lenders
Security means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect
Security Document means the documents listed at paragraph 2 of part 1 and
paragraph 19 of part 2 of schedule 2 (Conditions precedent) and any other
security document that may at any time be given as security for any of the
Liabilities pursuant to or in connection with any Finance Document
Security Property has the meaning given to it in schedule 6 (Security agency
provisions)
Selection Notice means a notice substantially in the form set out in part 2 of
schedule 3 (Requests) given in accordance with clause 19 (Interest Periods) in
relation to Facility A
Senior Debt Service has the meaning given to it in clause 30 (Financial
covenants)
Specified Time means a time determined in accordance with schedule 9
(Timetables)
Statutory Financial Statements means, in relation to any member of the Group,
those financial statements required to be prepared in respect of that member of
the Group in its jurisdiction of incorporation and prepared in accordance with
generally accepted accounting principles, standards and practices in such
jurisdiction and which:

  (tttt)   in relation to Chromalloy United Kingdom Limited, Chromalloy
(Thailand) Ltd. and Chromalloy Holding (Thailand) Ltd., will be unconsolidated;
    (uuuu)   in relation to Chromalloy Gas Turbine Europa B.V., will be
consolidated, with an accompanying reconciliation to show Chromalloy Holland
B.V. on an unconsolidated basis;     (vvvv)   in relation to Warwick
International Group Limited, will be consolidated, with an accompanying
reconciliation to show Warwick International Group Limited on an unconsolidated
basis; and     (wwww)   in relation to any other member of the Group, will be
consolidated

Subsidiary means, in relation to any company, corporation or other legal entity,
(a holding company), a company, corporation or other legal entity:

  (xxxx)   which is controlled, directly or indirectly, by the holding company;
    (yyyy)   more than half the issued share capital of which is beneficially
owned, directly or indirectly, by the holding company; or     (zzzz)   which is
a subsidiary of another Subsidiary of the holding company

18



--------------------------------------------------------------------------------



 



and, for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to determine
the composition of the majority of its board of directors or equivalent body
Super Majority Lenders means a Lender or Lenders whose Commitments aggregate at
least 85% of the Total Commitments (or, if the Total Commitments have been
reduced to zero, aggregated at least 85% of the Total Commitments immediately
prior to the reduction)
TARGET means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system
TARGET Day means any day on which TARGET is open for the settlement of payments
in euro
Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same)
Taxes Act means the Income and Corporation Taxes Act 1988
Tax Structure Report means the report and step plan prepared by Ernst & Young in
relation to the tax structure of the Group and the tax treatment of the
dividends to be paid from the Loan proceeds dated 4 November 2005
Term means each period determined under this Agreement for which the relevant
Fronting Bank is under a liability under a Letter of Credit
Termination Date means the date which is 5 years after the date of this
Agreement
Total Ancillary Commitments means the aggregate of the Ancillary Commitments
Total Ancillary Limit means U.S.$10,000,000
Total Borrowings has the meaning given to it in clause 30 (Financial covenants)
Total Commitments means the aggregate of the Total Facility A Commitments, the
Total Facility C Commitments and the Total Ancillary Commitments being
U.S.$93,600,000 at the date of this Agreement
Total Debt Service has the meaning given to it in clause 30 (Financial
covenants)
Total Facility A Commitments means the aggregate of the Facility A Commitments,
being U.S.$48,600,000 at the date of this Agreement
Total Facility C Commitments means the aggregate of the Facility C Commitments,
being U.S.$45,000,000 at the date of this Agreement
Transfer Certificate means a certificate substantially in the form set out in
schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Obligors’ Agent
Transfer Date means, in relation to a transfer, the later of:

  (a)   the proposed Transfer Date specified in the Transfer Certificate; and  
  (b)   the date on which the Agent executes the Transfer Certificate.

19



--------------------------------------------------------------------------------



 



    Unit means the Warwick Unit or the Chromalloy Unit       Unit Parent means,
in the case of the Warwick Unit, Sequa Limited or, in the case of the Chromalloy
Unit, Chromalloy Gas Turbine Europa B.V.       Unpaid Sum means any sum due and
payable but unpaid by an Obligor under the Finance Documents       US GAAP means
generally accepted accounting principles, standards and practices in the United
States of America       Utilisation means a Loan or a Letter of Credit (but not
a utilisation of an Ancillary Facility)       Utilisation Date means the date on
which a Utilisation is made       Utilisation Request means a notice
substantially in the form set out in Part I or (in relation to a Letter of
Credit) a notice substantially in the form set out in part 3 of schedule 3
(Requests)       VAT means value added tax as provided for in the Value Added
Tax Act 1994 and any other tax of a similar nature applicable in the United
Kingdom or otherwise       Warwick Unit means Sequa Limited and its Subsidiaries
for the time being, other than any of its Subsidiaries which are Excluded
Subsidiaries   1.2   Construction

  (a)   Unless a contrary indication appears, any reference in this Agreement
to:

  (i)   the Agent, any Ancillary Lender, the Arranger, any Finance Party, any
Fronting Bank, the Hedging Bank, any Lender, any Obligor, any Party or the
Security Agent shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;     (ii)   assets includes present
and future properties, revenues and rights of every description;     (iii)   a
Finance Document or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented or restated and includes any amendment, novation, supplement or
restatement relating to any increase in, extension of or change to any facility
made available under that Finance Document or other agreement or instrument;    
(iv)   indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;     (v)   a person includes any person, firm, company,
corporation, government, state or agency of a state or any association, trust or
partnership (whether or not having separate legal personality) or two or more of
the foregoing;     (vi)   a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law but, if
not having the force of law, being of a type with which persons to whom it is
directed are expected and accustomed to comply) of any governmental,
intergovernmental or

20



--------------------------------------------------------------------------------



 



      supranational body, agency, department or regulatory, self-regulatory or
other authority or organisation;     (vii)   the equivalent in any currency (the
“first currency”) of any amount in another currency (the “second currency”)
shall be construed as a reference to the amount in the first currency which
could be purchased with that amount in the second currency at the Agent’s spot
rate of exchange for the purchase of the first currency with the second currency
in the London foreign exchange market at or about 11:00 a.m. on a particular day
(or at or about such time and on such date as the Agent may from time to time
reasonably determine to be appropriate in the circumstances);     (viii)  
guarantee means any guarantee, letter of credit, bond, indemnity or similar
assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness;     (ix)   a provision of law
is a reference to that provision as amended or re-enacted; and     (x)   a time
of day is a reference to London time (except if otherwise specified)

  (b)   Section, clause and schedule headings are for ease of reference only    
(c)   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement    
(d)   A Default is “continuing” if it has not been remedied or waived     (e)  
Any reference in this Agreement to:

  (i)   the Interest Period of a Letter of Credit will be construed as a
reference to the Term of that Letter of Credit;     (ii)   an amount borrowed
includes any amount utilised by way of Letter of Credit;     (iii)   a
Utilisation made or to be made to a Borrower includes a Letter of Credit issued
on its behalf;     (iv)   a Lender funding its participation in a Utilisation
includes a Lender participating in a Letter of Credit;     (v)   amounts
outstanding under this Agreement include amounts outstanding under or in respect
of any Letter of Credit;     (vi)   an outstanding amount of a Letter of Credit
or a letter of credit issued under an Ancillary Facility at any time is the
maximum amount that is or may be payable by a Borrower in respect of that Letter
of Credit or letter of credit at that time;     (vii)   a Borrower “repaying” or
“prepaying” a Letter of Credit or a letter of credit issued under an Ancillary
Facility means:

21



--------------------------------------------------------------------------------



 



  (A)   that Borrower providing cash cover for that Letter of Credit or letter
of credit;     (B)   the maximum amount payable under the Letter of Credit or
letter of credit being reduced or cancelled in accordance with its terms; or    
(C)   the relevant Fronting Bank or, as the case may be, Ancillary Lender being
satisfied (acting reasonably) that it has no further liability under that Letter
of Credit or letter of credit,

      and the amount by which a Letter of Credit or letter of credit is repaid
or prepaid under paragraphs (A) and (B) above is the amount of the relevant cash
cover, reduction or cancellation;     (viii)   a Borrower providing “cash cover”
for a Letter of Credit or a letter of credit issued under an Ancillary Facility
means a Borrower paying an amount in the currency of the Letter of Credit or
letter of credit to an interest-bearing account in the name of that Borrower and
the following conditions being met:

  (A)   the account is with the relevant Fronting Bank (if the cash cover is to
be provided for all the Lenders) or with a Lender or, as the case may be,
Ancillary Lender (if the cash cover is to be provided for that Lender or that
Ancillary Lender);     (B)   until no amount is or may be outstanding under that
Letter of Credit or letter of credit, withdrawals from the account may only be
made to pay a Finance Party amounts due and payable to it under this Agreement
in respect of that Letter of Credit or, as the case may be, under the relevant
Ancillary Facility Document in respect of that letter of credit or (and provided
no Default or, as the case may be, no default in respect of the relevant
Ancillary Facility is continuing) to the extent that amounts standing to the
credit of such account exceed the liability for which cash cover is provided;
and     (C)   the Borrower has executed a security document, in form and
substance satisfactory to the Agent or the Finance Party with which that account
is held (in each case acting reasonably), creating a first ranking security
interest over that account; and

  (ix)   a claim being made under a Letter of Credit or a letter of credit
issued under an Ancillary Facility, or such a claim being paid by the Lenders or
an Ancillary Lender or a Fronting Bank (as appropriate), shall include a
reference to the inclusion of any amount due (actually or contingently) from the
Lenders, the Ancillary Lender or the Fronting Bank under that Letter of Credit
or letter of credit in any account taken for the purposes of Rule 4.90 or
Rule 2.85 of the Insolvency Rules 1986 in the insolvency proceedings of the
beneficiary of that Letter of Credit or any other person.

1.3   Third party rights       Save as provided under clause 8.6(c) (Liability
of the Obligors’ Agent) a person who is not a Party has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit
of any term of this Agreement.

22



--------------------------------------------------------------------------------



 



2   The Facilities   2.1   The Facilities       Subject to the terms of this
Agreement, the Lenders make available to the Borrowers:

  (a)   A multicurrency term loan facility in an aggregate amount equal to the
Total Facility A Commitments, which may be utilised:

  (i)   by Warwick International Group Limited, by drawing Loans up to a maximum
aggregate Base Currency Amount of U.S.$40,600,000; and     (ii)   by Chromalloy
Holland B.V., by drawing Loans up to a maximum aggregate Base Currency Amount of
U.S.$8,000,000; and

  (b)   A multicurrency revolving letter of credit facility in an aggregate
amount equal to the Total Facility C Commitments, which may be utilised by
Warwick International Group Limited or another Borrower by Letters of Credit up
to a maximum aggregate Base Currency Amount outstanding at any time of
U.S.$45,000,000 (part of which may, from time to time and in an aggregate amount
at any time up to the Total Ancillary Limit, be designated as Ancillary
Facilities).

2.2   Finance Parties’ rights and obligations

  (a)   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.     (b)   The rights of each Finance
Party under or in connection with the Finance Documents are separate and
independent rights and any debt arising under the Finance Documents to a Finance
Party from an Obligor shall be a separate and independent debt.     (c)   A
Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

2.3   Obligors’ Agent

  (a)   Each Obligor irrevocably appoints the Obligors’ Agent to act on its
behalf as its agent in relation to the Finance Documents and irrevocably
authorises:

  (i)   the Obligors’ Agent on its behalf to supply all information concerning
itself contemplated by this Agreement to the Finance Parties, to give and
receive all notices, consents and instructions (including Utilisation Requests)
under the Finance Documents, to agree, accept and execute on its behalf all
documents in connection with the Finance Documents (including amendments and
variations of and consents under any Finance Document), to execute any new
Finance Document and to take such other action as may be necessary or desirable
under or in connection with the Finance Documents; and     (ii)   each Finance
Party to give any notice, demand or other communication to that Obligor pursuant
to the Finance Documents to the Obligors’ Agent.

23



--------------------------------------------------------------------------------



 



  (b)   Each Obligor confirms that:

  (i)   it will be bound by any action taken by the Obligors’ Agent under or in
connection with the Finance Documents; and     (ii)   each Finance Party may
rely on any action purported to be taken by the Obligors’ Agent on behalf of
that Obligor.

2.4   Acts of the Obligors’ Agent

  (a)   The respective liabilities of each of the Obligors under the Finance
Documents shall not be in any way affected by:

  (i)   any actual or purported irregularity in any act done, or failure to act,
by the Obligors’ Agent;     (ii)   the Obligors’ Agent acting (or purporting to
act) in any respect outside any authority conferred upon it by any Obligor; or  
  (iii)   any actual or purported failure by, or inability of, the Obligors’
Agent to inform any Obligor of receipt by it of any notification under the
Finance Documents.

  (b)   In the event of any conflict between any notices or other communications
of the Obligors’ Agent and any other Obligor, those of the Obligors’ Agent shall
prevail.

2.5   Inability to act       If, in the opinion of the Agent, the Obligors’
Agent is unable to perform its role as Obligors’ Agent due to any of the
circumstances described in clause 32.6 (Insolvency) or clause 32.7 (Insolvency
proceedings) applying to the Obligors’ Agent the Agent and the Obligors shall
enter into negotiations (for a period of no more than ten days) with a view to
agreeing a substitute agent of the Obligors. If no such substitute agent of the
Obligors has been approved by the Agent or if appropriate amendments have not
been made to the Finance Documents to effect the appointment of such substitute
agent of the Obligors within thirty days of the date of the commencement of the
negotiations between the Agent and the Obligors described above, the Obligors’
Agent shall cease to be the agent of the Obligors and any acts in respect of the
Finance Documents which prior to such date could be done by the Obligors’ Agent
on behalf of an Obligor shall on and after such date be done by the relevant
Obligor itself.   2.6   Liability of the Obligors’ Agent

  (a)   The Obligors’ Agent enters into this Agreement and the other Finance
Documents to which it is a party in its capacity as agent for the Obligors.
Nothing in this Agreement or in any other Finance Document constitutes the
Obligors’ Agent as a trustee or fiduciary of any other person.     (b)   Without
limiting paragraph (c) below, the Obligors’ Agent shall not be liable to any
other Party for any action taken or not taken by it under or in connection with
any Finance Document, unless and to the extent directly caused by its gross
negligence or wilful misconduct.     (c)   No Party may take any proceedings
against any officer, employee or agent of the Obligors’ Agent in respect of any
claim it might have against the Obligors’ Agent or in respect of any act or
omission of any kind by that officer, employee or agent (in their

24



--------------------------------------------------------------------------------



 



      capacity as officer, employee or agent of the Obligors’ Agent) in relation
to any Finance Document. Any officer, employee or agent of the Obligors’ Agent
may rely on this clause and enforce its terms under the Contracts (Rights of
Third Parties) Act 1999.

3   Purpose   3.1   Purpose

  (a)   Each Borrower shall apply all amounts borrowed by it under Facility A
towards the general corporate and working capital requirements of Sequa and any
of its Subsidiaries financing the payment of dividends or capital distributions
to its shareholders (in the case of Chromalloy Holland B.V. following on-lending
in part to Chromalloy (Thailand) Ltd up to a maximum amount of U.S.$30,000,000)
and in each case in accordance with the Funds Flow Memorandum.     (b)   Each
Borrower which utilises Facility C by way of Letter of Credit shall apply that
Letter of Credit towards the general corporate and working capital requirements
of Sequa and any of its Subsidiaries.     (c)   No amount borrowed under the
Facilities shall be applied in any manner that may be illegal or contravene any
applicable law or regulation in any relevant jurisdiction concerning financial
assistance by a company for the acquisition of or subscription for shares or
concerning the protection of shareholders’ capital.

3.2   Monitoring       No Finance Party is bound to monitor or verify the
application of any amount borrowed or of any Letter of Credit issued pursuant to
this Agreement.   4   Conditions of Utilisation   4.1   Initial conditions
precedent       No Borrower may deliver a Utilisation Request unless the Agent
has received (or waived receipt of) all of the documents and other evidence
listed in part 1 of schedule 2 (Conditions precedent) in form and substance
satisfactory to the Agent. The Agent shall notify the Obligors’ Agent and the
Lenders promptly upon being so satisfied.   4.2   Further conditions precedent

  (a)   The Lenders will only be obliged to comply with clause 11.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

  (i)   in the case of a Rollover Loan, no Event of Default is continuing or
would result from the proposed Loan and, in the case of any other Utilisation,
no Default is continuing or would result from the proposed Utilisation; and    
(ii)   the Repeating Representations to be made by each Obligor are true in all
material respects.

  (b)   The Lenders will only be obliged to comply with clause 14.3 (Change of
currency) if, on the first day of an Interest Period, no Event of Default is
continuing or would result from the change of currency and the Repeating
Representations to be made by each Obligor are true in all material respects.

25



--------------------------------------------------------------------------------



 



4.3   Conditions relating to Optional Currencies

  (a)   A currency will constitute an Optional Currency in relation to a
Utilisation if:

  (i)   it is readily available in the amount required and freely convertible
into the Base Currency in the Relevant Interbank Market on the Quotation Day and
the Utilisation Date for that Utilisation; and     (ii)   it is sterling or euro
or has been approved by the Agent (acting on the instructions of all the
Lenders) on or prior to receipt by the Agent of the relevant Utilisation Request
or Selection Notice for that Utilisation.

  (b)   If by the Specified Time the Agent has received a written request from
the Obligors’ Agent for a currency to be approved under clause 10.3(a)(ii)
above, the Agent will notify the Lenders of that request by the Specified Time.
Based on any responses received by the Agent by the Specified Time, the Agent
will confirm to the Obligors’ Agent by the Specified Time:

  (i)   whether or not the Lenders have granted their approval; and     (ii)  
if approval has been granted, the minimum amount for any subsequent Utilisation
in that currency (such minimum amount being as close as reasonably practicable
to the Optional Currency equivalent of the minimum amount set out in clause
11.3(b)(i) (Currency and amount)).

4.4   Maximum number of Utilisations

  (a)   A Borrower may not deliver a Utilisation Request if, as a result of the
proposed Utilisation, more than 17 Letters of Credit would be outstanding.    
(b)   A Borrower may not request that a Facility A Loan be divided if, as a
result of the proposed division, more than 10 Facility A Loans would be
outstanding.     (c)   A Borrower may not deliver a Utilisation Request or
Selection Notice if as a result Utilisations denominated in more than 3 Optional
Currencies would be outstanding.     (d)   Any Loan made by a single Lender
under clause 14.2 (Unavailability of a currency) shall not be taken into account
in this clause 10.4.

5   Utilisation – Loans   5.1   Delivery of a Utilisation Request       A
Borrower may utilise a Facility by way of a Loan by delivery to the Agent of a
duly completed Utilisation Request not later than the Specified Time (or in
relation to the first Utilisation Date, such later time as the Agent may agree).
  5.2   Completion of a Utilisation Request

  (a)   Each Utilisation Request for a Loan is irrevocable and will not be
regarded as having been duly completed unless:

  (i)   it specifies that it is for a Loan;     (ii)   it identifies the
Facility to be utilised;

26



--------------------------------------------------------------------------------



 



  (iii)   it identifies the relevant Borrower;     (iv)   the proposed
Utilisation Date is a Business Day within the Availability Period applicable to
that Facility;     (v)   the currency and amount of the Utilisation comply with
clause 11.3 (Currency and amount);     (vi)   the proposed Interest Period
complies with clause 19 (Interest Periods); and     (vii)   it specifies the
account and bank (which must be in the country of the currency of the
Utilisation or, in the case of euro, a Participating Member State in which banks
are open for general business on that day or London) to which the proceeds of
the Utilisation are to be credited.

  (b)   Only one Loan may be requested in each Utilisation Request.

5.3   Currency and amount

  (a)   The currency specified in a Utilisation Request must be the Base
Currency or an Optional Currency.     (b)   The amount of the proposed Loan must
be:

  (i)   if the currency selected is the Base Currency, a minimum of
U.S.$5,000,000 for Facility A or, if less, the Available Facility;     (ii)   if
the currency selected is euro, the euro equivalent of the minimum amount set out
in paragraph (i) above in respect of Facility A or, if less, the Available
Facility;     (iii)   if the currency selected is sterling, the sterling
equivalent of the minimum amount set out in paragraph (i) above in respect of
Facility A or, if less, the Available Facility; or     (iv)   if the currency
selected is an Optional Currency other than sterling or euro, the minimum amount
specified by the Agent pursuant to clause 10.3(b)(ii) (Conditions relating to
Optional Currencies) or, if less, the Available Facility; and     (v)   in any
event such that its Base Currency Amount is less than or equal to the Available
Facility.

  (c)   The Base Currency Amount of the proposed Loan must be an amount which,
when aggregated with the amount of all other Facility A Loans borrowed by that
Borrower, will not exceed the limit specified for that Borrower in clause 8.1(a)
(The Facilities).

5.4   Lenders’ participation

  (a)   If the conditions set out in this Agreement have been met, each Lender
shall make its participation in each Loan available by the Utilisation Date
through its Facility Office.     (b)   The amount of each Lender’s participation
in each Loan will be equal to the proportion borne by its Available Commitment
to the Available Facility immediately prior to making the Loan.

27



--------------------------------------------------------------------------------



 



  (c)   The Agent shall determine the Base Currency Amount of each Loan which is
to be made in an Optional Currency and shall notify each Lender of the amount,
currency and the Base Currency Amount of each Loan and the amount of its
participation in that Loan, in each case by the Specified Time.

6   Utilisation – Letters of Credit   6.1   General

  (a)   Clause 11 (Utilisation – Loans) does not apply to a Utilisation by way
of Letter of Credit.     (b)   In determining the amount of the Available
Facility under Facility C and a Lender’s L/C Proportion of a proposed Letter of
Credit for the purposes of this Agreement, the Available Commitment of a Lender
will be calculated ignoring any cash cover provided by a Borrower for
outstanding Letters of Credit.

6.2   Facility C       Subject to clause 15 (Ancillary Facilities), Facility C
shall be utilised by way of Letters of Credit.   6.3   Delivery of a Utilisation
Request for Letters of Credit       A Borrower may request a Letter of Credit to
be issued by delivery to the Agent of a duly completed Utilisation Request
substantially in the form of part 3 of schedule 3 (Requests) not later than the
Specified Time.   6.4   Completion of a Utilisation Request for Letters of
Credit       Each Utilisation Request for a Letter of Credit is irrevocable and
will not be regarded as having been duly completed unless:

  (a)   it specifies that it is for that Letter of Credit;     (b)   it
identifies the Fronting Bank for that Letter of Credit;     (c)   it identifies
the relevant Borrower;     (d)   the proposed Utilisation Date is a Business Day
within the Availability Period;     (e)   the currency and amount of the Letter
of Credit comply with clause 12.5 (Currency and amount);     (f)   the form of
Letter of Credit is attached;     (g)   the Expiry Date of the Letter of Credit
falls on or before the Termination Date;     (h)   the delivery instructions for
the Letter of Credit are specified; and     (i)   it confirms that the Letter of
Credit is to support obligations of the Obligors’ Agent or any of its
Subsidiaries.

28



--------------------------------------------------------------------------------



 



6.5   Currency and amount

  (a)   The currency specified in a Utilisation Request must be the Base
Currency or an Optional Currency.     (b)   The amount of the proposed Letter of
Credit must be an amount whose Base Currency Amount is not more than the
Available Facility under Facility C and which is:

  (i)   if the currency selected is the Base Currency, a minimum of
U.S.$1,000,000 or, if less, the Available Facility under Facility C;     (ii)  
if the currency selected is euro, the euro equivalent of the minimum amount set
out in clause 12.5(b)(i) above or, if less, the Available Facility under
Facility C;     (iii)   if the currency selected is sterling, the sterling
equivalent of the minimum amount set out in paragraph (i) above or, if less, the
Available Facility under Facility C; or     (iv)   if the currency selected is
an Optional Currency other than sterling or euro the minimum amount specified by
the Agent pursuant to clause 10.3(b)(ii) (Conditions relating to Optional
Currencies) or, if less, the Available Facility under Facility C.

6.6   Issue of Letters of Credit

  (a)   If the conditions set out in this Agreement have been met, the relevant
Fronting Bank shall issue the Letter of Credit on the Utilisation Date.     (b)
  The relevant Fronting Bank will only be obliged to comply with paragraph (a)
above if on the date of the Utilisation Request or Renewal Request and on the
proposed Utilisation Date:

  (i)   in the case of a Letter of Credit renewed in accordance with clause 12.7
(Renewal of a Letter of Credit), no Event of Default is continuing or would
result from the proposed Utilisation and, in the case of any other Utilisation,
no Default is continuing or would result from the proposed Utilisation; and    
(ii)   the Repeating Representations to be made by each Obligor are true in all
material respects.

  (c)   The amount of each Lender’s participation in each Letter of Credit will
be equal to its L/C Proportion.     (d)   The Agent shall determine the Base
Currency Amount of each Letter of Credit which is to be issued in an Optional
Currency and shall notify the relevant Fronting Bank and each Lender of the
details of the requested Letter of Credit and its participation in that Letter
of Credit by the Specified Time.

6.7   Renewal of a Letter of Credit

  (a)   A Borrower may request that any Letter of Credit issued on its behalf be
renewed by delivery to the Agent of a Renewal Request by the Specified Time.

29



--------------------------------------------------------------------------------



 



  (b)   The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Letter of Credit except that the conditions set out in
clause 12.4(f) and 12.4(i) (Completion of a Utilisation Request for Letters of
Credit) shall not apply.     (c)   The terms of each renewed Letter of Credit
shall be the same as those of the relevant Letter of Credit immediately prior to
its renewal, except that:

  (i)   its amount may be less or more than the amount of the Letter of Credit
immediately prior to its renewal; and     (ii)   its Term shall start on the
date which was the Expiry Date of the Letter of Credit immediately prior to its
renewal (or such earlier date as is specified in the Renewal Request), and shall
end on the proposed Expiry Date specified in the Renewal Request.

  (d)   If the conditions set out in this Agreement have been met, the relevant
Fronting Bank shall amend and re-issue any Letter of Credit pursuant to a
Renewal Request.

6.8   Revaluation of Letters of Credit

  (a)   If any Letter of Credit or any letter of credit issued under an
Ancillary Facility is denominated in an Optional Currency, the Agent shall, at
six-monthly intervals after the date of this Agreement, recalculate the Base
Currency Amount of that Letter of Credit or that letter of credit by notionally
converting into the Base Currency the outstanding amount of that Letter of
Credit or that letter of credit on the basis of the Agent’s Spot Rate of
Exchange on the date of calculation.     (b)   A Borrower shall, if requested by
the Agent within five Business Days of any calculation under paragraph
(a) above, ensure that within three Business Days sufficient Facility C
Utilisations or, as the case may be, sufficient utilisations under the Ancillary
Facilities are prepaid to prevent the Base Currency Amount of the Facility C
Utilisations or, as the case may be, the Base Currency Amount of the
utilisations under the Ancillary Facilities exceeding the Total Facility C
Commitments or, as the case may be, the Total Ancillary Limit, in each case
following any adjustment to a Base Currency Amount under paragraph (a) above.  
  (c)   If, following any calculation under paragraph (a) above, the amount of
cash cover provided by a Borrower in respect of all Letters of Credit issued on
its behalf or, as the case may be, all letters of credit issued under an
Ancillary Facility on its behalf, exceeds the maximum amount that is or may be
payable by that Borrower in respect of all Letters of Credit issued on its
behalf or, as the case may be, all letters of credit under an Ancillary Facility
issued on its behalf, the relevant Borrower may, provided no Event of Default or
event of default under the relevant Ancillary Facility is continuing, withdraw
an amount equal to such excess from the relevant cash collateral account.

6.9   Transfer of Existing Letters of Credit

  (a)   A Borrower may request in a Utilisation Request that any Existing Letter
of Credit be transferred to Facility C and be treated as a Letter of Credit for
the purposes of this Agreement.     (b)   The Finance Parties shall treat such a
request in the same way as any other Utilisation Request for a Letter of Credit.

30



--------------------------------------------------------------------------------



 



  (c)   If the conditions set out in this Agreement have been met, the relevant
Fronting Bank shall agree to such request on the proposed Utilisation Date and
each relevant Existing Letter of Credit shall on and from the Utilisation Date
be deemed to be a Letter of Credit issued by that Fronting Bank for the purposes
of this Agreement.

7   Letters of Credit   7.1   Immediately payable       If a Letter of Credit or
any amount outstanding under a Letter of Credit is expressed to be immediately
payable, the Borrower that requested the issue of that Letter of Credit shall
repay or prepay that amount within 3 Business Days’ of demand by the Fronting
Bank (or, if later, upon the Fronting Bank becoming liable to pay such amount
under the Letter of Credit).   7.2   Assignments and transfers

  (a)   Notwithstanding any other provision of this Agreement, the consent of
the relevant Fronting Bank is required for any assignment or transfer of any
Lender’s rights and/or obligations in respect of any outstanding Letter of
Credit.     (b)   If paragraph (a) above and the conditions and procedure for
transfer specified in clause 33 (Changes to the Lenders) are satisfied, then on
the Transfer Date the Fronting Bank and the New Lender shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Fronting Bank and the Existing Lender shall each be released
from further obligations to each other under this Agreement.

7.3   Fees payable in respect of Letters of Credit

  (a)   Each Borrower shall pay to the Agent (for the account of each Facility C
Lender) a letter of credit fee in arrears computed at the same rate as the
Margin on the outstanding amount of each Letter of Credit requested by it for
the period from the issue of that Letter of Credit until its Expiry Date. This
fee shall be distributed according to each Lender’s L/C Proportion of that
Letter of Credit.     (b)   The accrued letter of credit fee on a Letter of
Credit shall be payable on the last day of each successive period of three
Months (or such shorter period as shall end on the Expiry Date for that Letter
of Credit) starting on the date of issue of that Letter of Credit.     (c)  
Each Borrower which requests a Fronting Bank to front or issue a Letter of
Credit shall pay to that Fronting Bank a fronting fee in respect of such Letter
of Credit in the amount and at the times agreed in a Fee Letter between that
Fronting Bank and that Borrower.     (d)   If a Borrower cash covers any part of
a Letter of Credit then:

  (i)   the letter of credit fee payable for the account of each Lender (and any
fronting fee payable to the relevant Fronting Bank) shall continue to be payable
until the expiry of the Letter of Credit; and

31



--------------------------------------------------------------------------------



 



  (ii)   the Borrower will be entitled to withdraw the interest accrued on the
cash cover to pay those fees.

7.4   Claims under a Letter of Credit

  (a)   Each Borrower irrevocably and unconditionally authorises the relevant
Fronting Bank to pay any claim made or purported to be made under a Letter of
Credit requested by it and which appears on its face to be in order (claim).    
(b)   Each Borrower which requested a Letter of Credit shall immediately on
demand pay to the Agent for the relevant Fronting Bank an amount equal to the
amount of any claim under that Letter of Credit (provided that no Borrower shall
be required to pay any such amount to the Agent prior to the date which is three
Business Days before the date on which the Fronting Bank is required to pay the
relevant claim).     (c)   Each Borrower acknowledges that the Lenders and any
Fronting Bank:

  (i)   are not obliged to carry out any investigation or seek any confirmation
from any other person before paying a claim; and     (ii)   deal in documents
only and will not be concerned with the legality of a claim or any underlying
transaction or any available set-off, counterclaim or other defence of any
person.

  (d)   The obligations of a Borrower under this clause 13 will not be affected
by:

  (i)   the sufficiency, accuracy or genuineness of any claim or any other
document; or     (ii)   any incapacity of, or limitation on the powers of, any
person signing a claim or other document.

7.5   Indemnities

  (a)   Each Borrower shall within three Business Days of demand indemnify each
Fronting Bank against any cost, loss or liability incurred by it (otherwise than
by reason of that Fronting Bank’s gross negligence or wilful misconduct) in
acting as the Fronting Bank under a Letter of Credit requested by that Borrower.
    (b)   Any Lender which is participating in a Letter of Credit shall
(according to its L/C Proportion) immediately on demand indemnify the relevant
Fronting Bank against any cost, loss or liability incurred by that Fronting Bank
(otherwise than by reason of that Fronting Bank’s gross negligence or wilful
misconduct) in acting as the Fronting Bank under any Letter of Credit,
including, without limitation, any amount paid by that Fronting Bank under that
Letter of Credit, whether or not demand has been made on the Borrower in respect
of that amount (in each case, unless the Fronting Bank has been reimbursed by an
Obligor pursuant to a Finance Document).     (c)   If any Lender is not
permitted (by its constitutional documents or any applicable law) to comply with
paragraph (b) above, then that Lender will not be obliged to comply with
paragraph (b) above and shall instead be deemed to have taken, on the date the

32



--------------------------------------------------------------------------------



 



      Letter of Credit is issued (or, if later, on the date the Lender’s
participation in the Letter of Credit is transferred or assigned to the Lender
in accordance with the terms of this Agreement), an undivided interest and
participation in the Letter of Credit in an amount equal to its L/C Proportion
of that Letter of Credit. On receipt of demand from the Agent, that Lender shall
pay to the Agent (for the account of the relevant Fronting Bank) an amount equal
to its L/C Proportion of the amount demanded under paragraph (b) above.     (d)
  The Borrower which requested a Letter of Credit shall within three Business
Days of demand by the Agent reimburse any Lender for any payment it makes to a
Fronting Bank under this clause 13.5 in respect of that Letter of Credit (and,
if such reimbursement occurs after the date upon which that Lender has made such
payment to that Fronting Bank, that Borrower shall also pay that Lender interest
for the period between payment by the Lender and reimbursement by the Borrower,
at a rate per annum equal to the aggregate of the rate certified by that Lender
to be its cost of funding such payment and the Margin).     (e)   The
obligations of each Lender under this clause 13 are continuing obligations and
will extend to the ultimate balance of sums payable by that Lender in respect of
any Letter of Credit, regardless of any intermediate payment or discharge in
whole or in part.     (f)   The obligations of any Lender under this clause 13
will not be affected by any act, omission, matter or thing which, but for this
clause 13, would reduce, release or prejudice any of its obligations under this
clause 13 (without limitation and whether or not known to it or any other
person) including:

  (i)   any time, waiver or consent granted to, or composition with, any
Obligor, any beneficiary under a Letter of Credit or any other person;     (ii)
  the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;    
(iii)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
Security over assets of, any Obligor, any beneficiary under a Letter of Credit
or any other person or any non-presentation or non-observance of any formality
or other requirement in respect of any instrument or any failure to realise the
full value of any Security;     (iv)   any incapacity or lack of power,
authority or legal personality of or dissolution or change in the members or
status of an Obligor, any beneficiary under a Letter of Credit or any other
person;     (v)   any amendment (however fundamental) or replacement of a
Finance Document, any Letter of Credit or any other document or Security;    
(vi)   any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any Letter of Credit or any other document or
Security; or     (vii)   any insolvency or similar proceedings.

33



--------------------------------------------------------------------------------



 



7.6   Rights of contribution       No Obligor will be entitled to any right of
contribution or indemnity from any Finance Party in respect of any payment it
may make under this clause 13.   7.7   Role of the Fronting Bank

  (a)   Nothing in this Agreement constitutes any Fronting Bank as a trustee or
fiduciary of any other person.     (b)   No Fronting Bank shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.     (c)   A Fronting Bank may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.     (d)   A Fronting Bank may rely on:

  (i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (ii)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

  (e)   A Fronting Bank may engage, pay for and rely on the advice or services
of any lawyers, accountants, surveyors or other experts.     (f)   A Fronting
Bank may act in relation to the Finance Documents through its personnel and
agents.     (g)   No Fronting Bank is responsible for:

  (i)   the adequacy, accuracy and/or completeness of any information (whether
oral or written) supplied by it, the Agent, the Security Agent, the Arranger, an
Obligor or any other person given in or in connection with any Finance Document;
or     (ii)   the legality, validity, effectiveness, adequacy or enforceability
of any Finance Document or any other agreement, arrangement or document entered
into, made or executed in anticipation of or in connection with any Finance
Document.

7.8   Exclusion of liability

  (a)   Without limiting paragraph (b) below, no Fronting Bank will be liable
for any action taken by it under or in connection with any Finance Document,
except to the extent directly caused by its gross negligence or wilful
misconduct.     (b)   No Party (other than a Fronting Bank) may take any
proceedings against any officer, employee or agent of that Fronting Bank in
respect of any claim it might have against that Fronting Bank or in respect of
any act or omission of any kind by that officer, employee or agent in relation
to any Finance Document and any officer, employee or agent of that Fronting Bank
may rely on this clause 13.8.

34



--------------------------------------------------------------------------------



 



7.9   Credit appraisal by the Lenders       Without affecting the responsibility
of any Obligor for information supplied by it or on its behalf in connection
with any Finance Document, each Lender confirms to the Agent and to each
Fronting Bank that it has been, and will continue to be, solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document, including, but not limited to,
those listed in clause 35.15(a) to clause 35.15(d) (Credit appraisal by the
Lenders).   7.10   Address for notices       The address and fax number (and the
department or officer, if any, for whose attention the communication is to be
made) of any Fronting Bank for any communication or document to be made or
delivered under or in connection with the Finance Documents will be that
notified in writing to the Agent prior to the date of this Agreement or any
substitute address, fax number or department or officer as the Fronting Bank may
notify to the Agent by not less than five Business Days’ notice.   8   Optional
Currencies   8.1   Selection of currency

  (a)   A Borrower (or the Obligors’ Agent on behalf of a Borrower) shall select
the currency of a Utilisation:

  (i)   (in the case of an initial Utilisation) in a Utilisation Request; and  
  (ii)   (afterwards in relation to a Facility A Loan made to it) in a Selection
Notice,

      in each case subject to compliance with clause 10.4 (Maximum number of
Utilisations).     (b)   If a Borrower (or the Obligors’ Agent on behalf of a
Borrower) fails to issue a Selection Notice in relation to a Facility A Loan, it
shall be deemed to have requested that the Loan will remain denominated for its
next Interest Period in the same currency in which it is then outstanding.    
(c)   If a Borrower (or the Obligors’ Agent on behalf of a Borrower) issues a
Selection Notice requesting a change of currency and the first day of the
requested Interest Period is not a Business Day for the new currency, the Agent
shall promptly notify the Borrower and the Lenders and the Loan will remain in
the existing currency (with Interest Periods running from one Business Day until
the next Business Day) until the next day which is a Business Day for both
currencies, on which day the requested Interest Period will begin.

8.2   Unavailability of a currency     If before the Specified Time on any
Quotation Day:

  (a)   a Lender notifies the Agent that the Optional Currency requested is not
readily available to it in the amount required; or     (b)   a Lender notifies
the Agent that compliance with its obligation to participate in a Loan in the
proposed Optional Currency would contravene a law or regulation applicable to
it,

35



--------------------------------------------------------------------------------



 



    the Agent will give notice to the relevant Borrower (or the Obligors’ Agent
on behalf of the relevant Borrower) to that effect by the Specified Time on that
day. In this event, any Lender that gives notice pursuant to this clause 14.2
will be required to participate in the Loan in the Base Currency (in an amount
equal to that Lender’s proportion of the Base Currency Amount or, in respect of
a Rollover Loan, an amount equal to that Lender’s proportion of the Base
Currency Amount of the Rollover Loan that is due to be made) and its
participation will be treated as a separate Loan denominated in the Base
Currency during that Interest Period.   8.3   Change of currency

  (a)   If a Facility A Loan is to be denominated in different currencies during
two successive Interest Periods:

  (i)   if the currency for the second Interest Period is an Optional Currency,
the amount of the Loan in that Optional Currency will be calculated by the Agent
as the amount of that Optional Currency equal to the Base Currency Amount of the
Loan at the Agent’s Spot Rate of Exchange at the Specified Time;     (ii)   if
the currency for the second Interest Period is the Base Currency, the amount of
the Loan will be equal to the Base Currency Amount;     (iii)   (unless the
Agent and the relevant Borrower agree otherwise in accordance with clause
14.3(b) below) the Borrower that has borrowed the Loan shall repay it on the
last day of the first Interest Period in the currency in which it was
denominated for that Interest Period; and     (iv)   (subject to clause 10.2
(Further conditions precedent)) the Lenders shall re-advance the Loan in the new
currency in accordance with clause 14.5 (Agent’s calculations).

  (b)   If the Agent and the Borrower that has borrowed the Facility A Loan
agree, the Agent shall:

  (i)   apply the amount paid to it by the Lenders pursuant to clause
14.3(a)(iv) above (or so much of that amount as is necessary) in or towards
purchase of an amount in the currency in which the Facility A Loan is
outstanding for the first Interest Period; and       (ii)   use the amount it
purchases in or towards satisfaction of the relevant Borrower’s obligations
under clause 14.3(a)(iii) above.

  (c)   If the amount purchased by the Agent pursuant to clause 14.3(b)(i) above
is less than the amount required to be repaid by the relevant Borrower, the
Agent shall promptly notify that Borrower and that Borrower shall, on the last
day of the first Interest Period, pay an amount to the Agent (in the currency of
the outstanding Facility A Loan for the first Interest Period) equal to the
difference.     (d)   If any part of the amount paid to the Agent by the Lenders
pursuant to clause 14.3(a)(iv) above is not needed to purchase the amount
required to be repaid by the relevant Borrower, the Agent shall promptly notify
that Borrower and pay that Borrower, on the last day of the first Interest
Period, that part of that amount (in the new currency).

36



--------------------------------------------------------------------------------



 



8.4   Same Optional Currency during successive Interest Periods

  (a)   If a Facility A Loan is to be denominated in the same Optional Currency
during two successive Interest Periods, the Agent shall calculate the amount of
the Facility A Loan in the Optional Currency for the second of those Interest
Periods (by calculating the amount of Optional Currency equal to the Base
Currency Amount of that Facility A Loan at the Agent’s Spot Rate of Exchange at
the Specified Time) and (subject to paragraph (b) below):

  (i)   if the amount calculated is less than the existing amount of that
Facility A Loan in the Optional Currency during the first Interest Period,
promptly notify the Borrower that has borrowed that Facility A Loan and that
Borrower shall pay, on the last day of the first Interest Period, an amount
equal to the difference; or     (ii)   if the amount calculated is more than the
existing amount of that Facility A Loan in the Optional Currency during the
first Interest Period, promptly notify each Lender and the relevant Borrower
and, if no Event of Default is continuing and the relevant Borrower so requests,
each Lender shall, on the last day of the first Interest Period, pay its
participation in an amount equal to the difference.

  (b)   If the calculation made by the Agent pursuant to paragraph (a) above
shows that the amount of the Facility A Loan in the Optional Currency for the
second of those Interest Periods converted into the Base Currency at the Agent’s
Spot Rate of Exchange used in calculating the Base Currency Amount of that Loan
has increased or decreased by less than 5 per cent. compared to its Base
Currency Amount (taking into account any payments made pursuant to paragraph
(a) above), no notification shall be made by the Agent and no payment shall be
required under paragraph (a) above.

8.5   Agent’s calculations

  (a)   All calculations made by the Agent pursuant to this clause 14 will take
into account any repayment, prepayment, consolidation or division of Facility A
Loans to be made on the last day of the first Interest Period.     (b)   Each
Lender’s participation in a Loan will, subject to clause 14.5(a) above, be
determined in accordance with clause 11.4(b) (Lenders’ participation).

9   Ancillary Facilities   9.1   Establishment of Ancillary Facilities       One
or more Ancillary Facilities may from time to time be established in favour of a
Borrower under Facility C in accordance with this clause 15 by designating all
or part of the Facility C Commitment of a Lender as an Ancillary Commitment.  
9.2   Types of Ancillary Facility       Each Ancillary Facility shall comprise
letter of credit facilities.

37



--------------------------------------------------------------------------------



 



9.3   Request for Ancillary Facilities

  (a)   A Borrower under Facility C may, at any time, request the establishment
of an Ancillary Facility by delivery to the Agent of a duly completed Ancillary
Facility Request.     (b)   An Ancillary Facility Request relating to a proposed
Ancillary Facility will not be regarded as duly completed unless it identifies:

  (i)   the Borrower(s) (which shall be a Borrower or Borrowers under Facility
C) under that Ancillary Facility;     (ii)   the Ancillary Lender which is to
make available that Ancillary Facility;     (iii)   the type of facility to
comprise that Ancillary Facility (which must comply with clause 15.2 (Types of
Ancillary Facility);     (iv)   the date (the Commencement Date) on which that
Ancillary Facility is to become available (which must be a date on which
Facility C is available to be drawn and must not be less than 5 Business Days
after the date on which the Agent receives the Ancillary Facility Request);    
(v)   the expiry date of that Ancillary Facility (which must fall on or before
the Termination Date applicable to Facility C);     (vi)   the amount of the
Ancillary Commitment (which must be denominated in the Base Currency) which is
to apply to that Ancillary Facility;     (vii)   the currency or currencies
(which must comply with clause 15.3(c) below) in which utilisations under that
Ancillary Facility may be requested;     (viii)   the margin, commitment fee and
other fees payable in respect of that Ancillary Facility; and     (ix)   such
other details in relation to that Ancillary Facility as the Agent may reasonably
require.

  (c)   An Ancillary Facility shall only be available for utilisation in the
Base Currency or a currency which:

  (i)   is readily available in the amount required and freely convertible into
the Base Currency in the Relevant Interbank Market on the date for utilisation
of that Ancillary Facility; and     (ii)   is sterling or euro or Canadian
dollars or has been approved by the Agent (acting on the instructions of all the
Lenders) on or prior to receipt by the Agent of the Ancillary Facility Request
for that Ancillary Facility.

  (d)   The Agent shall, promptly after receipt by it of an Ancillary Facility
Request, notify each Lender of that Ancillary Facility Request.

38



--------------------------------------------------------------------------------



 



9.4   Grant of Ancillary Facility     The Lender identified in a duly completed
Ancillary Facility Request shall become an Ancillary Lender authorised to make
the proposed Ancillary Facility available with effect from the proposed
Commencement Date, if the following conditions are fulfilled:

  (a)   the proposed Ancillary Commitment under that Ancillary Facility is equal
to or less than the Available Commitment of that Lender under Facility C on that
Commencement Date;     (b)   the proposed Ancillary Commitment under that
Ancillary Facility will not, when aggregated with the Ancillary Commitments
under all other Ancillary Facilities in effect on that Commencement Date, exceed
the Total Ancillary Limit; and     (c)   the proposed Ancillary Lender has
notified the Agent by that Commencement Date that it agrees to make available
that Ancillary Facility.

9.5   Adjustments to Revolving Facility Commitment

  (a)   The Facility C Commitment of a Lender which is an Ancillary Lender shall
be reduced by the amount of its Ancillary Commitments.     (b)   If and to the
extent that:

  (i)   any Ancillary Facility expires, or is cancelled (in whole or in part) or
is otherwise reduced in accordance with clause 15.8 (Voluntary cancellation of
Ancillary Facilities); and     (ii)   no amount is or may be payable to or by
the Ancillary Lender in respect of that Ancillary Facility (or the relevant part
of it),

      the Facility C Commitment of the relevant Lender will immediately be
increased by an amount equal to the amount of the Ancillary Commitment of that
Ancillary Facility (or, if less, that part of it which has expired or been
cancelled).

9.6   Terms of Ancillary Facilities

  (a)   The terms applicable to each Ancillary Facility shall be as agreed
between the relevant Ancillary Lender and the relevant Borrower (as set out in
the applicable Ancillary Facility Document), provided that:

  (i)   those terms shall be consistent with this clause 15 and the details set
out in the Ancillary Facility Request;     (ii)   utilisations under an
Ancillary Facility shall be used only for the general corporate or working
capital requirements of the Obligors’ Agent and its Subsidiaries; and     (iii)
  the rate of interest, fees and other remuneration in respect of the Ancillary
Facility shall be based upon the normal market rates and terms from time to time
of that Ancillary Lender.

  (b)   Any variation in respect of the matters referred to in clause 15.3(b)
(Request for Ancillary Facilities) to any Ancillary Facility shall be in
accordance with and subject to this clause 15.

39



--------------------------------------------------------------------------------



 



  (c)   In the case of any inconsistency between any term of an Ancillary
Facility and any term of this Agreement, this Agreement shall prevail.

9.7   Limits on Ancillary Facilities       Each Unit Parent shall ensure that:

  (a)   the aggregate of all Ancillary Commitments does not at any time exceed
the Total Ancillary Limit; and     (b)   the Ancillary Outstandings under any
Ancillary Facility do not at any time exceed the Ancillary Commitment under that
Ancillary Facility.

9.8   Voluntary cancellation of Ancillary Facilities       The Obligors’ Agent
may, if it gives the Agent and the relevant Ancillary Lender not less than 3
Business Days’ prior notice, cancel the whole or any part of the Ancillary
Commitment under an Ancillary Facility.   9.9   Notice in respect of Ancillary
Facilities

  (a)   Each Ancillary Lender shall promptly notify the Agent of:

  (i)   the establishment by it of any Ancillary Facility and the applicable
Commencement Date;     (ii)   the amount of any Ancillary Facility which is
cancelled or expires and the date of any such cancellation or expiry; and    
(iii)   any other information relating to any Ancillary Facility provided by it
as the Agent may request, including the Ancillary Outstandings from time to
time.

  (b)   The Agent may assume, unless it has received notice to the contrary in
its capacity as agent for the Lenders, that no Ancillary Facility has expired or
been cancelled in whole or part.     (c)   Each Obligor consents to all
information described in paragraph (a) above being disclosed to the Finance
Parties.

9.10   Ancillary Outstandings       The relevant Borrower under an Ancillary
Facility shall repay or pay on the due date each amount payable under that
Ancillary Facility.   10   Repayment   10.1   Repayment of Facility A Loans

  (a)   Subject to clause 17 (Prepayment and cancellation), the Facility A Loans
shall be repaid by the relevant Borrower on each of the following dates (in the
currency in which the Facility A Loans are then outstanding) in an aggregate
Base Currency amount equal to the amount set out opposite that date in the
following table:

40



--------------------------------------------------------------------------------



 



                                    Chromalloy Holland     Warwick International
Group   B.V. Repayment     Limited Repayment Instalment   Instalment (U.S.$
Facility A Repayment Date   (U.S.$ amount)   amount)
30 June 2007
    $ 2,100,000       $ 534,000  
 
                   
30 September 2007
    $ 2,100,000       $ 534,000  
 
                   
31 December 2007
    $ 2,100,000       $ 534,000  
 
                   
31 March 2008
    $ 2,100,000       $ 534,000  
 
                   
30 June 2008
    $ 2,100,000       $ 534,000  
 
                   
30 September 2008
    $ 2,100,000       $ 534,000  
 
                   
31 December 2008
    $ 2,100,000       $ 534,000  
 
                   
31 March 2009
    $ 2,100,000       $ 534,000  
 
                   
30 June 2009
    $ 2,100,000       $ 534,000  
 
                   
30 September 2009
    $ 2,100,000       $ 534,000  
 
                   
31 December 2009
    $ 2,100,000       $ 534,000  
 
                   
31 March 2010
    $ 2,100,000       $ 534,000  
 
                   
30 June 2010
    $ 2,100,000       $ 534,000  
 
                   
30 September 2010
    $ 2,100,000       $ 534,000  
 
                   
Termination Date
    $ 11,200,000       $ 524,000  
 
                   
Total
    $ 40,600,000       $ 8,000,000  

  (b)   If the aggregate amount of the Facility A Loans outstanding at the end
of the Availability Period for Facility A is less than U.S.$100,000,000, the
amount of each Facility A Repayment Instalment shall be reduced accordingly on a
pro rata basis.     (c)   On each Facility A Repayment Date, each Borrower shall
repay that proportion of the outstanding Facility A Loans drawn by it equal to
the proportion borne by the Facility A Repayment Instalment due on that date to
the aggregate amount of the Facility A Loans outstanding at the beginning of
that date and each such repayment shall be applied against such outstanding
Facility A Loans drawn by the relevant Borrower as that Borrower may select.    
(d)   No Borrower may reborrow any part of Facility A which is repaid.

10.2   Not Used.

41



--------------------------------------------------------------------------------



 



10.3   Repayment of Facility C       On the Termination Date applicable to
Facility C, each Borrower under Facility C shall repay all amounts (if any)
owing or outstanding under Facility C.   10.4   Repayment of Ancillary
Facilities       On the Termination Date applicable to Facility C, each Borrower
under an Ancillary Facility shall repay all amounts (if any) owing or
outstanding under that Ancillary Facility.   11   Prepayment and cancellation  
11.1   Illegality

  (a)   If it becomes unlawful in any applicable jurisdiction for a Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Utilisation:

  (i)   that Lender shall promptly notify the Agent upon becoming aware of that
event;     (ii)   upon the Agent notifying the Obligors’ Agent the Commitment of
that Lender will be immediately cancelled; and     (iii)   each Borrower shall
repay that Lender’s participation in the Utilisations made to that Borrower on
the last day of the Interest Period for each Utilisation occurring after the
Agent has notified the Obligors’ Agent or, if earlier, the date specified by the
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).

  (b)   If it becomes unlawful in any applicable jurisdiction for a Fronting
Bank to perform any of its obligations as contemplated by this Agreement or to
fund or maintain its participation in any Utilisation:

  (i)   that Fronting Bank shall promptly notify the Agent upon becoming aware
of that event;     (ii)   upon the Agent notifying the Obligors’ Agent, that
Fronting Banking shall not be obliged to issue any Letter of Credit;     (iii)  
each Unit Parent shall use its best endeavours to procure the release of each
outstanding Letter of Credit issued by that Fronting Bank; and     (iv)   upon
the Agent notifying the Obligors’ Agent, Facility C shall cease to be available
for the issue of Letters of Credit by that Fronting Bank and each Borrower, as
appropriate, shall provide full cash cover in respect of the aggregate face
value (calculated in the Base Currency) of all Letters of Credit issued by that
Fronting Bank on the then Expiry Date of such Letters of Credit or, if earlier,
the date specified by the Fronting Bank in the notice delivered to the Agent
(being no earlier than the last day of the applicable grace period permitted by
law).

42



--------------------------------------------------------------------------------



 



11.2   Change of control

  (a)   Subject to paragraph (d) below, if any person or group of persons acting
in concert gains control of the Obligors’ Agent:

  (i)   the Obligors’ Agent shall promptly notify the Agent upon becoming aware
of that event;     (ii)   a Lender shall not be obliged to fund a Utilisation
(except for a Rollover Loan) or, as the case may be, an Ancillary Lender shall
not be obliged to issue any Letter of Credit under any Ancillary Facility;    
(iii)   the Obligors’ Agent and the Agent shall enter into negotiations in good
faith with a view to agreeing to continue to make the Facilities available and
to agreeing any amendments to this Agreement which may be necessary as a result
of the change of control; and     (iv)   if no agreement is reached within
30 days of the person or group of persons gaining control of the Obligors’
Agent, the Agent shall, by not less than 5 days’ notice to the Obligors’ Agent,
cancel the Commitments and declare all outstanding Loans, together with accrued
interest, and all other amounts accrued under the Finance Documents immediately
due and payable, whereupon the Commitments will be cancelled and all such
outstanding amounts will become immediately due and payable and the Agent shall
declare that full cash cover in respect of each Letter of Credit and each Letter
of Credit issued under an Ancillary Facility is immediately due and payable
whereupon it shall become immediately due and payable.

  (b)   For the purpose of paragraph (a) above control has the meaning given to
it in section 416(2) of the Taxes Act.     (c)   For the purpose of paragraph
(a) above acting in concert has the meaning given to it in the City Code on
Takeovers and Mergers.     (d)   For the purposes of paragraph (a) above; the
terms “person” or “group of persons” shall be deemed to exclude Norman E.
Alexander (Alexander), the estate of Alexander or any trust for the benefit of
Alexander or the estate of Alexander.

11.3   Voluntary cancellation       The Obligors’ Agent may, if it gives the
Agent not less than three Business Days’ (or such shorter period as the Majority
Lenders may agree) prior notice, cancel the whole or any part (being a minimum
amount of U.S.$5,000,000 in respect of Facility A, and U.S.$1,000,000 in respect
of Facility B and U.S. $1,000,000 in respect of Facility C) of an Available
Facility. Any cancellation under this clause 17.3 shall reduce the Commitments
of the Lenders rateably under that Facility.   11.4   Voluntary prepayment of
Facility A Loans

  (a)   The Borrower to which a Facility A Loan has been made may, if it gives
the Agent not less than five Business Days’ (or such shorter period as the
Majority Lenders may agree) prior notice, prepay the whole or any part of any
Facility A Loan (but, if in part, being an amount that reduces the Base Currency
Amount of the Facility A Loan by a minimum amount of U.S.$5,000,000).

43



--------------------------------------------------------------------------------



 



  (b)   A Facility A Loan may only be prepaid after the last day of the
Availability Period (or, if earlier, the day on which the Available Facility
under Facility A is zero).     (c)   Any prepayment under this clause 17.4 shall
satisfy the obligations under clause 16.1 (Repayment of Facility A Loans) in
inverse chronological order.

11.5   Mandatory prepayment following a Permitted Disposal

  (a)   Sequa shall ensure that the proceeds of a Permitted Disposal (after
deducting the reasonable third party costs incurred in that disposal and any Tax
payable in respect of that Disposal) are applied in prepayment of Facility A
Loans.     (b)   Any prepayment made under clause 11.5(a) shall reduce pro rata
the repayment obligations under clause 16.1.

11.6   Voluntary prepayment of Facility C Utilisations       The Borrower to
which a Facility C Utilisation has been made may, if it gives the Agent not less
than five Business Days’ (or such shorter period as the Majority Lenders may
agree) prior notice, prepay the whole or any part of a Facility C Utilisation
(but if in part, being an amount that reduces the Base Currency Amount of the
Facility C Utilisation by a minimum amount of U.S. $1,000,000).   11.7   Right
of repayment and cancellation in relation to a single Lender or Fronting Bank

  (a)   If:

  (i)   any sum payable to any Lender or Fronting Bank by an Obligor is required
to be increased under clause 22.2(c) (Tax gross-up); or     (ii)   any Lender or
Fronting Bank claims indemnification from a Unit Parent under clause 22.3 (Tax
indemnity) or clause 23 (Increased Costs),

    the Obligors’ Agent may, whilst the circumstance giving rise to the
requirement or indemnification continues:

  (iii)      

  (A)   (if the circumstance relates to a Lender) arrange for the transfer of
the whole (but not part only) of that Lender’s Commitment and participations in
the Utilisations and its Ancillary Commitment (if any) and Ancillary
Outstandings under its Ancillary Facility to a new or existing Lender willing to
accept that transfer and acceptable to the Obligors’ Agent and the remaining
Lenders; or     (B)   (if the circumstance relates to a Fronting Bank) arrange
for the cancellation of its appointment as Fronting Bank and the appointment of
a new Fronting Bank acceptable to the Obligors’ Agent and the Lenders and the
transfer of any contingent liability of that Fronting Bank to the new Fronting
Bank; or

  (iv)      

  (A)   (if the circumstance relates to a Lender) give the Agent notice of
cancellation of the Commitment of that Lender and its intention to

44



--------------------------------------------------------------------------------



 



      procure the repayment of that Lender’s participation in the Utilisations
and utilisations of any Ancillary Facility granted by that Lender, whereupon the
Commitment of that Lender and its Ancillary Commitment (if any) shall
immediately be reduced to zero; or     (B)   (if the circumstance relates to a
Fronting Bank) give the Agent notice of cancellation of its appointment as
Fronting Bank and its intention to procure either the reduction of that Fronting
Bank’s contingent liability under any Letter of Credit to zero or the provision
of full cash cover in respect of the Fronting Bank’s maximum contingent
liability under each outstanding Letter of Credit.

      On the last day of each Interest Period which ends after the Obligors’
Agent has given notice under this paragraph (iv) (or, if earlier, the date
specified by the Obligors’ Agent in that notice), each Borrower to which a
Utilisation or utilisation of an Ancillary Facility is outstanding shall repay
that Lender’s participation in that Utilisation or utilisation of an Ancillary
Facility granted by that Lender or, as the case may be, provide full cash cover
in respect of any Letter of Credit issued by that Fronting Bank or in respect of
any Letter of Credit issued under that Ancillary Facility.

11.8   Replacement of a Non-Consenting Lender

  (a)   In this clause 17.8 Non-Consenting Lender means any Lender which does
not agree to a consent, waiver or amendment if:

  (i)   the Obligors’ Agent or the Agent has requested a consent under or waiver
or amendment of any provision of any Finance Document;     (ii)   that consent,
waiver or amendment requires the agreement of all the Lenders; and     (iii)  
the Super Majority Lenders have agreed to that consent, waiver or amendment.

  (b)   If any Lender becomes a Non-Consenting Lender the Obligors’ Agent or the
Super Majority Lenders may, if it gives or, as the case may be, they give the
Agent and that Lender not less than 5 days prior notice, arrange for the
transfer of the whole (but not part only) of that Lender’s Commitment and
participations in the Utilisations to a new or existing Lender willing to accept
that transfer and acceptable to the Obligors’ Agent and the remaining Lenders.

11.9   Replacement of a Lender

  (a)   The replacement of a Lender pursuant to clause 17.7 (Right of repayment
and cancellation in relation to a single Lender or Fronting Bank) or clause 17.8
(Replacement of a Non-Consenting Lender) shall be subject to the following
conditions:

  (i)   no Finance Party shall have any obligation to find a replacement Lender;
    (ii)   any replacement of a Non-Consenting Lender must take place no later
than 180 days after the earlier of (A) the date the Non-Consenting Lender
notified the Agent of its refusal to agree to the relevant consent, waiver or

45



--------------------------------------------------------------------------------



 



      amendment and (B) the deadline (being not less than 15 Business Days after
the Lender received the request for the relevant consent, waiver or amendment)
by which the Non-Consenting Lender failed to reply to that request;     (iii)  
any Lender replaced pursuant to clause 17.7 (Right of repayment and cancellation
in relation to a single Lender or Fronting Bank) or clause 17.8 (Replacement of
a Non-Consenting Lender) shall not be required to refund, or to pay or surrender
to any other Lender, any of the fees or other amounts received by that Lender
under any Finance Document; and     (iv)   any replacement pursuant to clause
17.7 (Right of repayment and cancellation in relation to a single Lender or
Fronting Bank) or clause 17.8 (Replacement of a Non-Consenting Lender) of a
Lender which is the Agent shall not affect its role as the Agent.

11.10   Mandatory cancellation       If the first Utilisation Date has not
occurred on or before 29 December 2005, this Agreement and all other Finance
Documents (other than the commitment letter dated on or about the date of this
Agreement between the Arranger, the Obligors’ Agent and the Borrowers) will be
immediately and automatically terminated.   11.11   Restrictions

  (a)   Any notice of cancellation or prepayment given by any Party under this
clause 17 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.  
  (b)   Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.     (c)   No Borrower may reborrow any part of Facility A which is
prepaid.     (d)   Unless a contrary indication appears in this Agreement, any
part of Facility C which is prepaid may be reborrowed in accordance with the
terms of this Agreement.     (e)   The Borrowers shall not repay or prepay all
or any part of the Utilisations or cancel all or any part of the Commitments
except at the times and in the manner expressly provided for in this Agreement.
    (f)   No amount of the Total Commitments cancelled under this Agreement may
be subsequently reinstated.     (g)   If the Agent receives a notice under this
clause 17, it shall promptly forward a copy of that notice to either the
Obligors’ Agent or the affected Lender, as appropriate.

12   Interest   12.1   Calculation of interest       The rate of interest on
each Loan for each Interest Period is the percentage rate per annum which is the
aggregate of the applicable:

46



--------------------------------------------------------------------------------



 



  (a)   Margin;     (b)   LIBOR; and     (c)   Mandatory Cost, if any.

12.2   Payment of interest       The Borrower to which a Loan has been made
shall pay accrued interest on that Loan on the last day of each Interest Period
(and, if the Interest Period is longer than six Months, on the dates falling at
six-monthly intervals after the first day of the Interest Period).   12.3  
Default interest

  (a)   If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is the sum of 1 per cent and the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this clause 18.3 shall be immediately
payable by the Obligor on demand by the Agent.     (b)   If any overdue amount
consists of all or part of a Loan which became due on a day which was not the
last day of an Interest Period relating to that Loan:

  (i)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and     (ii)   the rate of interest applying to the overdue amount during
that first Interest Period shall be the sum of 1 per cent and the rate which
would have applied if the overdue amount had not become due.

  (c)   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable provided
that, in respect of Chromalloy (Thailand) Ltd. and Chromalloy Holding (Thailand)
Ltd., such unpaid interest (which will remain immediately due and payable) shall
only be compounded with the overdue amount from the first anniversary of the
date on which such unpaid interest fell due.

12.4   Notification of rates of interest       The Agent shall promptly notify
the Lenders and the relevant Borrower and the Obligors’ Agent of the
determination of a rate of interest under this Agreement.   12.5   Adjustment of
Margin – Facility A

  (a)   Subject to this clause 18.5, the Margin applicable to each Utilisation
under Facility A, shall be the rate per annum specified in the definition of
Margin set out in clause 7.1 (Definitions) adjusted, in respect of Facility A,
by reference to the ratio of Net Borrowings to EBITDA as shown in the then most
recent Compliance Certificate (and the financial statements with which it is
required by this Agreement to be delivered) received by the Agent, to equal the
rate per annum specified opposite the relevant range set out in the following
table in which the ratio of Net Borrowings to EBITDA falls:

47



--------------------------------------------------------------------------------



 



          Ratio   Margin (%p.a.)
Equal to or higher than 2.5
    1.75  
Equal to or higher than 1.5 but lower than 2.5
    1.50  
Lower than 1.5
    1.25  

  (b)   No adjustment shall be made to the Margin applicable to Facility A under
clause 18.5(a) above until the first Business Day on or after the first
anniversary of the date of this Agreement.     (c)   Any adjustment to the
Margin applicable to Facility A under clause 18.5(a) above shall take effect on
the date of receipt by the Agent of a Compliance Certificate (and the financial
statements with which it is required by this Agreement to be delivered) in
accordance with clause 29.3 (Compliance Certificate) or, in the case of any
adjustment following the remedy or waiver of an Event of Default, the date such
Event of Default is remedied or waived.     (d)   If the Margin applicable to
Facility A for a Utilisation is reduced for any period under this clause 18.5
but the annual Combined Group Accounts as reviewed by the auditors (and the
Compliance Certificate with which they are required by this Agreement to be
delivered) subsequently received by the Agent do not confirm the basis for that
reduction, that reduction shall be reversed with retrospective effect. In that
event the Margin applicable to Facility A for that Utilisation shall be the rate
per annum specified opposite the relevant range set out in the table above and
the revised ratio of Net Borrowings to EBITDA calculated using the figures in
that Compliance Certificate. Each Borrower shall promptly pay to the Agent any
amount necessary to put the Agent and Lenders in the position they would have
been in had the appropriate rate of the Margin applicable to Facility A applied
during that period.     (e)   While an Event of Default is continuing, the
Margin applicable to each Facility A Loan shall revert to the rate specified in
the definition of Margin in clause 7.1 (Definitions) but, if such Event of
Default is remedied or waived, the Margin applicable to each Facility A Loan,
shall again be adjusted in accordance with clause 18.5(a) above.     (f)   If a
Unit Parent fails to deliver a Compliance Certificate on its due date, the
Margin applicable to each Facility A Loan shall revert to the rate specified in
the definition of Margin in clause 7.1 (Definitions) from such due date until
the actual date of delivery of the Compliance Certificate.     (g)   Net
Borrowings shall for the purposes of this clause 18.5 be calculated excluding
any Utilisations under this Agreement by way of Letter of Credit.

12.6   Adjustment of Margin – Facility C

  (a)   Subject to this clause 18.6, the Margin applicable to each Utilisation
(or each part of a Utilisation) under Facility C for which cash cover is held by
the relevant Fronting Bank or Lender (as the case may be) shall be 0.25% per
annum. The Margin applicable to each Utilisation (or each part of a Utilisation)
under Facility C for which cash cover is not held shall remain 1.75 per cent per
annum.

48



--------------------------------------------------------------------------------



 



  (b)   Any adjustment to the Margin under paragraph (a) above shall take effect
on the last day of each calendar month, by reference to the aggregate cash cover
held by each Fronting Bank and each Lender on the last day of that month (and by
reference to the amount of cash cover held by each Lender on that date).     (c)
  While an Event of Default is continuing, the Margin applicable to each
Utilisation of Facility C shall revert to the rate specified in the definition
of Margin in clause 7.1 (Definitions) but, if such Event of Default is remedied
or waived, the Margin applicable to each Utilisation of Facility C shall again
be adjusted in accordance with paragraph (a) above.

13   Interest Periods   13.1   Selection of Interest Periods

  (a)   A Borrower (or the Obligors’ Agent on behalf of a Borrower) may select
an Interest Period for a Loan in the Utilisation Request for that Loan or (if
the Loan has already been borrowed) in a Selection Notice.     (b)   Each
Selection Notice for a Facility A Loan is irrevocable and must be delivered to
the Agent by the Borrower (or the Obligors’ Agent on behalf of the Borrower) to
which that Facility A Loan was made not later than the Specified Time.     (c)  
If a Borrower (or the Obligors’ Agent) fails to deliver a Selection Notice to
the Agent in accordance with paragraph (b) above, the relevant Interest Period
will, subject to clause 19.2 (Changes to Interest Periods), be one Month.    
(d)   Subject to this clause 19, a Borrower (or the Obligors’ Agent) may select
an Interest Period of 1, 2, 3 or 6 Months or any other period agreed between the
Obligors’ Agent and the Agent (acting on the instructions of all the Lenders).
In addition a Borrower (or the Obligors’ Agent on its behalf) may select an
Interest Period of less than one Month (in relation to Facility A), if necessary
to ensure that there are sufficient Facility A Loans (with an aggregate Base
Currency Amount equal to or greater than the Repayment Instalment) which have an
Interest Period ending on a Facility A Repayment Date for the Borrowers to make
the Repayment Instalment due on that date.     (e)   An Interest Period for a
Loan shall not extend beyond the Termination Date.     (f)   Each Interest
Period for a Facility A Loan shall start on the Utilisation Date or (if already
made) on the last day of its preceding Interest Period.

13.2   Changes to Interest Periods

  (a)   Prior to determining the interest rate for a Facility A Loan, the Agent
may shorten an Interest Period for any Facility A Loan to ensure there are
sufficient Facility A Loans with an Interest Period ending on a Facility A
Repayment Date for the Borrowers to make the Repayment Instalment due on that
Facility A Repayment Date.     (b)   If the Agent makes any of the changes to an
Interest Period referred to in this clause 19.2, it shall promptly notify the
Obligors’ Agent and the Lenders.

49



--------------------------------------------------------------------------------



 



13.3   Non-Business Days       If an Interest Period would otherwise end on a
day which is not a Business Day, that Interest Period will instead end on the
next Business Day in that calendar month (if there is one) or the preceding
Business Day (if there is not).   13.4   Consolidation and division of Facility
A Loans

  (a)   Subject to paragraph (b) below, if two or more Interest Periods:

  (i)   relate to Facility A Loans in the same currency;     (ii)   end on the
same date; and     (iii)   are made to the same Borrower,

      those Facility A Loans will, unless that Borrower (or the Obligors’ Agent
on its behalf) specifies to the contrary in the Selection Notice for the next
Interest Period, be consolidated into, and treated as, a single Facility A Loan
on the last day of the Interest Period.     (b)   Subject to clause 10.4
(Maximum number of Utilisations) and clause 11.3 (Currency and amount), if a
Borrower (or the Obligors’ Agent on its behalf) requests in a Selection Notice
that a Facility A Loan be divided into two or more Facility A Loans, that
Facility A Loan will, on the last day of its Interest Period, be so divided with
Base Currency Amounts specified in that Selection Notice, being an aggregate
Base Currency Amount equal to the Base Currency Amount of the Facility A Loan
immediately before its division.

14   Changes to the calculation of interest   14.1   Absence of quotations      
Subject to clause 20.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.  
14.2   Market disruption

  (a)   If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the percentage rate per annum which is the sum
of:

  (i)   the Margin;     (ii)   the rate notified to the Agent by that Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to that Lender of funding its participation in that Loan from
whatever source it may reasonably select; and     (iii)   the Mandatory Cost, if
any, applicable to that Lender’s participation in the Loan.

50



--------------------------------------------------------------------------------



 



  (b)   In this Agreement Market Disruption Event means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for the relevant currency and
Interest Period; or     (ii)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Agent receives notifications
from a Lender or Lenders (whose participations in a Loan exceed 35 per cent. of
that Loan) that the cost to it of obtaining matching deposits in the Relevant
Interbank Market would be in excess of LIBOR.

14.3   Alternative basis of interest or funding

  (a)   If a Market Disruption Event occurs and the Agent or the Obligors’ Agent
so requires, the Agent and the Obligors’ Agent shall enter into negotiations
(for a period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest.     (b)   Any alternative basis
agreed pursuant to paragraph (a) above shall, with the prior consent of all the
Lenders and the Obligors’ Agent, be binding on all Parties.

14.4   Break Costs

  (a)   Each Borrower shall, within three Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by that Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.     (b)   Each Lender
shall, as soon as reasonably practicable after a demand by the Agent, provide a
certificate confirming the amount of its Break Costs for any Interest Period in
which they accrue.

15   Fees

15.1   Commitment fee

  (a)   Each Borrower shall pay to the Agent (for the account of each Lender) a
fee in the Base Currency computed at the rate of:

  (i)   40 per cent. of the applicable Margin per annum on that Lender’s
Available Commitment under Facility A for the Availability Period applicable to
Facility A; and     (ii)   40 per cent. of the applicable Margin per annum on
that Lender’s Available Commitment under Facility C for the Availability Period
applicable to Facility C.

  (b)   The accrued commitment fee is payable on the last day of each Accounting
Quarter which ends during the relevant Availability Period (provided that the
first such instalment of accrued commitment fee shall be payable on 31
March 2006), on the last day of the relevant Availability Period and, if
cancelled in full, on the cancelled amount of the relevant Lender’s Commitment
at the time the cancellation is effective.

51



--------------------------------------------------------------------------------



 



15.2   Upfront fee       Each Borrower shall pay to the Arranger an upfront fee
in the amount and at the times agreed in a Fee Letter.   15.3   Agency fee      
Each Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.   15.4   Security agency fee    
  Each Borrower shall pay to the Security Agent (for its own account) a security
agency fee in the amount and at the times agreed in a Fee Letter.   15.5  
Ancillary Facility Fees       Each Borrower shall pay to the relevant Ancillary
Lender the fees, in the amounts and at the times agreed in the relevant
Ancillary Facility Document.   16   Tax gross-up and indemnities   16.1  
Definitions

  (a)   In this Agreement:         Protected Party means a Finance Party which
is or will be subject to any liability, or required to make any payment, for or
on account of Tax in relation to a sum received or receivable (or any sum deemed
for the purposes of Tax to be received or receivable) under a Finance Document  
      Qualifying Lender means in relation to a Tax Deduction in respect of Tax
imposed by the United Kingdom, a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document and is:

  (i)   a Lender:

  (A)   which is a bank (as defined for the purpose of section 879 of ITA)
making an advance under a Finance Document; or     (B)   in respect of an
advance made under a Finance Document by a person that was a bank (as defined
for the purpose of section 879 of ITA) at the time that advance was made,

      and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

  (ii)   a Lender which is:

  (A)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (B)   a partnership each member of which is:

  1)   a company so resident in the United Kingdom; or

52



--------------------------------------------------------------------------------



 



  2)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the Taxes Act) the whole of any share of interest payable in respect of that
advance that falls to it by reason of sections 114 and 115 of the Taxes Act; or

  (C)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 11(2) of the Taxes Act) of that company; or
    (D)   otherwise satisfies one of the conditions specified in sections 935
and 936 of ITA; or

  (iii)   a Treaty Lender with respect to the United Kingdom; or     (iv)   a
building society (as defined for the purpose of section 477A of the Taxes Act).

      Tax Confirmation means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

  (v)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (vi)   a partnership each member of which is:

  (A)   a company so resident in the United Kingdom; or     (B)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Taxes Act) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of the Taxes Act; or

  (vii)   a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 11(2) of the Taxes Act) of that
company; or     (viii)   a Lender which otherwise satisfies one of the
conditions specified in sections 935 or 936 of ITA.

      Tax Credit means a credit against, relief or remission for, or repayment
of any Tax.         Tax Deduction means a deduction or withholding for or on
account of Tax from a payment under a Finance Document.

53



--------------------------------------------------------------------------------



 



      Tax Payment means either the increase in a payment made by an Obligor to a
Finance Party under clause 22.2 (Tax gross-up) or a payment under clause 22.3
(Tax indemnity).         Treaty Lender means a Lender which:

  (ix)   is treated as a resident of a Treaty State for the purposes of the
Treaty;     (x)   does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender’s participation in the Loans is
effectively connected; and     (xi)   fulfils any conditions which must be
fulfilled under the double taxation agreement for residents of that Treaty State
to obtain exemption from United Kingdom taxation on interest.

    Treaty State means a jurisdiction having a double taxation agreement (a
Treaty) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.       UK Non-Bank Lender means a
Lender which gives a Tax Confirmation in the Transfer Certificate which it
executes on becoming a Party.

  (b)   Unless a contrary indication appears, in this clause 22 a reference to
determines or determined means a determination made in the absolute discretion
of the person making the determination.

16.2   Tax gross-up

  (a)   Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.     (b)   Each Unit Parent
shall promptly upon becoming aware that an Obligor in its Unit must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Obligors’
Agent and that Obligor.     (c)   If a Tax Deduction is required by law to be
made by an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.     (d)   An Obligor is not required to make an increased payment to a
Lender under paragraph (c) above for a Tax Deduction in respect of tax imposed
by the United Kingdom on a payment of interest on a Loan, if on the date on
which the payment falls due:

  (i)   the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration or application of) any law or Treaty, or any published practice
or concession of any relevant taxing authority; or

54



--------------------------------------------------------------------------------



 



  (ii)      

  (A)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(ii) of the definition of Qualifying Lender;     (B)   HM Revenue & Customs has
given (and not revoked) a direction (a Direction) under section 931 of ITA (as
that provision has effect on the date on which the relevant Lender became a
Party) which relates to that payment and that Lender has received from that
Obligor or the Obligors’ Agent a certified copy of that Direction; and     (C)  
the payment could have been made to the Lender without any Tax Deduction in the
absence of that Direction; or

  (iii)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(ii) of the definition of Qualifying Lender and it has not, other than by reason
of any change after the date of this Agreement in (or in the interpretation,
administration or application of) any law or any published practice or
concession of any relevant taxing authority, given a Tax Confirmation to the
Obligors’ Agent; or     (iv)   the relevant Lender is a Treaty Lender and the
Obligor making the payment is able to demonstrate that the payment could have
been made to the Lender without the Tax Deduction had that Lender complied with
its obligations under clause 22.2(g) below.

  (e)   If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.    
(f)   Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.     (g)   A Treaty Lender and each Obligor which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.     (h)   A UK
Non-Bank Lender shall promptly notify the Obligors’ Agent and the Agent if there
is any change in the position from that set out in the Tax Confirmation.

16.3   Tax indemnity

  (a)   Each Unit Parent shall (or shall procure that an Obligor in its Unit
will) (within three Business Days of demand by the Agent) pay to a Protected
Party an amount equal to the loss, liability or cost which that Protected Party
determines will be or has been (directly or indirectly) suffered for or on
account of Tax by that Protected Party in respect of a Finance Document.     (b)
  Paragraph (a) above shall not apply:

  (i)   with respect to any Tax assessed on a Finance Party:

55



--------------------------------------------------------------------------------



 



  (A)   under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or     (B)   under the
law of the jurisdiction in which that Finance Party’s Facility Office is located
in respect of amounts received or receivable in that jurisdiction,

      if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Finance Party; or

  (ii)   to the extent a loss, liability or cost:

  (A)   is compensated for by an increased payment under clause 22.2 (Tax
gross-up); or     (B)   would have been compensated for by an increased payment
under clause 22.2 (Tax gross-up) but was not so compensated solely because one
of the exclusions in clause 22.2(d) (Tax gross-up) applied.

  (c)   A Protected Party making, or intending to make, a claim under clause
22.3(a) above shall promptly notify the Agent of the event which will give, or
has given, rise to the claim, following which the Agent shall notify the
Obligors’ Agent.     (d)   A Protected Party shall, on receiving a payment from
an Obligor under this clause 22.3, notify the Agent.

16.4   Tax Credit       If an Obligor makes a Tax Payment and the relevant
Finance Party determines that:

  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and     (b)   that Finance
Party has obtained, utilised and retained that Tax Credit,

    the Finance Party shall pay an amount to the Obligor which that Finance
Party determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the Obligor.   16.5   Stamp taxes       Each Unit Parent shall (or shall
procure that an Obligor in its Unit will) pay and, within three Business Days of
demand, indemnify each Finance Party against any cost, loss or liability that
Finance Party incurs in relation to all stamp duty, stamp duty land tax,
registration and other similar Taxes payable in respect of any Finance Document.
  16.6   Value added tax

  (a)   All amounts set out, or expressed to be payable under a Finance Document
by any Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to clause 22.6(c) below,
if VAT is chargeable

56



--------------------------------------------------------------------------------



 



    on any supply made by any Finance Party to any Party under a Finance
Document, that Party shall pay to the Finance Party (in addition to and at the
same time as paying the consideration) an amount equal to the amount of the VAT
(and such Finance Party shall promptly provide an appropriate VAT invoice to
such Party).     (b)   If VAT is chargeable on any supply made by any Finance
Party (the Supplier) to any other Finance Party (the Recipient) under a Finance
Document, and any Party (the Relevant Party) is required by the terms of any
Finance Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse the Recipient in respect
of that consideration), such Party shall also pay to the Supplier (in addition
to and at the same time as paying such amount) an amount equal to the amount of
such VAT. The Recipient will promptly pay to the Relevant Party an amount equal
to any credit or repayment from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply.     (c)   Where a
Finance Document requires any Party to reimburse a Finance Party for any costs
or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses.

17   Increased Costs   17.1   Increased Costs

  (a)   Subject to clause 23.3 (Exceptions) each Unit Parent shall (or shall
procure that an Obligor in its Unit will), within three Business Days of a
demand by the Agent, pay for the account of a Finance Party the amount of any
Increased Costs incurred by that Finance Party or any of its Affiliates as a
result of (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (ii) compliance with
any law or regulation made after the date of this Agreement.     (b)   In this
Agreement Increased Costs means:

  (i)   a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;     (ii)   an additional or
increased cost; or     (iii)   a reduction of any amount due and payable under
any Finance Document,

      which is incurred or suffered by a Finance Party or any of its Affiliates
to the extent that it is attributable to that Finance Party having entered into
its Commitment or funding or performing its obligations under any Finance
Document.

17.2   Increased Cost claims

  (a)   A Finance Party intending to make a claim pursuant to clause 23.1
(Increased Costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Obligors’ Agent.     (b)  
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

57



--------------------------------------------------------------------------------



 



17.3   Exceptions

  (a)   Clause 23.1 (Increased Costs) does not apply to the extent any Increased
Cost is:

  (i)   attributable to a Tax Deduction required by law to be made by an
Obligor;     (ii)   compensated for by clause 22.3 (Tax indemnity) (or would
have been compensated for under clause 22.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in clause 22.3(b) (Tax
indemnity) applied);     (iii)   compensated for by the payment of the Mandatory
Cost; or     (iv)   attributable to the wilful breach by the relevant Finance
Party or its Affiliates of any law or regulation.

  (b)   In this clause 23.3, a reference to a Tax Deduction has the same meaning
given to the term in clause 22.1 (Definitions).

18   Other indemnities   18.1   Currency indemnity

  (a)   If any sum due from an Obligor under the Finance Documents (a Sum), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the First Currency) in which that Sum is payable
into another currency (the Second Currency) for the purpose of:

  (i)   making or filing a claim or proof against that Obligor; or     (ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

      that Obligor shall as an independent obligation, within three Business
Days of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.    
(b)   Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

18.2   Other indemnities

Each Unit Parent shall (or shall procure that an Obligor in its Unit will),
within three Business Days of demand, indemnify each Finance Party against any
cost, loss or liability (other than any consequential damages or loss of profit)
incurred by that Finance Party as a result of:

  (a)   the occurrence of any Event of Default;     (b)   a failure by an
Obligor to pay any amount due under a Finance Document on its due date,
including without limitation, any cost, loss or liability arising as a result of
clause 37 (Sharing among the Finance Parties);

58



--------------------------------------------------------------------------------



 



  (c)   funding, or making arrangements to fund, its participation in a
Utilisation requested by a Borrower in a Utilisation Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone); or
    (d)   a Utilisation (or part of a Utilisation) not being prepaid in
accordance with a notice of prepayment given by a Borrower or the Obligors’
Agent.

18.3   Indemnity to the Agent and the Security Agent

Each Unit Parent shall (or shall procure that an Obligor in its Unit will)
promptly indemnify the Agent and the Security Agent against any cost, loss or
liability (other than any consequential damages or loss of profit) incurred by
the Agent (acting reasonably) as a result of:

  (a)   investigating any event which it reasonably believes is a Default;    
(b)   entering into or performing any foreign exchange contract for the purposes
of clause 14.3(b) (Change of currency); or     (c)   acting or relying on any
notice, request or instruction which it reasonably believes to be genuine,
correct and appropriately authorised.

19   Mitigation by the Lenders   19.1   Mitigation

  (a)   Each Finance Party shall, in consultation with the Obligors’ Agent, take
all reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of clause 17.1 (Illegality), clause 22 (Tax gross-up and
indemnities), clause 23 (Increased Costs) or paragraph 3 of schedule 4
(Mandatory Cost formulae) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.     (b)   Clause 25.1(a) above does not in any way limit the obligations
of any Obligor under the Finance Documents.

19.2   Limitation of liability

  (a)   Each Unit Parent shall or shall procure that an Obligor in its Unit will
indemnify each Finance Party for all costs and expenses reasonably incurred by
that Finance Party as a result of steps taken by it under clause 25.1
(Mitigation).     (b)   A Finance Party is not obliged to take any steps under
clause 25.1 (Mitigation) if, in the opinion of that Finance Party (acting
reasonably), to do so might be prejudicial to it.

20   Costs and expenses   20.1   Transaction expenses

Each Unit Parent shall or shall procure that an Obligor in its Unit will
promptly on demand pay the Agent, the Security Agent and the Arranger the amount
of all costs and expenses (including legal fees) reasonably incurred by any of
them in connection with the negotiation, preparation, printing, execution and
syndication of:

59



--------------------------------------------------------------------------------



 



  (a)   this Agreement and any other documents referred to in this Agreement;
and     (b)   any other Finance Documents executed after the date of this
Agreement.

20.2   Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to clause 38.9 (Change of currency), each Unit Parent
shall, within three Business Days of demand, reimburse the Agent and the
Security Agent for the amount of all costs and expenses (including legal fees)
reasonably incurred by the Agent or the Security Agent in responding to,
evaluating, negotiating or complying with that request or requirement.

20.3   Enforcement costs

Each Unit Parent shall or shall procure that an Obligor in its Unit will, within
three Business Days of demand, pay to each Finance Party the amount of all costs
and expenses (including legal fees) incurred by that Finance Party in connection
with the enforcement of, or the preservation of any rights under, any Finance
Document.

20.4   Security Agent expenses

  (a)   Subject to clause 26.4(b) below, each Unit Parent shall or shall procure
that an Obligor in its Unit will promptly on demand pay the Security Agent the
amount of all costs and expenses (including legal fees) reasonably incurred by
the Security Agent in connection with the administration or release of any
Security created pursuant to any Security Document (including without limitation
any costs and expenses reasonably incurred by the Security Agent in respect of
any Security or Security Document, in each case governed by Thai law, in
connection with an assignment or a transfer by a Finance Party of any of its
rights or obligations under the Finance Documents).     (b)   No Unit Parent
shall be required to (nor shall any Unit Parent be required to procure that an
Obligor in its Unit will) pay the Security Agent any amount in respect of costs
and expenses incurred by the Security Agent in respect of any Security or
Security Document, in each case governed by Thai law, in connection with any
assignment or transfer by a Finance Party of any of its rights or obligations
under the Finance Documents in any calendar year where there have been at least
five previous such assignments or transfers in such year. In that case, those
costs and expenses will be for the account of the relevant New Lender.

21   Guarantee and indemnity   21.1   Guarantee and Indemnity

Subject to any limitations set out in this clause 27 or in any Accession Letter
by which such Guarantor becomes a party hereto, each Guarantor irrevocably and
unconditionally jointly and severally:

  (a)   guarantees to each Finance Party punctual performance by each Borrower
of all that Borrower’s obligations under the Finance Documents;     (b)  
undertakes with each Finance Party that whenever an Obligor does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

60



--------------------------------------------------------------------------------



 



  (c)   indemnifies each Finance Party immediately on demand against any cost,
loss or liability suffered by that Finance Party if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal. The amount of the cost, loss
or liability shall be equal to the amount which that Finance Party would
otherwise have been entitled to recover.

21.2   Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

21.3   Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any Security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

  (a)   the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and     (b)   each Finance
Party shall be entitled to recover the value or amount of that Security or
payment from each Obligor, as if the payment, discharge, avoidance or reduction
had not occurred.

21.4   Waiver of defences

The obligations of each Guarantor under this clause 27 will not be affected by
an act, omission, matter or thing which, but for this clause, would reduce,
release or prejudice any of its obligations under this clause 27 (without
limitation and whether or not known to it or any Finance Party) including:

  (a)   any time, waiver or consent granted to, or composition with, any Obligor
or other person;     (b)   the release of any other Obligor or any other person
under the terms of any composition or arrangement with any creditor of any
member of the Group or any other person;     (c)   the taking, variation,
compromise, exchange, renewal or release of, or refusal or neglect to perfect,
take up or enforce, any rights against, or Security over assets of, any Obligor
or other person or any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any Security;     (d)   any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of an
Obligor or any other person;     (e)   any amendment, novation, supplement,
restatement (however fundamental) or replacement of a Finance Document or any
other document or security, including any increase in, extension of or change to
any facility made available under that Finance Document or other document;    
(f)   any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or Security; or

61



--------------------------------------------------------------------------------



 



  (g)   any insolvency or similar proceedings.

Each Guarantor incorporated in Thailand further waives any right it has to make
payment to each Finance Party under this Agreement in a currency other than
those required under the relevant Finance Documents.

21.5   Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or Security or claim payment from any person before claiming from that
Guarantor under this clause 27. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

21.6   Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

  (a)   refrain from applying or enforcing any other moneys, Security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and     (b)   hold in an
interest-bearing suspense account any moneys received from any Guarantor or on
account of any Guarantor’s liability under this clause 27.

21.7   Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent or, as the case may be, the Security Agent otherwise directs,
no Guarantor will exercise any rights which it may have by reason of performance
by it of its obligations under the Finance Documents:

  (a)   to be indemnified by an Obligor;     (b)   to claim any contribution
from any other guarantor of any Obligor’s obligations under the Finance
Documents; and/or     (c)   to take the benefit (in whole or in part and whether
by way of subrogation or otherwise) of any rights of the Finance Parties under
the Finance Documents or of any other guarantee or Security taken pursuant to,
or in connection with, the Finance Documents by any Finance Party.

21.8   Release of Guarantors’ right of contribution

If any Guarantor (a Retiring Guarantor) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

  (a)   that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a

62



--------------------------------------------------------------------------------



 



      contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and    
(b)   each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
Security taken pursuant to, or in connection with, any Finance Document where
such rights or Security are granted by or in relation to the assets of the
Retiring Guarantor.

21.9   Additional Security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or Security now or subsequently held by any Finance Party.

21.10   Limitations

  (a)   The guarantee of any Dutch Guarantor shall be deemed to have been given
only to the extent that such guarantee does not violate the prohibition on
financial assistance contained in Sections 2:98c and 2:207c of the Dutch Civil
Code (Burgerlijk Wetboek).     (b)   The guarantee of any Additional Guarantor
is subject to any limitations relating to that Additional Guarantor set out in
any relevant Guarantor Accession Letter.     (c)   The liability of Sequa under
this clause 27 (Guarantee and indemnity) shall be limited to $100,000,000.    
(d)   The maximum aggregate liability of Warwick International Group Limited
under this clause 27 (Guarantee and indemnity) and under all the Finance
Documents shall be limited to £19,900,000.

21.11   Sequa

  (a)   Sequa acknowledges that:

  (i)   it will receive valuable direct or indirect benefits as a result of the
transactions financed by the Finance Documents;     (ii)   those benefits will
constitute reasonably equivalent value and/or fair consideration for the purpose
of any Fraudulent Transfer Law;     (iii)   each Finance Party has acted in good
faith in connection with the guarantee given by Sequa and the transactions
contemplated by the Finance Documents; and     (iv)   it has not incurred and
does not intend to incur debts beyond its ability to pay as they mature.

  (b)   Each Finance Party agrees that Sequa’s liability under this clause 27 is
limited to the extent (if any) necessary so that no obligation of, or payment
by, Sequa under this clause 27 is subject to avoidance or turnover under any
Fraudulent Transfer Law.     (c)   Sequa represents and warrants that, and shall
ensure that at all times:

63



--------------------------------------------------------------------------------



 



  (i)   the aggregate value (calculated as the lesser of fair valuation and
present saleable value) of Sequa’s assets is greater than the aggregate amount
of its debts (including its obligations under the Finance Documents) and any
amount that will be required to pay the probable liabilities in respect of those
debts;     (ii)   its capital is not unreasonably small to carry on its business
as conducted or proposed to be conducted; and     (iii)   it has not made a
transfer or incurred any obligation under any Finance Document with the intent
to hinder, delay or defraud any of its present or future creditors.

22   Representations

  (a)   Each Obligor other than Sequa makes the representations and warranties
set out in this clause 27.11 (other than in respect of Sequa as an Obligor) to
each Finance Party on the date of this Agreement.     (b)   Sequa makes the
representations and warranties, in respect of itself, set out in clauses 28.1
(Status), 28.2 (Binding obligations), 28.3 (Non-conflict with other
obligations), 28.4 (Power and authority), 28.5 (Validity and admissibility in
evidence), 28.6 (Governing law and enforcement), 28.8 (No filing or stamp taxes)
and 28.26 (ERISA ).

22.1   Status

  (a)   It and each of its Material Subsidiaries is a limited liability company
or corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.     (b)   It and each of its Material
Subsidiaries has the power to own its assets and carry on its business as it is
being conducted.

22.2   Binding obligations

Subject to:

  (a)   any applicable Reservations; or     (b)   in the case of any Security
Document, any applicable Perfection Requirements,

the obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable.

22.3   Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

  (a)   any law or regulation applicable to it;     (b)   its constitutional
documents; or

64



--------------------------------------------------------------------------------



 



  (c)   any agreement or instrument binding upon it or any of its Subsidiaries
or any of its or any of its Subsidiaries’ assets, to the extent that it could
reasonably be expected to have a Material Adverse Effect,

nor (except as provided in any Security Document or except in respect of any
Security permitted under clause 31.4 (Negative pledge)) result in the existence
of, or oblige it or any of its Subsidiaries to create, any Security over any of
its or any of its Subsidiaries’ assets.

22.4   Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

22.5   Validity and admissibility in evidence

All Authorisations required:

  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party;     (b)   to
make the Finance Documents to which it is a party admissible in evidence in its
Relevant Jurisdictions, subject to any applicable Reservations; and     (c)   to
enable it to create the Security purported to be created by it or any of its
Subsidiaries pursuant to any Security Document and, subject in each case to any
applicable Reservations, to ensure that such Security has the priority and
ranking it is expressed to have,

have been obtained or effected and are in full force and effect save for
complying with any applicable Perfection Requirements.

22.6   Governing law and enforcement

Subject to any applicable Reservations or, in the case of any Security Document,
any applicable Perfection Requirements:

  (a)   the choice of law specified in each Finance Document as the governing
law of that Finance Document will be recognised and enforced in its Relevant
Jurisdictions; and     (b)   any judgment obtained in England in relation to a
Finance Document (or in the jurisdiction of the governing law of that Finance
Document) will be recognised and enforced in its Relevant Jurisdictions and, in
relation to a Finance Document governed by a law other than English law, in the
jurisdiction of the governing law of that Finance Document.

22.7   Deduction of Tax

  (a)   No Borrower incorporated in England and Wales is required to make any
deduction for or on account of Tax from any payment it may make to a Qualifying
Lender under any Finance Document.     (b)   No Dutch Borrower is required to
make any deduction for or on account of Tax from any payment it may make under
any Finance Document.

65



--------------------------------------------------------------------------------



 



22.8   No filing or stamp taxes

Under the law of its Relevant Jurisdictions it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration, notarial or similar taxes or
fees be paid on or in relation to the Finance Documents or the transactions
contemplated by the Finance Documents save in each case for complying with the
applicable Perfection Requirements.

22.9   No default

  (a)   No Event of Default is continuing or could reasonably be expected to
result from the making of any Utilisation.     (b)   No other event or
circumstance is outstanding which constitutes a default under any other
agreement or instrument which is binding on it or any of its Subsidiaries or to
which its (or any of its Subsidiaries’) assets are subject which has or could
reasonably be expected to have a Material Adverse Effect.

22.10   No misleading information

  (a)   Any factual information in the Information Package was true and accurate
in all material respects as at the date it was provided or as at the date (if
any) at which it is stated.     (b)   The financial projections contained in the
Information Package have been prepared on the basis of recent historical
information and on the basis of reasonable assumptions at the time of such
preparation.     (c)   Any expressions of opinion or intention provided by or on
behalf of any Obligor in connection with any Finance Document, including any
expressions of opinion or intention in the Information Package, were made after
due and careful consideration and were considered at the time to be based on
reasonable grounds.     (d)   Nothing has occurred or been omitted from the
Information Package and no information has been given or withheld that results
in the Information Package being untrue or misleading in any material respect.

22.11   Financial statements and Business Plan

  (a)   Its Original Financial Statements:

  (i)   were prepared as Statutory Financial Statements in accordance with
generally accepted accounting principles, standards and practices in its
jurisdiction of incorporation consistently applied; and     (ii)   fairly
represent its financial condition and operations as at the end of and for the
relevant financial year.

  (b)   There has been no material adverse change in the assets, business or
combined financial condition of the Group taken as a whole since the date to
which the Original Financial Statements were drawn up.     (c)   The Business
Plan was prepared on a basis consistent with US GAAP and financial reference
periods of the Group consistently applied as at the date of this Agreement.

66



--------------------------------------------------------------------------------



 



  (d)   On the basis of information available as at the date of this Agreement
(including actual financial information for the period to and as at
October 2005) it is not aware of anything which would materially alter the
financial position of the Group for the period to, and as at, December 2005 from
that shown in the Business Plan.

22.12   No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency (including any arising from or relating to any
Environmental Law) which are reasonably likely to be adversely determined and,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect have (to the best of its knowledge and belief) been started or threatened
against it or any of its Subsidiaries.

22.13   Security

  (a)   Subject to any applicable Perfection Requirements or Reservations, each
Security Document creates (or, once entered into, will create) in favour of the
Security Agent for the benefit of the Finance Parties, the Security which it is
expressed to create fully perfected and with the ranking and priority it is
expressed to have.     (b)   The constitutional documents of any member of the
Group do not (or will not, by the time such Security is required to be created)
restrict or inhibit in any manner any transfer of any shares of any member of
the Group which are expressed to be (or are required by this Agreement to be or
become) subject to any Security under any Security Document, upon or following
enforcement of that Security.

22.14   Legal and beneficial ownership

It and each of its Material Subsidiaries is the absolute legal and beneficial
owner of all the material assets over which it purports to create Security
pursuant to any Security Document, free from any Security other than Security
created pursuant to, or permitted by, the Finance Documents.

22.15   Assets

It and each of its Subsidiaries has good and marketable title to, or valid
leases or licences of, or is otherwise entitled to use (in each case, on arm’s
length terms), all material assets necessary for the conduct of its business as
it is being, and is proposed to be, conducted.

22.16   Environmental Laws and Licences

It and each of its Subsidiaries has:

  (a)   complied with all Environmental Laws to which it may be subject;     (b)
  obtained all Environmental Licences required in connection with its business;
and     (c)   complied with the terms of those Environmental Licences,

in each case where failure to do so could reasonably be expected to have a
Material Adverse Effect.

22.17   Environmental releases

No:

67



--------------------------------------------------------------------------------



 



  (a)   property currently or previously owned, leased, occupied or controlled
by it or any of its Subsidiaries (including any offsite waste management or
disposal location utilised by it or any of its Subsidiaries) is contaminated
with any Hazardous Substance; and     (b)   discharge, release, leaching,
migration or escape of any Hazardous Substance into the Environment has occurred
or is occurring on, under or from that property,

in each case in circumstances where this could reasonably be expected to have a
Material Adverse Effect.

22.18   No breach of law

It has not (and none of its Subsidiaries has) breached any law or regulation
which breach has, or could reasonably be expected to have, a Material Adverse
Effect.

22.19   No Financial Indebtedness, guarantees or Security

  (a)   No member of the Group has any Financial Indebtedness other than as
permitted by clause 31.16(b) (Financial Indebtedness).     (b)   No member of
the Group has issued any guarantee other than a guarantee permitted by clause
31.15(b) (Guarantees).     (c)   No Security exists over all or any of its (or
any of its Subsidiaries’) assets other than as permitted by clause 31.4
(Negative pledge).

22.20   Shares

  (a)   The shares of any member of the Group which are expressed to be (or are
required by this Agreement to be or become) subject to any Security under any
Security Document are (or will be by the time such Security is required to be
created) issued, fully paid, non-assessable and freely transferable and
constitute shares in the capital of limited companies, and there are (or will be
by the time such Security is required to be created) no moneys or liabilities
outstanding or payable in respect of any such share.     (b)   No person has or
is entitled to any conditional or unconditional option, warrant or other right
to call for the issue or allotment of, subscribe for, purchase or otherwise
acquire any share capital of any member of the Group (including any right of
pre-emption, conversion or exchange) whose shares are expressed to be the
subject of Security under any Security Document.     (c)   There are no
agreements in force or corporate resolutions passed which require or might
require the present or future issue or allotment of any share capital of any
member of the Group (including any option or right of pre-emption, conversion or
exchange) whose shares are expressed to be the subject of Security under any
Security Document.     (d)   The shares of any member of the Group which are
expressed to be (or are required by this Agreement to be or become) subject to
any Security under any Security Document constitute all the share capital of the
relevant member of the Group (except for the shares in Chromalloy (Thailand)
Ltd. where 1 share each is held by 6 individuals and the shares in Chromalloy
Holding (Thailand) Ltd. where 1 share each is held by 6 individuals, in each
case, so as to satisfy the minimum number of shareholders requirements under
Thai law).

68



--------------------------------------------------------------------------------



 



22.21   Solvency

  (a)   No Obligor is insolvent or unable to pay its debts (including
subordinated and contingent debts), nor could it be deemed by a court to be
unable to pay its debts within the meaning of:

  (i)   (in the case of a company incorporated in England or Wales)
Section 123(1)(e) or 123(2) of the Insolvency Act 1986; or     (ii)   (in the
case of any other company) the law of the jurisdiction in which it is
incorporated,

nor, in any such case, will it become so in consequence of entering into any
Finance Document, paying any dividend and/or performing any other transaction
contemplated by any Finance Document.

  (b)   No Obligor has taken any corporate action nor so far as it is aware have
any legal proceedings or other procedure or step described in clause 32.7(a)
(Insolvency proceedings) been taken, started or threatened in relation to
anything referred to in clause 32.7 (Insolvency proceedings).

22.22   Centre of main interests and establishments

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the Regulation), its centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in its jurisdiction
of incorporation and it has no “establishment” (as that term is used in Article
2(h) of the Regulation) in any other jurisdiction. This representation is made
only by each Obligor which is incorporated in a member state of the European
Union (provided that this representation is not made by Chromalloy Gas Turbine
Europa B.V.).

22.23   Pensions

  (a)   Except as disclosed in the Information Package and/or the clearance
statements (including the supporting applications) received from the Pensions
Regulator in respect of the Warwick International Group Pension Scheme or the
CUK Limited Retirement Benefits Scheme, no member of the Group incorporated in
the UK has any material liability in respect of any Defined Benefit Pension
Scheme and, so far as it is aware, there are no circumstances which are
reasonably likely to give rise to such a material liability.     (b)   No
Pensions Event has occurred or is reasonably likely to occur.

22.24   Group Structure

  (a)   The Group Structure Chart shows:

  (i)   each member of the Group and any person in whose shares any member of
the Group has an interest (and the percentage of the issued share capital held,
and whether legally or beneficially, by that member), in each case as at the
date of this Agreement;     (ii)   the jurisdiction of incorporation or
establishment of each person shown in it;

69



--------------------------------------------------------------------------------



 



  (iii)   the status of each person shown in it which is not a limited liability
company or corporation; and     (iv)   all inter-company loans and other steps
made or taken and to be made or taken in accordance with the Funds Flow
Memorandum.

  (b)   Each Obligor is directly or indirectly a wholly-owned Subsidiary of the
Obligors’ Agent (save for Chromalloy (Thailand) Ltd. where 1 share each is owned
by 6 individuals and Chromalloy Holding (Thailand) Ltd. where 1 share each is
owned by 6 individuals.

22.25   Dutch Borrowers

  (a)   Each Dutch Borrower complies with the Dutch Banking Act and, to the
extent applicable, any regulations promulgated thereunder.     (b)   Each Dutch
Borrower has verified that each Original Lender qualifies as a Professional
Market Party and that it will have verified that each New Lender qualifies as a
Professional Market Party.     (c)   Each Dutch Borrower has given any works
council (ondernemingsraad) that under the Works Council Act (Wet op de
ondernemingsraden) has the right to give advice in relation to the entry into
and performance of this Agreement, the opportunity to give such advice and has
obtained positive advice from such works council.

22.26   ERISA  
Employee Benefit Plans

  (a)   Except as would not have a Material Adverse Effect:

  (i)   Neither Sequa nor any ERISA Affiliate has incurred or could be
reasonably expected to incur any liability to, or on account of, a Multiemployer
Plan as a result of a violation of Section 515 of ERISA or pursuant to
Section 4201, 4204 or 4212(c) of ERISA.     (ii)   Each Employee Plan complies
in form and operation in all material respects with ERISA, the Internal Revenue
Code and all other applicable laws and regulations.     (iii)   With respect to
each Employee Plan subject to Title IV of ERISA, the ABO funded ratio (defined
for this purpose as the fair market value of the assets of such plan divided by
its accumulated benefit obligation for FAS 35 purposes) shall not be less than
75 per cent. The calculation of such ratio shall be computed using the actuarial
assumptions and methods used by the actuary to the Employee Plan in its most
recent valuation of such plan.     (iv)   There is (to the best of Sequa’s and
each ERISA Affiliates’ knowledge and belief) no litigation, arbitration,
administrative proceeding or claim pending or threatened against or with respect
to any Employee Plan (other than routine claims for benefits).     (v)   Sequa
and each ERISA Affiliate has made all material contributions to each Employee
Plan and Multiemployer Plan required by law within the applicable

70



--------------------------------------------------------------------------------



 



      time limits prescribed by law, the terms of that Plan and any contract or
agreement requiring contributions to that Plan.     (vi)   Neither Sequa nor any
ERISA Affiliate has ceased operations at a facility so as to become subject to
the provisions of Section 4062(e) of ERISA, withdrawn as a substantial employer
so as to become subject to the provisions of Section 4063 of ERISA, or ceased
making contributions to any Employee Plan subject to Section 4064(a) of ERISA to
which it made contributions.     (vii)   No ERISA Event has occurred or, as at
the date of this Agreement, is reasonably likely to occur.

  (b)   Margin Regulation

  (i)   The proceeds of Utilisations by Sequa will not be used, directly or
indirectly, in whole or in part, for “purchasing” or “carrying” Margin Stock or
for any purpose which might (whether immediately, incidentally or ultimately)
cause all or any part of the Utilisations to be a “purpose credit” within the
meaning of Regulation U or Regulation X.     (ii)   Following the application of
the proceeds of each Utilisation, not more than 25 per cent (of the value of the
assets of the Group (on a consolidated basis) will be invested in Margin Stock.
    (iii)   Neither Sequa nor any agent acting on its behalf has taken or will
take any action which might cause any Finance Document or any document delivered
under or in connection with any Finance Document to violate any regulation of
the Board (including Regulation T, U or X) or violate the United States
Securities Exchange Act of 1934 or any applicable US federal or state securities
law.

  (c)   US Regulation         Sequa is not:

  (i)   “holding company”, an “affiliate” of a “holding company” or a
“subsidiary company” of a “holding company” within the meaning of, or subject to
regulation under, the United States Public Utility Holding Company Act of 1935;
    (ii)   a “public utility” within the meaning of, or subject to regulation
under, the United States Federal Power Act of 1920;     (iii)   an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the United States Investment Company Act of 1940; or     (iv)   subject to
regulation under any United States federal or state law or regulation that
limits its ability to incur or guarantee indebtedness.

22.27   Repetition

  (a)   The Repeating Representations (and, in the case of paragraph (ii) below,
the representations set out in clauses 28.6 (Governing law and enforcement) to
28.8 (No

71



--------------------------------------------------------------------------------



 



filing or stamp taxes) are deemed to be made by each Obligor (and the
representations given by Sequa pursuant to clause 22(b) are deemed to be made)
by reference to the facts and circumstances then existing on:

  (i)   the date of each Utilisation Request and the first day of each Interest
Period and (when the only Utilisations outstanding under this Agreement are
Letters of Credit or other utilisations under Facility C or the Ancillary
Facility) on each date which is an anniversary of, or six months after an
anniversary of, the date of this Agreement; and     (ii)   in the case of an
Additional Guarantor, the day on which the company becomes (or it is proposed
that the company becomes) an Additional Guarantor.

  (b)   The representations and warranties set out in clause 28.10 (No
misleading information) are deemed to be made by each Obligor:

  (i)   with respect to the Reports, on the date of this Agreement; and     (ii)
  with respect to the Business Plan, on the date of this Agreement,

      in each case, by reference to the facts and circumstances then existing.

23       Information undertakings

      The undertakings in this clause 29 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

23.1   Annual financial statements

      Each Unit Parent shall supply to the Agent in sufficient copies for all
the Lenders:

  (a)   as soon as the same become available, but in any event within 120 days
after the end of each Financial Year, the Combined Group Accounts for that
Financial Year; and     (b)   as soon as the same become available, but in any
event no later than the 30 September following the end of each Financial Year,
the audited Statutory Financial Statements of each Obligor which is a member of
its Unit for that Financial Year.

23.2   Quarterly financial statements

  (a)   Each Unit Parent shall supply to the Agent in sufficient copies for all
the Lenders as soon as the same become available, but in any event within
55 days after the end of each Accounting Quarter, the Combined Group Accounts
for that Accounting Quarter.     (b)   Each set of Combined Group Accounts
delivered pursuant to paragraph (a) above shall include:

  (i)   a combined cash flow statement and profit and loss account for the
relevant Accounting Quarter and for the Financial Year to date; and     (ii)   a
combined balance sheet as at the end of the relevant Accounting Quarter.

72



--------------------------------------------------------------------------------



 



23.3   Compliance Certificate

  (a)   Each Unit Parent shall supply to the Agent, with each set of financial
statements delivered pursuant to clause 29.1(a) (Annual financial statements) or
clause 29.2 (Quarterly financial statements), a Compliance Certificate setting
out (in reasonable detail) computations as to compliance with clause 30
(Financial covenants) as at the date or, as the case may be, in respect of the
four Accounting Quarters ending on the date as at which those financial
statements were drawn up.     (b)   If required to be delivered with the
financial statements delivered pursuant to clause 29.1(a) (Annual financial
statements), the Compliance Certificate shall also set out the Material
Subsidiaries and (in reasonable detail) computations for the determination of
which members of the Group are Material Subsidiaries.     (c)   Each Unit Parent
will, as soon as reasonably practicable after request by the Agent, provide in
respect of each Obligor a reconciliation of such Obligor’s Statutory Financial
Statements to such Obligor’s management accounts used for the preparation of the
Combined Group Accounts for that Financial Year.     (d)   Each Compliance
Certificate shall be signed by two authorised officers of the Obligors’ Agent,
one of whom shall be the Senior Vice President, Finance or the Vice President
and Treasurer.     (e)   Each Unit Parent shall supply to the Agent, with the
Compliance Certificate, delivered with the Combined Group Accounts for each
Financial Year, an “agreed upon procedures” report to the Agent, by the auditors
of the Obligors’ Agent to the effect that such auditors:

  (i)   have determined that the income statement, balance sheet and cash flow
statement comprising the Combined Group Accounts for that Financial Year are a
sub-consolidation of information extracted from of the Obligors’ Agent’s
audited, consolidated financial statements, prepared in accordance with US GAAP
which were filed in respect of that year with the United States Securities and
Exchange Commission; and     (ii)   confirm that the computations as to
compliance with clause 30 (Financial covenants) in that Compliance Certificate
have been based on the information contained in the Combined Group Accounts for
that Financial Year,

in the Agreed Form or in such other form as may be agreed by the Majority
Lenders (acting reasonably).

  (f)   Each Unit Parent shall, at the same time as the report referred to in
29.3(e) above, supply to the Agent a negative assurance letter from the auditors
of Obligor’s Agent stating that in connection with its audits, nothing has come
to its attention that caused it to believe that any Obligor has failed to comply
with the provisions of clause 30 (Financial covenants) in so far as they relate
to accounting matters.

23.4   Requirements as to financial statements

  (a)   Each set of Combined Group Accounts delivered pursuant to clause 29.1
(Annual financial statements) or clause 29.2 (Quarterly financial statements)
shall be certified by two authorised officers of the Obligor’s Agent, one of
whom shall be the Senior

73



--------------------------------------------------------------------------------



 



Vice President, Finance or the Vice President and Treasurer as fairly
representing the Group’s financial condition as at the end of and for the period
in relation to which those financial statements were drawn up.

  (b)   Each set of Combined Group Accounts delivered pursuant to clause 29.1
(Annual financial statements) or clause 29.2 (Quarterly financial statements)
shall be prepared on the following basis:

  (i)   they shall be the financial statements of the Group for the relevant
period fairly representing the Group’s financial condition;     (ii)   they
shall be prepared in accordance with US GAAP; and     (iii)   they shall be a
sub-consolidation of information extracted from the Obligors’ Agent’s
consolidated financial statements prepared in accordance with US GAAP which were
filed in respect of the relevant period with the United States Securities and
Exchange Commission.

  (c)   Each Unit Parent shall procure that each set of Combined Group Accounts
delivered pursuant to clause 29.1 (Annual financial statements) or clause 29.2
(Quarterly financial statements) is prepared using US GAAP applied on a
consistent basis. If, in relation to any set of financial statements, there has
been a change in US GAAP since the date of this Agreement or US GAAP has not
been consistently applied, the Unit Parents shall deliver to the Agent:

  (i)   a description of any change necessary for those financial statements to
reflect US GAAP, as at the date of this Agreement and consistently applied; and
    (ii)   sufficient information, in form and substance as may be reasonably
required by the Agent, to enable the Lenders to determine whether clause 30
(Financial covenants) has been complied with and make an accurate comparison
between the financial position indicated in those financial statements and the
financial position as determined under US GAAP at the date of this Agreement and
consistently applied.

  (d)   If a Unit Parent notifies the Agent of a change in accordance with
29.4(c) above:

  (i)   the Unit Parents and the Agent shall enter into negotiations in good
faith with a view to agreeing:

  (A)   whether those changes to US GAAP, or to the application of US GAAP
should be accepted; and/or     (B)   whether any amendments to this Agreement
are necessary as a result of the change;

  (ii)   with respect to whether the changes to US GAAP or to the application of
US GAAP are acceptable, to the extent practicable, the Agent will agree to
accept those changes if they do not result in any material alteration in the
commercial effect of any of the obligations in this Agreement. If the Agent
accepts any such changes, any references in this Agreement to US GAAP, as at the
date of this Agreement, or to US GAAP consistently applied, shall include such
changes; and

74



--------------------------------------------------------------------------------



 



  (iii)   with respect to any amendments to this Agreement, to the extent
practicable these amendments will be such as to ensure that the change does not
result in any material alteration in the commercial effect of the obligations in
this Agreement. If any amendments are agreed they shall take effect and be
binding on each of the Parties in accordance with their terms.

  (e)   Each Unit Parent will procure that:

  (i)   no Obligor will change the end of its financial year; and     (ii)   the
Financial Year will not be changed,

from 31 December.
23.5    Information: miscellaneous

      Each Unit Parent shall supply to the Agent (in sufficient copies for all
the Lenders, if the Agent so requests):

  (a)   all documents dispatched by that Unit Parent to its shareholders (or any
class of them) in their capacity as shareholders or its creditors generally at
the same time as they are dispatched;     (b)   promptly upon becoming aware of
them, the details of any litigation, arbitration or administrative proceedings
which are current, threatened or pending against that Unit Parent or any member
of its Unit, which are reasonably likely to be adversely determined and which,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect; and     (c)   promptly, such further information regarding the financial
condition, business, operations and prospects of that Unit Parent or any member
of its Unit as any Finance Party (through the Agent) may reasonably request.

23.6   Notification of default

  (a)   Each Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor or by the Obligors’ Agent).     (b)   If the Agent reasonably
believes that a Default may have occurred, the Agent may request that each Unit
Parent supply to the Agent a certificate signed by two of the Obligor’s Agent’s
authorised officers, one of whom shall be the Senior Vice President, Finance or
the Vice President and Treasurer certifying that no Default is continuing (or if
a Default is continuing, specifying the Default and the steps, if any, being
taken to remedy it) and promptly upon such a request by the Agent each Unit
Parent shall procure that such a certificate is supplied to the Agent.

23.7   “Know your customer” checks

  (a)   If:

  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

75



--------------------------------------------------------------------------------



 



  (ii)   any change in the status of an Obligor or the direct or indirect
ownership of an Obligor after the date of this Agreement; or     (iii)   a
proposed assignment or transfer by a Lender of any of its rights and obligations
under this Agreement to a party that is not a Lender prior to such assignment or
transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

  (b)   Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.     (c)   Each Unit Parent
shall, by not less than 10 Business Days’ prior written notice to the Agent,
notify the Agent (which shall promptly notify the Lenders) of its intention to
request that one of its Subsidiaries becomes an Additional Guarantor pursuant to
clause 34 (Changes to the Obligors).     (d)   Following the giving of any
notice pursuant to 29.7(c) above, if the accession of such Additional Guarantor
obliges the Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Unit Parent shall promptly upon the request of
the Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Agent or such Lender or any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Agreement as an Additional
Guarantor.

23.8   Sequa

      Sequa shall supply to the Agent a copy of all information submitted to the
Securities and Exchange Commission in the US within 10 Business Days of such
submission, insofar as that submission relates to details of the financial
indebtedness of Sequa and/or any guarantee entered into by Sequa.

76



--------------------------------------------------------------------------------



 



24.      Financial covenants
24.1    Financial condition
The Obligors shall ensure that:

  (a)   the ratio of Net Borrowings on any day during the Accounting Quarter
ending on each Relevant Date set out in the table below to EBITDA for the
Relevant Period ending on that Relevant Date will not exceed the ratio set out
in the relevant column in the table below opposite that Relevant Date:

      Relevant Date   Net Borrowings: EBITDA
31 December 2005
  3.00
31 March 2006
  3.00
30 June 2006
  3.00
30 September 2006
  3.00
31 December 2006
  2.75
31 March 2007
  2.75
30 June 2007
  2.75
30 September 2007
  2.75
31 December 2007
  2.25
31 March 2008
  2.25
30 June 2008
  2.25
30 September 2008
  2.25
31 December 2008
  1.75
The last day of each subsequent Accounting Quarter
  1.75

  (b)   the ratio of EBITDA to Interest Expense for any Relevant Period
(commencing with the Accounting Quarter ending on or around 31 March 2006) will
not be less than 4:1;     (c)   the ratio of Cash Flow to Senior Debt Service
for any Relevant Period (commencing with the Accounting Quarter ending on or
around 31 March 2006) will not be less than 1.1:1; and     (d)   the ratio of
Cash Flow to Total Debt Service for any Relevant Period (commencing with the
Accounting Quarter ending on or around 31 March 2006) will not be less than 1:1.

77



--------------------------------------------------------------------------------



 



24.2   Financial covenant calculations

  (a)   Cash Flow, EBITDA, Interest Expense, Net Borrowings, Senior Debt
Service, Total Borrowings, Total Debt Service and Working Capital shall be
calculated and interpreted in accordance with the definitions set out in this
Agreement, on a combined basis in accordance with US GAAP, consistently applied
(in each case as at the date of this Agreement or with any changes agreed
pursuant to clause 29.4(d) (Requirements as to financial statements)) and shall
be expressed in United States dollars.     (b)   Cash Flow, EBITDA, Interest
Expense, Net Borrowings, Senior Debt Service, Total Borrowings, Total Debt
Service and Working Capital shall be determined (except as needed to reflect the
terms of this clause 30 from the Combined Group Accounts and Compliance
Certificates delivered under clause 29.1 (Annual financial statements), clause
29.2 (Quarterly financial statements) and clause 29.3 (Compliance Certificate)
and (if applicable) any information delivered under 29.4(c)(ii) (Requirements as
to financial statements).     (c)   For the purpose of this clause 30, no item
shall be included or excluded more than once in any calculation.

24.3   Definitions
In this clause 30:
Cash Flow means, in relation to any Relevant Period, EBITDA for that Relevant
Period adjusted:

  (a)   by deducting any increase or adding any decrease in Working Capital
during that Relevant Period;     (b)   by deducting amounts paid during the
Relevant Period by the Group in respect of capital expenditure;     (c)   by
deducting amounts paid during the Relevant Period by the Group in cash in
respect of Tax;     (d)   for the cash effect of extraordinary and exceptional
items, to the extent that cash was actually received or expended during the
Relevant Period;     (e)   by adding the aggregate amount received during the
Relevant Period by the Group in cash in respect of any rebate of Tax;     (f)  
by deducting the cash element of any increase or adding back any decrease in the
cash element of the other deferred asset caption of the Combined Group Accounts;
    (g)   by deducting any decrease or adding any increase in the other
long-term liability caption of the Combined Group Accounts with the exclusion of
any changes in minority interest;     (h)   by deducting the cost of acquisition
of any shares or businesses to the extent not included in EBITDA (after adding
back an amount equal to the aggregate of (i) the Base Currency Amount of any
Facility B Loans used to fund such acquisition and (ii) any amounts received by
way of debt of equity from the Obligors, the Agent (or any of



78



--------------------------------------------------------------------------------



 



its Subsidiaries which is not a member of the Group) to fund such acquisition,
up to the cost of the acquisition); and

  (i)   by adding the net proceeds of any sale, lease, transfer or other
disposal of assets received during that Relevant Period (other than any such
proceeds received in relation to a sale, lease, transfer or other disposal of
trading stock in the ordinary course of trading of the disposing entity).

EBITDA means, in relation to any Relevant Period, the total combined operating
income (or loss) of the Group for that Relevant Period:

  (j)   excluding any royalty expenses associated with the royalty agreement
between Chromalloy Holland B.V. and Chromalloy Gas Turbine Corporation; and    
(k)   adding back all amounts provided for depreciation and amortisation.

Interest Expense means, in relation to any Relevant Period, the aggregate amount
of interest (whether or not paid, payable or capitalised) and any other finance
charges (whether or not paid or payable) accrued by the Group in that Relevant
Period in respect of Total Borrowings including:

  (l)   the interest element with respect to capital leases;     (m)  
commitment fees;     (n)   amounts in the nature of interest payable in respect
of any shares other than equity share capital; and     (o)   prepayment fees,

adjusted by adding back the net amount payable (or deducting the net amount
receivable) by members of the Group in respect of that Relevant Period under any
interest or (so far as they relate to interest) currency hedging arrangements.
Net Borrowings means, as at any particular time, Total Borrowings less Cash and
Cash Equivalent Investments at that time.
Relevant Date means the last day of an Accounting Quarter.
Relevant Period means:

  (p)   for the purposes of calculating the ratio in 30.1(b), 30.1(c) and
30.1(d) (Financial condition):

  (i)   in respect of the Relevant Date occurring on or around 31 March 2006,
the period from 1/1/06 — 31/3/06;     (ii)   in respect of the Relevant Date
occurring on or around 30 June 2006, the period from 1/1/06 — 30/6/06;     (iii)
  in respect of the Relevant Date occurring on or around 30 September 2006, the
period from 1/1/06 — 30/9/06; and     (iv)   thereafter, the period of four
consecutive Accounting Quarters ending on a Relevant Date occurring on or after
31/12/06; and

79



--------------------------------------------------------------------------------



 



  (q)   for the purposes of the calculation of EBITDA for the ratio in 30.1(a)
(Financial condition), each period of four consecutive Accounting Quarters
ending on a Relevant Date occurring on or after 31/12/05.

Senior Debt Service means, in relation to any Relevant Period, the aggregate of:

  (r)   Interest Expense for that Relevant Period; and     (s)   scheduled
repayments, and any other scheduled payments in the nature of principal, payable
by the Group in that Relevant Period but excluding repayments under Facility B
where such amount remains available to be drawn under Facility B,

in each case, under or in respect of Indebtedness for Borrowed Money under the
Finance Documents.
Total Borrowings means, as at any particular time, the aggregate outstanding
principal, capital or nominal amount of the Indebtedness for Borrowed Money of
members of the Group, other than any Indebtedness for Borrowed Money to the
extent that such Indebtedness for Borrowed Money is supported by any Letter of
Credit.
For this purpose, any amount outstanding or repayable in a currency other than
U.S. dollars shall on that day be taken into account in its U.S. dollars
equivalent at the rate of exchange required under US GAAP.
Total Debt Service means, in relation to any Relevant Period, the aggregate of:

  (t)   Interest Expense for that Relevant Period;     (u)   scheduled
repayments, and any other scheduled payments in the nature of principal, payable
by any member of the Group in that Relevant Period in respect of Indebtedness
for Borrowed Money under the Finance Documents;     (v)   any dividend payments
made to any person which is not a member of the Group;     (w)   all capital
payments falling due in relation to any lease that would be treated as a finance
lease or a capital lease;     (x)   any royalty expenses associated with the
royalty agreement between Chromalloy Holland B.V. and Chromalloy Gas Turbine
Corporation;     (y)   any interest or other finance charges (whether or not
paid or payable) accrued by a member of the Group to any Subsidiary of the
Obligors’ Agent which is not a member of the Group; and     (z)   any scheduled
repayments and other scheduled payments in the nature of principal payable by
any member of the Group to a Subsidiary of the Obligors’ Agent which is not a
member of the Group.

Working Capital means, at any time, the current assets of the Group being
realisable within one year (other than Cash and Cash Equivalent Investments)
less current liabilities due within one year (other than Indebtedness for
Borrowed Money).

80



--------------------------------------------------------------------------------



 



25       General undertakings

  (a)   The undertakings in this clause 31 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.     (b)   Clauses 31.1 (Authorisations), 31.2
(Compliance with laws) and 31.11 (Pari passu ranking) shall apply to Sequa. The
remaining provisions of this clause 31 shall be read and construed as though
Sequa was not an Obligor.

25.1   Authorisations

  (a)   Each Obligor shall (and each Unit Parent shall ensure that each other
member of its Unit will) promptly obtain, comply with and do all that is
necessary to maintain in full force and effect (and supply certified copies to
the Agent of) any Authorisation required under any applicable law or regulation
of a Relevant Jurisdiction to:

  (i)   enable it to perform its obligations under the Finance Documents;    
(ii)   ensure the legality, validity, enforceability or admissibility in
evidence in the Relevant Jurisdictions of any Finance Document (subject in each
case to the Reservations); and     (iii)   enable it to carry on its business as
it is being conducted from time to time if failure to obtain, comply with or
maintain any such Authorisation could reasonably be expected to have a Material
Adverse Effect.

  (b)   The relevant Obligor shall ensure that the Perfection Requirements are
complied with promptly and in any event before the final date on which it is
necessary to carry out any such Perfection Requirement in order to achieve the
relevant perfection, protection or priority of any Security Document.

25.2   Compliance with laws
Each Obligor shall (and each Unit Parent shall ensure that each other member of
its Unit will) comply in all respects with all laws to which it may be subject,
if failure so to comply could reasonably be expected to have a Material Adverse
Effect.
25.3   Taxes

  (a)   Each Obligor shall (and each Unit Parent shall ensure that each other
member of its Unit will) pay all Taxes required to be paid by it within the time
period allowed for payment without incurring any penalties for non-payment.    
(b)   Paragraph (a) above does not apply to any Taxes:

  (i)   being contested by the relevant member of the Group in good faith and in
accordance with the relevant procedures;     (ii)   for which adequate reserves
are being maintained in accordance with US GAAP; and     (iii)   where payment
can be lawfully withheld and will not result in the imposition of any material
penalty nor in any Security ranking in priority to the claims of any Finance
Party under any Finance Document or to any Security created under

81



--------------------------------------------------------------------------------



 



any Security Document (and provided that this paragraph (iii) does not apply to
the Security listed in schedule 8 (Existing Security) after the date of the
first Utilisation under this Agreement).

  (c)   No member of the Group may change its residence for Tax purposes.

25.4   Negative pledge

  (a)   No Obligor shall (and each Unit Parent shall ensure that no other member
of its Unit will) create or permit to subsist any Security or Quasi Security
over any of its assets.     (b)   Paragraph (a) above does not apply to:

  (i)   any Security or Quasi Security listed in schedule 8 (Existing Security);
    (ii)   any netting or set-off arrangement entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances;     (iii)   any lien or right of set-off
(including bankers’ liens) arising by operation of law and in the ordinary
course of business;     (iv)   any Security or Quasi Security over or affecting
any asset acquired by a member of the Group after the date of this Agreement if:

  (A)   the Security or Quasi Security was not created in contemplation of the
acquisition of that asset by a member of the Group;     (B)   the principal
amount secured has not been increased in contemplation of or since the
acquisition of that asset by a member of the Group; and     (C)   the Security
or Quasi Security is removed or discharged within six months of the date of
acquisition of such asset;

  (v)   any Security or Quasi Security over or affecting any asset of any
company which becomes a member of the Group after the date of this Agreement,
where the Security or Quasi Security is created prior to the date on which that
company becomes a member of the Group, if:

  (A)   the Security or Quasi Security was not created in contemplation of the
acquisition of that company;     (B)   the principal amount secured has not
increased in contemplation of or since the acquisition of that company; and    
(C)   the Security or Quasi Security is removed or discharged within six months
of that company becoming a member of the Group;

  (vi)   the Security or Quasi Security created pursuant to any Finance
Document;     (vii)   any netting or set-off arrangement entered into by any
member of the Group under a Hedging Document (or other derivative transaction
not prohibited by this Agreement);

82



--------------------------------------------------------------------------------



 



  (viii)   any retention of title, hire purchase or conditional sale
arrangements or arrangements having similar effect in respect of goods supplied
to a member of the Group in the ordinary course of its trading and on the
supplier’s standard or usual terms;     (ix)   any sale, transfer or other
disposal of any asset by an Obligor to another Obligor on terms that it may be
leased to or re-acquired by that or another Obligor;     (x)   Security or Quasi
Security granted by an Obligor in favour of another Obligor;     (xi)   any
Security or Quasi Security constituted by a finance lease permitted by the terms
of clause 31.16(b)(viii) (Financial Indebtedness) over the asset which is the
subject of such finance lease;     (xii)   any Security or Quasi Security over
any rental deposit granted by any member of the Group to the holders of the
freehold or leasehold interest in real property;     (xiii)   any easements,
rights-of-way, restrictions, encroachments and other minor defects or
irregularities in title, in each case which do not interfere in any material
respect with the ordinary conduct of the business of any Obligor;     (xiv)  
any Security over the relevant machinery, equipment or vehicles to secure
Financial Indebtedness of the type described in clause 31.16(b)(xi) (Financial
Indebtedness);     (xv)   any Security or Quasi Security by Chromalloy
(Thailand) Ltd in favour of Bangkok Bank over a deposit of up to US$28,500,000
(or its equivalent in Thai Baht) securing the loan by Bangkok Bank to Chromalloy
Holding (Thailand) Ltd as described in the Funds Flow Memorandum; and     (xvi)
  any Security or Quasi Security securing indebtedness the principal amount of
which (when aggregated with the principal amount of any other indebtedness which
has the benefit of Security or Quasi Security given by any member of the Group
other than any permitted under paragraphs (i) to (xv) above) does not exceed
U.S.$8,000,000 (or its equivalent in another currency or currencies).

25.5   Disposals

  (a)   No Obligor shall (and each Unit Parent shall ensure that no other member
of its Unit will) enter into a single transaction or a series of transactions
(whether related or not and whether voluntary or involuntary) to sell, lease,
transfer or otherwise dispose of any asset.     (b)   Paragraph (a) above does
not apply to any sale, lease, transfer or other disposal of assets:

  (i)   made in the ordinary course of trading of the disposing entity;     (ii)
  in exchange for (or the proceeds of which are used to purchase within
12 months of the date of the disposal) other assets comparable or superior as to
type, value and quality;

83



--------------------------------------------------------------------------------



 



  (iii)   from a member of the Group to an Obligor;     (iv)   from a member of
the Group which is not an Obligor to another member of the Group;     (v)  
which are obsolete or redundant vehicles, plant, machinery or equipment;    
(vi)   which are Cash where that disposal is not otherwise prohibited by the
Finance Documents;     (vii)   which are Cash Equivalent Investments for cash or
in exchange for other Cash Equivalent Investments;     (viii)   arising as a
result of the creation of any Security or Quasi Security permitted under clause
31.4 (Negative pledge);     (ix)   pursuant to any Permitted Reorganisation;    
(x)   which is a Permitted Joint Venture Transaction;     (xi)   where the
higher of the market value or consideration receivable (when aggregated with the
higher of the market value or consideration receivable for any other sale,
lease, transfer or other disposal, other than any permitted under paragraphs
(i) to (x) above) does not exceed:

  (A)   2.5% of the market value of the assets of the Group (or its equivalent
in another currency or currencies) in any Financial Year; or     (B)  
U.S.$35,000,000 in aggregate since the date of this Agreement; or

  (xii)   pursuant to a Permitted Disposal.

25.6   Mergers and Acquisitions

  (a)   No Obligor shall (and each Unit Parent shall ensure that no other member
of its Unit will) enter into any amalgamation, demerger, merger, joint venture,
consolidation or corporate reconstruction.     (b)   No Obligor shall (and each
Unit Parent shall ensure that no other member of its Unit will):

  (i)   invest in or acquire any share in, or any security issued by, any
person, or any interest therein or in the capital of any person, or make any
capital contribution to any person (or agree to do any of the foregoing); or    
(ii)   invest in or acquire any business or going concern, or the whole or
substantially the whole of the assets or business of any person, or any assets
that constitute a division or operating unit of the business of any person (or
agree to do any of the foregoing).

  (c)   Paragraphs (a) and (b) above do not apply to:

  (i)   any Permitted Reorganisation;

84



--------------------------------------------------------------------------------



 



  (ii)   any acquisitions or investments by a member of the Group arising as a
result of a disposal by that or another member of the Group permitted under
clause 31.5(b) (Disposals);     (iii)   the incorporation of a company which on
incorporation becomes a Subsidiary of a member of the Group;     (iv)  
investments in or the acquisition of securities which are Cash Equivalent
Investments;     (v)   a Permitted Joint Venture Transaction;     (vi)   the
proposed acquisition by Warwick International Group Limited as notified to the
Arranger prior to the date of this Agreement; or     (vii)   any acquisition or
investment not referred to above, the value of which:

  (A)   does not exceed U.S.$10,000,000; and     (B)   when aggregated with the
value of all other acquisitions made by members of the Group in that Financial
Year does not exceed U.S.$20,000,000.

25.7   Change of business
Each Unit Parent shall procure that no substantial change is made to the general
nature of the business of the Group taken as a whole from that carried on at the
date of this Agreement.
25.8   Insurance
Each Obligor shall (and each Unit Parent shall ensure that each other member of
its Unit will) maintain insurances on and in relation to its business and assets
with reputable underwriters or insurance companies against those risks, and to
the extent usually insured against by prudent companies located in the same or a
similar location and carrying on a similar business.
25.9   Environmental undertakings
Each Obligor shall (and each Unit Parent shall ensure that each other member of
its Unit will):

  (a)   comply with all Environmental Laws to which it may be subject;     (b)  
obtain all Environmental Licences required in connection with its business; and
    (c)   comply with the terms of all those Environmental Licences,

in each case where failure to do so could reasonably be expected to have a
Material Adverse Effect.
25.10   Environmental claims
Each Obligor shall (and each Unit Parent shall ensure that each other member of
its Unit will) promptly notify the Agent of any claim made against it in respect
of any actual or alleged breach of or liability under Environmental Law which is
reasonably likely to be adversely

85



--------------------------------------------------------------------------------



 



determined, and if adversely determined could reasonably be expected to have a
Material Adverse Effect.
25.11   Pari passu ranking
Each Obligor shall ensure that its obligations under the Finance Documents rank
at all times at least pari passu in right of priority and payment with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally.
25.12   Assets
Each Obligor shall (and each Unit Parent shall ensure that each other member of
its Unit will) maintain in good working order and condition (ordinary wear and
tear excepted) all its assets necessary for the conduct of its business as
conducted from time to time where failure to do so could reasonably be expected
to have a Material Adverse Effect.
25.13   Subordination of inter-group loans
Each Obligor shall ensure that any loan made to it by its Holding Company or any
shareholder of it or its Holding Company (other than a loan made to it by any
other Obligor) is at all times fully and effectively subordinated on insolvency
pursuant to the Finance Documents.
25.14   Loans or credit

  (a)   No Obligor shall (and each Unit Parent shall ensure that no other member
of its Unit will) be a creditor in respect of any Financial Indebtedness.    
(b)   Paragraph (a) above does not apply to:

  (i)   any trade credit extended by any member of the Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;  
  (ii)   a loan made by an Obligor to another Obligor;     (iii)   a loan made
by a member of the Group which is not an Obligor to an Obligor (provided that it
is subordinated in accordance with clause 31.13 (Subordination of inter-group
loans)); or     (iv)   a loan made by a member of the Group which is not an
Obligor to another member of the Group which is not an Obligor;     (v)   loans
made under an Intra-Group Loan Agreement;     (vi)   a loan made in the ordinary
course of business by a member of the Group to an employee or director of a
member of the Group if the amount of that loan, when aggregated with the amount
of all loans to employees and directors of member of the Group and the amount of
all guarantees referred to in clause 31.16(b)(v) (Financial Indebtedness) does
not exceed U.S.$500,000;     (vii)   any Permitted Joint Venture Transaction;  
  (viii)   any loan listed in schedule 15 (Existing Loans granted by members of
the Group) provided that any such loan will only be permitted under this

86



--------------------------------------------------------------------------------



 



paragraph (viii) up to the principal amount specified for that loan in that
Schedule (and provided that this does not limit the ability of any Obligor(s) to
increase the amount of such loan(s), to the extent permitted under paragraph
(ix) below); and

  (ix)   any loan not falling within paragraphs (i) to (viii) above the
aggregate principal amount of which at any time does not, when aggregated with
the aggregate principal amount of the Financial Indebtedness under any such
loans and the aggregate liability (whether actual or contingent) of any
guarantees at that time which are permitted under clause 31.15(b)(vii)
(Guarantees), exceed U.S.$10,000,000 (or its equivalent in another currency or
currencies).

25.15   Guarantees

  (a)   No Obligor shall (and each Unit Parent shall ensure that no other member
of its Unit will) issue or allow to remain outstanding any guarantee.     (b)  
Paragraph (a) above does not apply to:

  (i)   any guarantee arising under the Finance Documents;     (ii)   guarantees
referred to in clause 31.14(b) (Loans or credit);     (iii)   any performance or
non-financial product guarantee which is issued in respect of the obligations of
another member of the Group and is required to be issued or outstanding in the
ordinary course of trading of that member of the Group and which is not in
respect of Financial Indebtedness;     (iv)   any guarantee issued by an Obligor
in respect of the Financial Indebtedness of another Obligor, where that
Financial Indebtedness is permitted under clause 31.16 (Financial Indebtedness);
    (v)   any guarantee issued by a member of the Group (which is not an
Obligor) in respect of the Financial Indebtedness of another member of the
Group, where that Financial Indebtedness is permitted under clause 31.16
(Financial Indebtedness);     (vi)   any guarantee by a member of the Group
which is a Permitted Joint Venture Transaction; or     (vii)   any guarantee not
falling within paragraphs (i) to (vi) above where the aggregate liability
(whether actual or contingent) of members of the Group under all such guarantees
does not, when aggregated with the aggregate principal amount of any loans
outstanding at that time which are permitted under clause 31.14(b)(ix) (Loans or
credit), at any time exceed U.S.$10,000,000 (or its equivalent in another
currency or currencies).

25.16   Financial Indebtedness

  (a)   No Obligor shall (and each Unit Parent shall ensure that no other member
of its Unit will) incur (or agree to incur) or allow to remain outstanding any
Financial Indebtedness.     (b)   Clause 31.16(a) above does not apply to:

87



--------------------------------------------------------------------------------



 



  (i)   any Financial Indebtedness arising under any Finance Document;     (ii)
  any Financial Indebtedness arising under a Hedging Document;     (iii)   any
Financial Indebtedness outstanding at any time incurred with the prior written
consent of the Majority Lenders;     (iv)   any Financial Indebtedness in
respect of a derivative transaction permitted under clause 31.20 (Hedging);    
(v)   any Financial Indebtedness which arises under or in respect of a guarantee
given by a member of the Group for the liabilities or obligations of an
employer, director or officer of any member of the Group if the maximum actual
and contingent liability under that guarantee, when aggregated with the amount
of all loans and guarantee obligations referred to in clause 31.14(b)(vi) (Loans
or credit) does not exceed U.S.$500,000;     (vi)   any Financial Indebtedness
which arises under or in respect of a guarantee entered into by any member of
the Group in favour of a bank in the ordinary course of its banking arrangements
for the purpose of netting debit and credit balances of members of the Group
(and provided that any net Financial Indebtedness of the Group as a result of
those arrangements is permitted under clause 31.16(b)(xvi) below;     (vii)  
any Financial Indebtedness which arises as a result of the creation of any
Security or Quasi Security permitted under clause of clause 31.4(b)(ix)
(Negative pledge);     (viii)   any Financial Indebtedness owed by one member of
the Group to another and permitted under clause 31.14 (Loans or credit);    
(ix)   a loan made by the Obligors’ Agent (or any subsidiary of the Obligors’
Agent, other than a member of the Group) to an Obligor, provided that it is
subordinated in accordance with clause 31.13 (Subordination of inter-group
loans);     (x)   any Financial Indebtedness arising in respect of deferred
consideration payable for an acquisition not prohibited by the terms of this
Agreement;     (xi)   any Financial Indebtedness incurred to finance the
acquisition, construction or development of any machinery, equipment or rolling
stock where (A) the recourse of the persons providing such financing is limited
to the assets financed and the revenues to be generated by the operation of, or
loss or damage to, such assets and (B) such Financial Indebtedness is not
guaranteed by any Obligor and provided that the aggregate outstanding principal
amount of such Financial Indebtedness across the Group does not at any time
exceed U.S.$5,000,000 (or its equivalent in another currency or currencies);    
(xii)   until no later than the date of the first Utilisation of the Facilities
(or, if later, to the extent covered by a Letter of Credit under this
Agreement), any Financial Indebtedness under the Existing HSBC Facility
(provided that the Existing HSBC Facility will cease to be permitted upon HSBC
Bank PLC (or one of its Affiliates) becoming a Lender under this Agreement);

88



--------------------------------------------------------------------------------



 



  (xiii)   any Financial Indebtedness arising under a finance or capital lease
the aggregate principal amount of which when aggregated with the Financial
Indebtedness under each other finance or capital lease entered into by members
of the Group does not at any time exceed U.S.$5,000,000 (or its equivalent in
another currency or currencies);     (xiv)   any Financial Indebtedness arising
in respect of the loan of up to $28,500,000 (or its equivalent in Thai Baht)
from Bangkok Bank to Chromalloy Holding (Thailand) Ltd as described in the Funds
Flow Memorandum;     (xv)   any Financial Indebtedness owed to Bangkok Bank by
Chromalloy (Thailand) Ltd. and existing on the date of this Agreement, up to a
maximum aggregate amount of Baht 32,000,000; or     (xvi)   any Financial
Indebtedness (other than any Financial Indebtedness falling within paragraph
(g) of the definition of Financial Indebtedness) not falling within clauses
31.16(b)(i) to 31.16(b)(xv) above, the aggregate outstanding principal amount of
which across the Group does not at any time exceed U.S.$25,000,000 (or its
equivalent in another currency or currencies).

25.17   Restricted payments

  (a)   No Unit Parent shall:

  (i)   declare, pay or make any dividend or other payment or distribution of
any kind on or in respect of any of its shares; or     (ii)   reduce, return,
purchase, repay, cancel or redeem any of its shares.

  (b)   No Obligor shall pay any interest, principal or other amount in respect
of any Financial Indebtedness owed to the Obligors’ Agent or any Subsidiary of
the Obligors’ Agent which is not a member of the Group.     (c)   Clauses
31.17(a) and 31.17(b) above do not apply to:

  (i)   any dividend which has been financed by Loan(s) under this Agreement (or
by loan(s) under the Intra-Group Loan Agreements) or which are shown in the
Funds Flow Memorandum; or     (ii)   any dividend, distribution or other payment
(including, without limitation, payment of interest or principal on Financial
Indebtedness and any distribution out of freely distributable reserves of
Chromalloy Gas Turbine Europa B.V.), provided that no Default is continuing or
would arise as a result of that dividend or other payment, including, without
limitation, under clause 30 (Financial covenants).

25.18   Guarantor cover test

  (a)   Subject to clause 31.18(b) below, each Unit Parent shall ensure that:

  (i)   at all times from the date of this Agreement, the aggregate pre-tax
profit, assets and turnover of the Obligors (in each case calculated on an
unconsolidated basis) is at least 80% respectively of the combined pre-tax
profit, assets and turnover of the Group as evidenced by the Combined

89



--------------------------------------------------------------------------------



 



      Group Accounts most recently delivered under clause 29.1(a) (Annual
financial statements) or clause 29.2 (Quarterly financial statements); and

  (ii)   all Material Subsidiaries are Guarantors and shall remain Guarantors
for so long as they remain Material Subsidiaries or are required to form part of
the guaranteeing group in order to ensure compliance with clause 31.18(a) above.

  (b)   If additional Subsidiaries of the Group are required to become
Guarantors in order to ensure compliance with clauses 31.18(a)(i) or
31.18(a)(ii) above, each Unit Parent shall ensure that such Subsidiaries become
Guarantors in accordance with clause 34.2 (Additional Guarantors) within 30 days
of such requirement arising (or, if later, within 30 days of delivery of
Combined Group Accounts demonstrating that such a requirement has arisen).

25.19   Pensions

  (a)   Each Unit Parent shall ensure that all pension schemes maintained or
operated by or for the benefit of any member of its Unit and/or any of its
employees:

  (i)   are maintained and operated in all material respects in accordance with
all applicable laws and contracts and any applicable arrangements or
undertakings entered into with or approved by the Regulator and their governing
provisions; and     (ii)   are funded substantially in accordance with the
governing provisions of the scheme with any funding shortfall advised by
actuaries of recognised standing being rectified in accordance with those
governing provisions and the Business Plan.

  (b)   Each Unit Parent shall promptly notify the Agent of any material change
in the rate of contributions to any pension schemes relating to its Unit
referred to in clause 31.19(a) above paid or required to be paid (whether by the
scheme actuary or otherwise) or required (by law or otherwise).     (c)   Except
for Warwick International Group Pension Scheme and the CUK Limited Retirement
Benefits Scheme, each Unit Parent shall ensure that no member of its Unit is or
has been at any time an employer (for the purposes of sections 38 to 51 of the
Pensions Act 2004) of a Defined Benefit Pension Scheme or “connected” with or an
“associate” of (as those terms are used in sections 39 or 43 of the Pensions Act
2004) such an employer.     (d)   Each Unit Parent shall ensure that all Defined
Benefit Pension Schemes operated by or maintained for the benefit of members of
its Unit and/or any of its employees are funded based on the minimum funding
requirement under section 56 of the Pensions Act 1995 or the statutory funding
objective under section 222 of the Pensions Act 2004 and that all employer
contributions (as defined in section 17 of the Pensions Act 2004) towards each
Defined Benefit Pension Scheme are paid on or before their due date (as defined
in section 17 of the Pensions Act 2004).     (e)   Each Unit Parent shall
promptly notify the Agent of any material change in the rate of employer
contributions to any Defined Benefit Pension Schemes relating to its Unit
mentioned in clause 31.19(c) above, paid or recommended to be paid (whether by
the scheme actuary or otherwise) or required by law or otherwise.

90



--------------------------------------------------------------------------------



 



  (f)   Each Obligor shall immediately notify the Agent of any investigation or
proposed investigation by the Regulator which is reasonably likely to lead to
the issue of a Financial Support Direction or a Contribution Notice to it or any
member of the Group or of the Regulator taking any other action which would have
a Material Adverse Effect in relation to the Group.     (g)   Each Obligor shall
immediately notify the Agent if it receives a Financial Support Direction or a
Contribution Notice from the Regulator.     (h)   Each Unit Parent shall ensure
that no action or omission is taken by any member of its Unit in relation to a
Defined Benefit Pension Scheme which will or is reasonably likely to lead to the
occurrence of a Pensions Event.

25.20   Hedging

  (a)   At or before the time that any member of a Unit enters into any Hedging
Document with a Hedging Bank, the relevant Unit Parent shall ensure that the
counterparty accedes as a Hedging Bank in accordance with clause 33.8 (Hedging
Banks).     (b)   No Obligor shall (and each Unit Parent shall ensure that no
other member of its Unit will) enter (or agree to enter) into any derivative
transaction, unless such derivative transaction is to hedge actual or projected
interest rate or foreign exchange exposures arising in the ordinary course of
trading of a member of the Group and is not for speculative purposes.

25.21   Dutch Borrowers
Each Dutch Borrower shall ensure that it complies with the Dutch Banking Act
and, to the extent applicable, any regulations promulgated thereunder.
25.22   Professional Market Party

  (a)   Each Lender represents and warrants for the benefit of each Dutch
Borrower that it qualifies as, and will at all times be, a Professional Market
Party.     (b)   Subject to clause 31.22(c) below, each Existing Lender (as
defined in clause 33.1 (Assignments and transfers by the Lenders)) shall notify
the Obligors’ Agent and any Dutch Borrower promptly of any proposed transfer or
assignment, even in circumstances where the consent of the Obligors’ Agent is
not required under clause 33.2(a) (Conditions of assignment or transfer) and the
Existing Lender shall provide each Dutch Borrower with information in respect of
the proposed New Lender (as defined in clause 33.1 (Assignments and transfers by
the Lenders)) reasonably required by that Dutch Borrower with a view to enabling
that Dutch Borrower to verify the Professional Market Party status of such
proposed New Lender at least five Business Days prior to the proposed Transfer
Date or assignment date pursuant to which the proposed New Lender would become a
New Lender under this Agreement.     (c)   The Existing Lender shall not be
required to provide a Dutch Borrower with information where the Professional
Market Party status of a New Lender can be determined by a Dutch Borrower on the
basis of the New Lender’s entry in a public register (including on-line
registers available on the internet) of the Dutch Central Bank, or a public
register of a regulator of a country referred to in Clause 1.e.11 of the Dutch
Banking Act Exemption Regulation exercising supervision over the

91



--------------------------------------------------------------------------------



 



     Professional Market Party, or to the extent accessible via the internet and
correctly reflected therein.
25.23   Conditions subsequent
Each Unit Parent shall ensure that each of the documents and evidence listed in
schedule 16 (Conditions subsequent) is supplied to the Agent, and each of the
undertakings set out in schedule 16 (Conditions subsequent) is complied with, in
each case, by the time specified in that schedule.
26       Events of Default
Each of the events or circumstances set out in this clause 32 is an Event of
Default.
26.1    Non-payment
An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

  (a)   its failure to pay is caused by administrative or technical error; and  
  (b)   payment is made within 3 Business Days of its due date.

26.2    Financial covenants
Any requirement of clause 30 (Financial covenants) is not satisfied.
26.3    Other obligations

  (a)   An Obligor does not comply with any provision of the Finance Documents
(applicable to it, in the case of Sequa only) (other than those referred to in
clause 32.1 (Non-payment) and clause 30 (Financial covenants)).     (b)   No
Event of Default in relation to clause 31.1(a) (Authorisations) will occur if
the failure to comply is capable of remedy and is remedied within 15 Business
Days of the Agent giving notice to the Obligors’ Agent or any Obligor becoming
aware of the failure to comply.

26.4   Misrepresentation
Any representation or statement made or deemed to be made by an Obligor:

  (a)   in the Finance Documents is or proves to have been incorrect or
misleading; or     (b)   pursuant to any certificate or other document delivered
by or on behalf of any Obligor pursuant to any Finance Document is not accurate
or is misleading,

in each case in any material respect when made or deemed to be made unless the
underlying circumstances (if capable of remedy) are remedied within 15 Business
Days of the earlier of the Agent giving notice to the relevant Obligor or any
Obligor becoming aware of the underlying circumstances.

92



--------------------------------------------------------------------------------



 



26.5   Cross default

  (a)   Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.     (b)   Any Financial
Indebtedness of any member of the Group is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).     (c)   Any commitment for any Financial
Indebtedness of any member of the Group is cancelled or suspended by a creditor
of any member of the Group as a result of an event of default (however
described).     (d)   Any creditor of any member of the Group becomes entitled
to declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).     (e)   No Event of Default will occur under this clause 32.5 if
the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within clauses 32.5(a) to 32.5(d) above is less than
U.S.$2,500,000 (or its equivalent in any other currency or currencies).

26.6   Insolvency

  (a)   Sequa or a Material Subsidiary is unable or admits inability to pay its
debts as they fall due, suspends, or threatens to suspend, making payments on
any of its debts (or any class of them) or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
(or any class of them) with a view to rescheduling any of its indebtedness
(provided that, for the purposes of this clause 32.6(a), no Material Subsidiary
shall be deemed to be unable to pay its debts by reason only of
Section 123(i)(a) of the Insolvency Act 1986, in respect of a written demand for
less than U.S.$1,000,000 or its equivalent in other currencies).     (b)   The
value of the assets of Sequa or any Material Subsidiary is less than its
liabilities (taking into account contingent and prospective liabilities).    
(c)   A moratorium is declared in respect of any indebtedness of Sequa or any
Material Subsidiary.

26.7   Insolvency proceedings

  (a)   Subject to clause 32.7(b) below, any corporate action, legal proceedings
or other constitutional or legal procedure or step is taken in relation to:

  (i)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Material Subsidiary
other than a Permitted Reorganisation of Sequa or a member of the Group which is
not an Obligor;     (ii)   a composition, compromise, assignment or arrangement
with any creditor of Sequa or any Material Subsidiary;     (iii)   the
appointment of a liquidator (other than in respect of a solvent liquidation of a
member of the Group which is not an Obligor), receiver, administrative

93



--------------------------------------------------------------------------------



 



receiver, administrator, compulsory manager or other similar officer in respect
of Sequa or any Material Subsidiary or any of its assets; or

  (iv)   enforcement of any Security over any assets of Sequa or any Obligor
having an aggregate value of at least U.S.$400,000,

or any analogous procedure or step is taken in any jurisdiction.

  (b)   Clause 32.7(a) above shall not apply to any corporate action, legal
proceedings or other constitutional or legal procedure or step which is
frivolous or vexatious and which is discharged, stayed or dismissed within 10
Business Days of its commencement (or in the case of a Material Subsidiary
incorporated in the Netherlands, within 20 Business Days of its commencement).

26.8   Creditors’ process
Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the Group and, if capable of discharge, is not discharged within 10 Business
Days or in the case of a Dutch pre-judgement attachment (conservatoir beslag),
within 20 Business Days.
26.9   Ownership of the Obligors

  (a)   Subject to clause 32.9(b) below, an Obligor other than Sequa is not or
ceases to be a wholly owned Subsidiary of the Obligors’ Agent or an Obligor
other than Sequa is not or ceases to be a wholly-owned Subsidiary of the Unit
Parent of which it is expressed to be a Subsidiary in the Group Structure Chart
without the prior consent of the Majority Lenders.     (b)   There shall be no
breach of clause 32.9(a) above, as a result of:

  (i)   6 individuals owning 1 share each in Chromalloy (Thailand) Ltd;     (ii)
  6 individuals owning 1 share each in Chromalloy Holding (Thailand) Company
Ltd; or     (iii)   a Permitted Disposal.

26.10    Unlawfulness
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.
26.11   Repudiation
An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
26.12   Security and guarantees
Any Security Document or any guarantee in or any subordination under any Finance
Document is not in full force and effect or any Security Document does not
create in favour of the Security Agent for the benefit of the Finance Parties
the Security which it is expressed to create with the ranking and priority it is
expressed to have in a manner and to an extent

94



--------------------------------------------------------------------------------



 



reasonably considered by the Majority Lenders to be materially adverse to the
interests of the Finance Parties.
26.13   Material adverse change
An event or circumstance occurs which has or could reasonably be expected to
have a Material Adverse Effect.
26.14   Cessation of business
Any Obligor suspends or ceases (or threatens to suspend or cease) to carry on
all or a material part of its business save as a result of a Permitted
Reorganisation and with the prior consent of the Majority Lenders.
26.15   Litigation
Any litigation, arbitration, proceeding or dispute is started or threatened
which is reasonably likely to be adversely determined and would reasonably be
expected to have a Material Adverse Effect.
26.16   Pensions Event
Any Pensions Event occurs or is reasonably likely to occur and such Pensions
Event could reasonably be expected to have a Material Adverse Effect.
26.17   Acceleration

  (a)   On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Obligors’ Agent:

  (i)   cancel the Total Commitments whereupon they shall immediately be
cancelled;     (ii)   declare that all or part of the Utilisations, together
with accrued interest, and all other amounts accrued or outstanding under the
Finance Documents be immediately due and payable, whereupon they shall become
immediately due and payable;     (iii)   declare that all or part of the
Utilisations be payable on demand, whereupon they shall immediately become
payable on demand by the Agent on the instructions of the Majority Lenders; and
    (iv)   declare that full cash cover in respect of each Letter of Credit is
immediately due and payable whereupon it shall become immediately due and
payable.

  (b)   Promptly after being notified by the Agent of the date of an
acceleration pursuant to clause 32.17(a) above each Ancillary Lender shall by
notice to the Borrowers:

  (i)   cancel its Ancillary Commitment whereupon it shall immediately be
cancelled;     (ii)   declare that all or the corresponding part of the
utilisations under any Ancillary Facility provided by that Ancillary Lender,
together with accrued interest, full cash cover in respect of each Letter of
Credit issued by that Lender under that Ancillary Facility, and all or the
corresponding part of all

95



--------------------------------------------------------------------------------



 



other amounts accrued or outstanding in respect of that Ancillary Facility be
immediately due and payable, whereupon they shall become immediately due and
payable; and/or

  (iii)   declare that all or the corresponding part of the utilisations under
any Ancillary Facility provided by that Ancillary Lender, together with accrued
interest, full cash cover in respect of each Letter of Credit issued by that
Lender under that Ancillary Facility, and all or the corresponding part of all
other amounts accrued or outstanding in respect of that Ancillary Facility be
payable upon demand, whereupon they shall immediately become payable on demand
by that Ancillary Lender (on the instructions of the Agent, if so directed by
the Majority Lenders).

26.18   ERISA
In the case of Sequa only:

  (a)   In the case of Sequa only:     (b)   any event or events described in
paragraph (c) result(s) in the imposition of or granting of security, or the
incurring of a liability or a material risk of incurring a liability; and    
(c)   that security or liability, individually and/or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect.

  (i)   any ERISA Event occurs;     (ii)   Sequa or any ERISA Affiliate incurs
or is likely to incur a liability to or on account of a Multiemployer Plan as a
result of a violation of Section 515 of ERISA or under Section 4201,4204 or
4212(c) of ERISA;     (iii)   with respect to each Employee Plan subject to
Title IV of ERISA, the ABO funded ratio (defined for this purpose as the fair
market value of the assets of such plan divided by its accumulated benefit
obligation) is less than 75 per cent. The calculation of such ratio shall be
computed using the actuarial assumptions and methods used by the actuary to the
Employee Plan in its most recent valuation of such plan; or     (iv)   Sequa or
any ERISA Affiliate incurs a liability to or on account of an Employee Plan
under Section 409, 502(i) or 502(l) of ERISA or Section 401 (a)(29), 4971 or
4975 of the Internal Revenue Code

27       Changes to the Lenders
27.1   Assignments and transfers by the Lenders
Subject to this clause 33, a Lender (the Existing Lender) may:

  (a)   assign any of its rights; or     (b)   transfer by novation any of its
rights and obligations,

96



--------------------------------------------------------------------------------



 



    to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the New
Lender).   27.2   Conditions of assignment or transfer

  (a)   The consent of the Obligors’ Agent is required for an assignment or
transfer by an Existing Lender, unless:

  (i)   the assignment or transfer is to another Lender or an Affiliate of a
Lender; or     (ii)   an Event of Default is continuing.

  (b)   The consent of each Fronting Bank is required for any assignment or
transfer of an Existing Lender.     (c)   The consent of the Obligors’ Agent to
an assignment or transfer must not be unreasonably withheld or delayed. The
Obligors’ Agent will be deemed to have given its consent five Business Days
after the Existing Lender has requested it unless consent is expressly refused
by the Obligors’ Agent within that time.     (d)   The consent of the Obligors’
Agent to an assignment or transfer may be withheld if:

  (i)   the assignment or transfer would result in a material increase to the
Mandatory Cost unless the proposed New Lender will be lending from a Facility
Office in the United Kingdom; or     (ii)   the proposed New Lender is not a
Professional Market Party.

  (e)   An assignment will only be effective on:

  (i)   receipt by the Agent of written confirmation from the New Lender (in
form and substance satisfactory to the Agent) that the New Lender will assume
the same obligations to the other Finance Parties as it would have been under if
it was an Original Lender; and     (ii)   performance by the Agent of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to such assignment to a New Lender, the completion
of which the Agent shall promptly notify to the Existing Lender and the New
Lender.

  (f)   A transfer will only be effective if the procedure set out in clause
33.5 (Procedure for transfer) is complied with.     (g)   Any assignment or
transfer by an Existing Lender to a New Lender shall only be effective if it
transfers or assigns the Existing Lender’s share of each Facility pro rata
unless the Agent agrees otherwise.     (h)   If:

  (i)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (ii)   as a result of
circumstances existing at the date the assignment, transfer or change occurs, an
Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under clause 22 (Tax gross-up and indemnities)
or clause 23 (Increased Costs),

97



--------------------------------------------------------------------------------



 



    then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.   27.3   Assignment
or transfer fees

  (a)   The New Lender shall, on the date upon which an assignment or transfer
takes effect other than in respect of a transfer by a Lender to its Affiliates,
pay to the Agent (for its own account) a fee of £1,000.     (b)   The New Lender
shall, promptly upon request of the Agent, pay the costs and expenses relating
to any Security or Security Document governed by Thai law, in connection with
the assignment or transfer to that New Lender, to the extent such costs and
expenses are for the account of that New Lender pursuant to clause 26.4(b)
(Security Agent expenses).

27.4   Limitation of responsibility of Existing Lenders

  (a)   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (i)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;     (ii)   the financial condition of
any Obligor or other person;     (iii)   the performance and observance by any
Obligor or other person of its obligations under the Finance Documents or any
other documents; or     (iv)   the accuracy of any statements (whether written
or oral) made in or in connection with any Finance Document or any other
document,

      and any representations or warranties implied by law are excluded.     (b)
  Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

  (i)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Finance Document; and     (ii)
  will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities and any other person whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

98



--------------------------------------------------------------------------------



 



  (c)   Nothing in any Finance Document obliges an Existing Lender to:

  (i)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this clause 33; or     (ii)   support
any losses directly or indirectly incurred by the New Lender by reason of the
non-performance by any Obligor or any other person of its obligations under the
Finance Documents or otherwise.

27.5   Procedure for transfer

  (a)   Subject to the conditions set out in this clause 33 a transfer is
effected in accordance with clause 33.5(c) below when the Agent executes an
otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender. The Agent shall, subject to paragraph (b) below, as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.     (b)   The Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
transfer to such New Lender.     (c)   On the Transfer Date:

  (i)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the Discharged Rights and Obligations);     (ii)   each of the Obligors and the
New Lender shall assume obligations towards one another and/or acquire rights
against one another which differ from the Discharged Rights and Obligations only
insofar as that Obligor and the New Lender have assumed and/or acquired the same
in place of that Obligor and the Existing Lender;     (iii)   the Agent, the
Arranger, the Security Agent, the New Lender, the other Lenders, the Fronting
Banks and any relevant Ancillary Lender shall acquire the same rights and assume
the same obligations between themselves as they would have acquired and assumed
had the New Lender been an Original Lender with the rights and/or obligations
acquired or assumed by it as a result of the transfer and to that extent the
Agent, the Arranger, the Security Agent, the Fronting Banks, any relevant
Ancillary Lender and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents;     (iv)   the New Lender
shall become a Party as a “Lender”; and     (v)   the New Lender agrees that it
shall be bound by clause 31.22 (Professional Market Party).

99



--------------------------------------------------------------------------------



 



27.6   Copy of Transfer Certificate to the Obligors’ Agent       The Agent
shall, as soon as reasonably practicable after it has executed a Transfer
Certificate, send to the Obligors’ Agent a copy of that Transfer Certificate.  
27.7   Authorisation       Each of the Parties authorises the Agent to sign each
Transfer Certificate on its behalf and will provide each letter of consent or
other documents that the Agent or the Security Agent may reasonably require in
connection with this authorisation.   27.8   Hedging Banks

  (a)   Any person which is a Lender (or an Affiliate of a Lender) which has
entered into a Hedging Document with a Borrower may as described in this clause
33.8 accede to this Agreement as Hedging Bank in respect of that Hedging
Document, for the purpose of sharing in any recoveries under the Security
Documents in respect of any liabilities owed to that Hedging Bank by the
relevant Obligor under that Hedging Document. That person shall become a Hedging
Bank by:

  (i)   delivery to the Security Agent of a duly completed and signed Hedging
Bank Accession Letter; and     (ii)   the Security Agent executing that Hedging
Bank Accession Letter.

  (b)   The Security Agent shall, as soon as reasonably practicable after
receipt by it of a duly completed Hedging Bank Accession Letter appearing on its
face to comply with the terms of this Agreement delivered in accordance with the
terms of this Agreement, execute the Hedging Bank Accession Letter.     (c)  
The rights or obligations of any person as Hedging Bank are separate and
independent from any rights or obligations it may have as a Lender or in any
other capacity under the Finance Documents.     (d)   Each Hedging Bank confirms
and undertakes to each other Finance Party (and without giving any rights to any
Obligor) that:

  (i)   the Security Agent may act as described in clause 35.8 (Majority
Lenders’ instructions), and the Hedging Bank has no right (in its capacity as
such) to give any instructions to the Security Agent, including to take any
action under the Security Documents; and     (ii)   it will notify the Agent
promptly of any default by any Obligor under the Hedging Document.

27.9   Fronting Banks

  (a)   Any person which is a Lender may as described in this clause 33.9 accede
to this Agreement as a Fronting Bank. That person shall become a Fronting Bank
by:

  (i)   delivery to the Agent of a duly completed and signed Fronting Bank
Accession Letter; and     (ii)   the Agent executing that Fronting Bank
Accession Letter.

100



--------------------------------------------------------------------------------



 



  (b)   The Agent shall, as soon as reasonably practicable after receipt by it
of a duly completed Fronting Bank Accession Letter appearing on its face to
comply with the terms of this Agreement delivered in accordance with the terms
of this Agreement, execute the Fronting Bank Accession Letter.

27.10   Disclosure of information       Any Lender may disclose to any of its
Affiliates and any other person:

  (a)   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;     (b)   with (or through) whom that Lender enters into (or may
potentially enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or any Obligor; or     (c)   to whom, and to the extent that, information is
required to be disclosed by any applicable law or regulation,

    any information about any Obligor, the Group and the Finance Documents as
that Lender shall consider appropriate if, in relation to clauses 33.10(a) and
33.10(b) above, the person to whom the information is to be given has entered
into a Confidentiality Undertaking. This clause 33 supersedes any previous
agreement relating to the confidentiality of this information.   28   Changes to
the Obligors   28.1   Assignments and transfer by Obligors       No Obligor may
assign any of its rights or transfer any of its rights or obligations under the
Finance Documents.   28.2   Additional Guarantors

  (a)   Subject to compliance with the provisions of clauses 29.7(c) and 29.7(d)
(“Know your customer” checks), the Obligors’ Agent may request that any wholly
owned Subsidiary of a Unit Parent become an Additional Guarantor. That
Subsidiary and/or any Subsidiary which is required by this Agreement to become
an Additional Guarantor shall become an Additional Guarantor if:

  (i)   the Obligors’ Agent delivers to the Agent a duly completed and executed
Guarantor Accession Letter; and     (ii)   the Agent has received all of the
documents and other evidence listed in part 2 of schedule 2 (Conditions
precedent) in relation to that Additional Guarantor, each in form and substance
satisfactory to the Agent.

  (b)   The Agent shall notify the Obligors’ Agent and the Lenders promptly upon
being satisfied that it has received (in form and substance satisfactory to it)
all the documents and other evidence listed in part 2 of schedule 2 (Conditions
precedent).

28.2A    Additional Borrowers

  (c)   Subject to compliance with the provisions of clauses 29.7(c) and 29.7(d)
(“Know your customer” checks), the Obligor’s Agent may request that any of its
wholly owned Subsidiaries becomes an Additional Borrower. That Subsidiary shall
become an Additional Borrower if:

101



--------------------------------------------------------------------------------



 



  (i)   all the Lenders approve the addition of that Subsidiary;     (ii)   that
Subsidiary is incorporated in the same jurisdiction as an existing Obligor (or
all the Lenders approve the jurisdiction in which that Subsidiary is
incorporated);     (iii)   the Obligor’s Agent delivers to the Agent a duly
completed and executed Accession Letter;     (iv)   the Obligor’s Agent confirms
that no Default is continuing or would occur as a result of that Subsidiary
becoming an Additional Borrower; and     (v)   the Agent has received all of the
documents and other evidence listed in part 2 of schedule 2 (Conditions
precedent) in relation to that Additional Borrower, each in form and substance
satisfactory to the Agent.

  (d)   The Agent shall notify the Obligor’s Agent and the Lenders promptly upon
being satisfied that it has received (in form and substance satisfactory to it)
all the documents and other evidence listed in part 2 of schedule 2 (Conditions
precedent).

28.2B    Resignation of a Borrower

  (e)   The Obligor’s Agent may request that a Borrower (other than the
Obligor’s Agent) ceases to be a Borrower by delivering to the Agent a
Resignation Letter.     (f)   The Agent shall accept a Resignation Letter and
notify the Obligor’s Agent and the Lenders of its acceptance if:

  (i)   no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Obligor’s Agent has confirmed this is the case); and
    (ii)   the Borrower is under no actual or contingent obligations as a
Borrower under any Finance Documents,

    whereupon that company shall cease to be a Borrower and shall have no
further rights or obligations under the Finance Documents.   28.3   Repetition
of Representations       Delivery of a Guarantor Accession Letter constitutes
confirmation by the relevant Subsidiary that the Repeating Representations and
each of the representations set out in clauses 28.5 (Validity and admissibility
in evidence), 28.7 (Deduction of Tax) and 28.8 (No filing or stamp taxes) are
true and correct in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.   28.4   Resignation of
a Guarantor

  (a)   A Guarantor may request that it ceases to be a Guarantor by delivering
to the Agent a Resignation Letter.

102



--------------------------------------------------------------------------------



 



  (b)   The Agent shall accept a Resignation Letter and notify the other Finance
Parties of its acceptance if no Default is continuing or would result from the
acceptance of the Resignation Letter (and the Guarantor has confirmed that this
is the case).

29   Role of the Agent, the Security Agent and the Arranger   29.1   Appointment
of the Agent and the Security Agent

  (a)   Each other Finance Party appoints the Agent to act as its agent under
and in connection with the Finance Documents.     (b)   Each other Finance Party
appoints the Security Agent to act as security trustee under and in connection
with the Finance Documents in relation to any security interest which is
expressed to be or is construed to be governed by English law, or any other law
from time to time designated by the Security Agent and an Obligor.     (c)  
Except as expressly provided in paragraph (b) above, and without limiting or
affecting clause 38.11 (Parallel Debt), each other Finance Party appoints the
Security Agent to act as security agent under and in connection with the Finance
Documents.     (d)   Each other Finance Party authorises each of the Agent and
the Security Agent to exercise the rights, powers, authorities and discretions
specifically given to it under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions.
    (e)   Each other Finance Party authorises each of the Agent and the Arranger
to agree, accept and sign on its behalf the terms of any reliance or engagement
letter in relation to any Report or any other report or letter provided by any
person in connection with the Finance Documents or the transactions contemplated
in them.

29.2   Duties of the Agent and the Security Agent

  (a)   The Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Agent for that Party by any other Party.
    (b)   Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.     (c)   If the Agent receives
notice from a Party referring to this Agreement, describing a Default and
stating that the circumstance described is a Default, it shall promptly notify
the Finance Parties.     (d)   If the Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.     (e)   The Agent shall promptly send to the
Security Agent such certification as the Security Agent may require pursuant to
paragraph 7 (Basis of distribution) of schedule 6 (Security agency provisions).
    (f)   The duties of the Agent and the Security Agent under the Finance
Documents are solely mechanical and administrative in nature.

103



--------------------------------------------------------------------------------



 



29.3   Role of the Arranger       Except as specifically provided in the Finance
Documents, the Arranger does not have any obligations of any kind to any other
Party under or in connection with any Finance Document.   29.4   Role of the
Security Agent       The Security Agent shall not be an agent of (except as
expressly provided in any Finance Document) any Finance Party under or in
connection with any Finance Document.   29.5   No fiduciary duties

  (a)   Nothing in this Agreement constitutes the Agent, the Security Agent
(except as expressly provided in any Finance Document) or the Arranger as a
trustee or fiduciary of any other person.     (b)   None of the Agent, the
Security Agent (except as expressly provided in any Finance Document) or the
Arranger shall be bound to account to any Lender for any sum or the profit
element of any sum received by it for its own account.

29.6   Business with the Group       The Agent, the Security Agent and the
Arranger may accept deposits from, lend money to and generally engage in any
kind of banking or other business with any member of the Group or any other
person.   29.7   Rights and discretions of the Agent and the Security Agent

  (a)   The Agent and the Security Agent may rely on:

  (i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (ii)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

  (b)   The Agent and the Security Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders or, as the case
may be, as security trustee for the Finance Parties) that:

  (i)   no Default has occurred;     (ii)   any right, power, authority or
discretion vested in any Party or the Majority Lenders has not been exercised;
and     (iii)   any notice or request made by the Obligors’ Agent (other than a
Utilisation Request or Selection Notice) is made on behalf of and with the
consent and knowledge of all the Obligors.

  (c)   Each of the Agent and the Security Agent may engage, pay for and rely on
the advice or services of any lawyers, accountants, surveyors or other experts.
    (d)   Each of the Agent and the Security Agent may act in relation to the
Finance Documents through its personnel and agents.

104



--------------------------------------------------------------------------------



 



  (e)   The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.     (f)  
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Security Agent or the Arranger is obliged to do or omit
to do anything if it would or might in its reasonable opinion constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

29.8   Majority Lenders’ instructions

  (a)   Unless a contrary indication appears in a Finance Document, the Agent
and the Security Agent shall (i) exercise any right, power, authority or
discretion vested in it as Agent or Security Agent, as the case may be, in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent or Security Agent, as the case may
be) and (ii) not be liable for any act (or omission) if it acts (or refrains
from taking any action) in accordance with an instruction of the Majority
Lenders.     (b)   Unless a contrary indication appears in a Finance Document,
any instructions given by the Majority Lenders will be binding on all the
Finance Parties.     (c)   Each of the Agent and the Security Agent may refrain
from acting in accordance with the instructions of the Majority Lenders (or, if
appropriate, the Lenders) until it has received such security as it may require
for any cost, loss or liability (together with any associated VAT) which it may
incur in complying with the instructions.     (d)   In the absence of
instructions from the Majority Lenders (or, if appropriate, the Lenders), each
of the Agent and the Security Agent may act (or refrain from taking action) as
it considers to be in the best interests of the Lenders.     (e)   Neither the
Agent nor the Security Agent is authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

29.9   Responsibility for documentation       None of the Agent, the Security
Agent or the Arranger:

  (a)   is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Security Agent,
the Arranger, an Obligor or any other person given in or in connection with any
Finance Document; or     (b)   is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document.

29.10   Exclusion of liability

  (a)   Without limiting clause 35.10(b) below, neither the Agent nor the
Security Agent will be liable for any action taken by it under or in connection
with any Finance Document, unless directly caused by its gross negligence or
wilful misconduct.     (b)   No Party (other than the Agent or the Security
Agent) may take any proceedings against any officer, employee or agent of the
Agent or the Security Agent in respect

105



--------------------------------------------------------------------------------



 



      of any claim it might have against the Agent or the Security Agent or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document and any officer, employee or agent of the Agent
or the Security Agent may rely on this clause 35.

  (c)   Neither the Agent nor the Security Agent will be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by it if it has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.     (d)   Nothing in this Agreement shall oblige the Agent or the
Arranger to carry out any “know your customer” or other checks in relation to
any person on behalf of any Lender and each Lender confirms to the Agent and the
Arranger that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Agent or the Arranger.

29.11   Lenders’ indemnity to the Agent and the Security Agent       Each Lender
shall (in proportion to its share of the Total Commitments or, if the Total
Commitments are then zero, to its share of the Total Commitments immediately
prior to their reduction to zero) indemnify the Agent and the Security Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Agent or the Security Agent (otherwise than by reason of its
gross negligence or wilful misconduct) in acting as Agent or, as the case may
be, Security Agent under the Finance Documents (unless it has been reimbursed by
an Obligor pursuant to a Finance Document).   29.12   Resignation of the Agent
or the Security Agent

  (a)   The Agent or the Security Agent may resign and appoint one of its
Affiliates as successor by giving notice to the other Finance Parties and the
Obligors’ Agent.     (b)   Alternatively the Agent or the Security Agent may
resign by giving notice to the other Finance Parties and the Obligors’ Agent, in
which case the Majority Lenders (after consultation with the Obligors’ Agent)
may appoint a successor Agent or, as the case may be, Security Agent.     (c)  
If the Majority Lenders have not appointed a successor Agent or, as the case may
be, Security Agent in accordance with clause 35.12(b) above within 30 days after
notice of resignation was given, the Agent or, as the case may be, Security
Agent (after consultation with the Obligors’ Agent) may appoint a successor
Agent or Security Agent.     (d)   The retiring Agent or Security Agent shall,
at its own cost, make available to its successor such documents and records and
provide such assistance as its successor may reasonably request for the purposes
of performing its functions as Agent or Security Agent under the Finance
Documents.     (e)   The resignation notice of the Agent or Security Agent shall
only take effect upon the appointment of a successor.     (f)   Upon the
appointment of a successor, the retiring Agent or Security Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this clause 35. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

106



--------------------------------------------------------------------------------



 



  (g)   After consultation with the Obligors’ Agent, the Majority Lenders may,
by notice to the Agent or, as the case may be, the Security Agent, require it to
resign in accordance with clause 35.12(b) above. In this event, the Agent or, as
the case may be, the Security Agent shall resign in accordance with clause
35.12(b) above.

29.13   Confidentiality

  (a)   The Agent (in acting as agent for the Finance Parties) and the Security
Agent (in acting as security agent or trustee for the Finance Parties) shall be
regarded as acting through its respective agency or security agency or trustee
division which in each case shall be treated as a separate entity from any other
of its divisions or departments.     (b)   If information is received by another
division or department of the Agent or, as the case may be, the Security Agent,
it may be treated as confidential to that division or department and the Agent
or, as the case may be, the Security Agent shall not be deemed to have notice of
it.

29.14   Relationship with the Lenders

  (a)   The Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.     (b)   Each Lender shall supply
the Agent with any information required by the Agent in order to calculate the
Mandatory Cost in accordance with schedule 4 (Mandatory Cost formulae).

29.15   Credit appraisal by the Lenders       Without affecting the
responsibility of any Obligor for information supplied by it or on its behalf in
connection with any Finance Document, each Lender confirms to the Agent, the
Security Agent and the Arranger that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Finance Document including but
not limited to:

  (a)   the financial condition, status and nature of each member of the Group;
    (b)   the legality, validity, effectiveness, adequacy or enforceability of
any Finance Document and any other agreement, Security, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Finance Document;     (c)   whether that Lender has recourse, and the nature
and extent of that recourse, against any Party or any of its respective assets
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, Security, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and     (d)   the adequacy, accuracy
and/or completeness of any information provided by the Agent, the Security
Agent, any Party or by any other person under or in connection

107



--------------------------------------------------------------------------------



 



      with any Finance Document, the transactions contemplated by the Finance
Documents or any other agreement, Security, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document.

29.16   Reference Banks       If a Reference Bank (or, if a Reference Bank is
not a Lender, the Lender of which it is an Affiliate) ceases to be a Lender, the
Agent shall (in consultation with the Obligors’ Agent) appoint another Lender or
an Affiliate of a Lender to replace that Reference Bank.   29.17   Management
time of the Agent and the Security Agent       Any amount payable to the Agent
or the Security Agent under clause 24.3 (Indemnity to the Agent and the Security
Agent), clause 26 (Costs and expenses) and clause 35.11 (Lenders’ indemnity to
the Agent and the Security Agent) shall include the cost of utilising its
management time or other resources (where such utilisation of its management
time or other resources is in excess of that which could reasonably be expected
in the ordinary course of managing the Facilities) and will be calculated on the
basis of such reasonable daily or hourly rates as it may notify to the Obligors’
Agent and the Lenders, and is in addition to any fee paid or payable to it under
clause 21 (Fees).   29.18   Security agency provisions       The provisions of
schedule 7 (Security agency provisions) shall bind each Party.   29.19  
Deduction from amounts payable by the Agent or the Security Agent       If any
Party owes an amount to the Agent or the Security Agent under the Finance
Documents, the Agent or the Security Agent, as the case may be, may, after
giving notice to that Party, deduct an amount not exceeding that amount from any
payment to that Party which the Agent or the Security Agent, as the case may be,
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.   30   Conduct of business by the Finance Parties       No
provision of this Agreement will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;     (b)   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or     (c)  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

108



--------------------------------------------------------------------------------



 



31   Sharing among the Finance Parties

31.1   Payments to Finance Parties       If a Finance Party (a Recovering
Finance Party) receives or recovers any amount from an Obligor other than in
accordance with clause 38 (Payment mechanics) and applies that amount to a
payment due under the Finance Documents then:

  (a)   the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery to the Agent;     (b)   the Agent shall
determine whether the receipt or recovery is in excess of the amount the
Recovering Finance Party would have been paid had the receipt or recovery been
received or made by the Agent and distributed in accordance with clause 38
(Payment mechanics), without taking account of any Tax which would be imposed on
the Agent in relation to the receipt, recovery or distribution; and     (c)  
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the Sharing Payment) equal to such receipt or
recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with clause 38.5 (partial payments).

31.2   Redistribution of payments       The Agent shall treat the Sharing
Payment as if it had been paid by the relevant Obligor and distribute it between
the Finance Parties (other than the Recovering Finance Party) in accordance with
clause 38.5 (partial payments).   31.3   Recovering Finance Party’s rights

  (a)   On a distribution by the Agent under clause 31.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.     (b)   If and to the
extent that the Recovering Finance Party is not able to rely on its rights under
clause 37.3(a) above, the relevant Obligor shall be liable to the Recovering
Finance Party for a debt equal to the Sharing Payment which is immediately due
and payable.

31.4   Reversal of redistribution       If any part of the Sharing Payment
received or recovered by a Recovering Finance Party becomes repayable and is
repaid by that Recovering Finance Party, then:

  (a)   each Finance Party which has received a share of the relevant Sharing
Payment pursuant to clause 37.2 (Redistribution of payments) shall, upon request
of the Agent, pay to the Agent for the account of that Recovering Finance Party
an amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

109



--------------------------------------------------------------------------------



 



  (b)   that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

31.5   Exceptions

  (a)   This clause 37 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this clause 37, have a
valid and enforceable claim against the relevant Obligor.     (b)   A Recovering
Finance Party is not obliged to share with any other Finance Party any amount
which the Recovering Finance Party has received or recovered as a result of
taking legal or arbitration proceedings, if:

  (i)   it notified that other Finance Party of the legal or arbitration
proceedings; and     (ii)   that other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

32   Payment mechanics   32.1   Payments to the Agent

  (a)   On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document, that Obligor (subject to clause 38.10
(Payments to the Security Agent) or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.     (b)   Payment shall be made to such account in the
principal financial centre of the country of that currency (or, in relation to
euro, in the principal financial centre in a Participating Member State or
London) with such bank as the Agent specifies.

32.2   Distributions by the Agent       Each payment received by the Agent under
the Finance Documents for another Party shall, subject to clause 38.3
(Distributions to an Obligor), clause 38.4 (Clawback) and clause 38.10 (Payments
to the Security Agent), be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days’ notice with a bank in the principal financial centre of the
country of that currency (or, in relation to euro, in the principal financial
centre of a Participating Member State or London).   32.3   Distributions to an
Obligor       The Agent and the Security Agent may (with the consent of the
Obligor or in accordance with clause 39 (Set-off)) apply any amount received by
it for that Obligor in or towards payment (on the date and in the currency and
funds of receipt) of any amount due from that Obligor under the Finance
Documents or in or towards purchase of any amount of any currency to be so
applied.

110



--------------------------------------------------------------------------------



 



32.4   Clawback

  (a)   Where a sum is to be paid to the Agent or the Security Agent under the
Finance Documents for another Party, the Agent or, as the case may be, the
Security Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.     (b)  
If the Agent or the Security Agent pays an amount to another Party and it proves
to be the case that it had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid
shall on demand refund the same to the Agent or, as the case may be, the
Security Agent together with interest on that amount from the date of payment to
the date of receipt by the Agent or, as the case may be, the Security Agent,
calculated by it to reflect its cost of funds.

32.5   Partial payments

  (a)   If the Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent, the Security Agent, the Fronting Banks or the Arranger
under the Finance Documents;     (ii)   secondly, in or towards payment pro rata
of:

  (A)   any accrued interest, fee or commission due but unpaid under this
Agreement; and     (B)   any periodical payments (not being payments as a result
of termination) due but unpaid to a Hedging Bank under a Hedging Document;

  (iii)   thirdly, in or towards payment pro rata of:

  (A)   any principal due but unpaid under this Agreement or any Ancillary
Facility Document;     (B)   any amount due but unpaid under clause 13.4 (Claims
under a Letter of Credit) and clause 13.5 (Indemnities) or any equivalent
provision of any Ancillary Facility Document; and     (C)   any payments as a
result of termination due but unpaid to a Hedging Bank under a Hedging Document;
and

  (iv)   fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents or any Ancillary Facility Document,

provided that the Agent shall not make any such payments to any Ancillary Lender
prior to the Agent delivering a notice to the Borrowers pursuant to clause
32.17(a)(ii) or clause 32.17(a)(iv) (Acceleration) or any date on which the
Facilities are cancelled under clause 17.2 (Change of control).

111



--------------------------------------------------------------------------------



 



  (b)   The Agent shall, if so directed by the Majority Lenders, vary the order
set out in clauses 32.17(a)(ii) to clause 32.17(a)(iv) above.     (c)   Clauses
38.5(a) and 38.5(b) above will override any appropriation made by an Obligor.

32.6   No set-off by Obligors       All payments to be made by an Obligor under
the Finance Documents shall be calculated and be made without (and free and
clear of any deduction for) set-off or counterclaim.

32.7   Business Days

  (a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).     (b)   During any
extension of the due date for payment of any principal or Unpaid Sum under this
Agreement interest is payable on the principal or Unpaid Sum at the rate payable
on the original due date.

32.8   Currency of account

  (a)   Subject to clauses 38.8(b) to 38.8(e) below, the Base Currency is the
currency of account and payment for any sum due from an Obligor under any
Finance Document.     (b)   A repayment of a Utilisation or Unpaid Sum or a part
of a Utilisation or Unpaid Sum shall be made in the currency in which that
Utilisation or Unpaid Sum is denominated on its due date.     (c)   Each payment
of interest shall be made in the currency in which the sum in respect of which
the interest is payable was denominated when that interest accrued.     (d)  
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.     (e)   Any
amount expressed to be payable in a currency other than the Base Currency shall
be paid in that other currency.

32.9   Change of currency

  (a)   Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

  (i)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Obligors’ Agent); and     (ii)   any
translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

112



--------------------------------------------------------------------------------



 



  (b)   If a change in any currency of a country occurs, this Agreement will, to
the extent the Agent (acting reasonably and after consultation with the
Obligors’ Agent) specifies to be necessary, be amended to comply with any
generally accepted conventions and market practice in the Relevant Interbank
Market and otherwise to reflect the change in currency.

32.10   Payments to the Security Agent       Notwithstanding any other provision
of any Finance Document, at any time after any Security created by or pursuant
to any Security Document becomes enforceable, the Security Agent may require:

  (a)   any Obligor to pay all sums due under any Finance Document; or     (b)  
the Agent to pay all sums received or recovered from an Obligor under any
Finance Document,

in each case as the Security Agent may direct for application in accordance with
the terms of the Security Documents.

32.11   Parallel Debt

  (a)   Each Obligor hereby irrevocably and unconditionally undertakes to pay to
the Security Agent amounts equal to any amounts owing from time to time by that
Obligor to any Finance Party under any Finance Document as and when those
amounts are due.     (b)   Each Obligor and the Security Agent acknowledge that
the obligations of each Obligor under clause 38.11(a) above are several and are
separate and independent from, and shall not in any way limit or affect, the
corresponding obligations of that Obligor to any Finance Party under any Finance
Document (its Corresponding Debt) nor shall the amounts for which each Obligor
is liable under clause 38.11(a) above (its Parallel Debt) be limited or affected
in any way by its Corresponding Debt provided that:

  (i)   the Parallel Debt of each Obligor shall be decreased to the extent that
its Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged;     (ii)   the Corresponding Debt of each Obligor shall
be decreased to the extent that its Parallel Debt has been irrevocably paid or
(in the case of guarantee obligations) discharged; and     (iii)   the amount of
the Parallel Debt of an Obligor shall at all times be equal to the amount of its
Corresponding Debt.

  (c)   For the purpose of this clause 38.11, the Security Agent acts in its own
name and not as a trustee or agent, and its claims in respect of the Parallel
Debt shall not be held on trust. The Security granted under the Finance
Documents to the Security Agent to secure the Parallel Debt is granted to the
Security Agent in its capacity as creditor of the Parallel Debt and shall not be
held on trust nor shall it be held by the Security Agent as agent.

  (d)   All monies received or recovered by the Security Agent pursuant to this
clause 38.11, and all amounts received or recovered by the Security Agent from
or by the

113



--------------------------------------------------------------------------------



 



      enforcement of any Security granted to secure the Parallel Debt, shall be
applied in accordance with clause 38.5 (partial payments).

  (e)   Without limiting or affecting the Security Agent’s rights against the
Obligors (whether under this clause 38.11 or under any other provision of the
Finance Documents), each Obligor acknowledges that:

  (i)   nothing in this clause 38.11 shall impose any obligation on the Security
Agent to advance any sum to any Obligor or otherwise under any Finance Document,
except in its capacity as Lender; and     (ii)   for the purpose of any vote
taken under any Finance Document, the Security Agent shall not be regarded as
having any participation or commitment other than those which it has in its
capacity as a Lender.

33   Set-off       A Finance Party may set off any matured obligation due from
an Obligor under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.   34   Notices   34.1  
Communications in writing       Any communication to be made under or in
connection with the Finance Documents shall be made in writing and, unless
otherwise stated, may be made by fax or letter.   34.2   Addresses       The
address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

  (a)   in the case of the Obligors’ Agent, that identified with its name below;
    (b)   in the case of each Lender, each Ancillary Lender or any other
Original Obligor, that notified in writing to the Agent on or prior to the date
on which it becomes a Party; and     (c)   in the case of the Agent, the
Original Fronting Bank and the Security Agent, that identified with its name
below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

34.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

114



--------------------------------------------------------------------------------



 



  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,

and, if a particular department or officer is specified as part of its address
details provided under clause 40.2 (Addresses), if addressed to that department
or officer.

  (b)   Any communication or document to be made or delivered to the Agent or
the Security Agent will be effective only when actually received by the Agent
and then only if it is expressly marked for the attention of the department or
officer identified with its signature below (or any substitute department or
officer as it shall specify for this purpose).     (c)   All notices from or to
an Obligor shall be sent through the Agent.     (d)   Any communication or
document made or delivered to the Obligors’ Agent in accordance with this clause
40 will be deemed to have been made or delivered to each of the Obligors.    
(e)   All notices from the Agent to an Obligor (unless given through the
Obligors’ Agent) shall be copied to the Obligors’ Agent, provided that, the
failure of the Agent to comply with this paragraph shall not invalidate the
relevant notice nor shall the Agent be liable to any Party for any such failure.

34.4   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to clause 40.2 (Addresses) or when changing its own address or fax
number, the Agent shall notify the other Parties.   34.5   Electronic
communication

  (a)   Any communication to be made between the Agent and a Lender under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Agent and the relevant Lender:

  (i)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (ii)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (iii)   notify each
other of any change to their address or any other such information supplied by
them.

  (b)   Any electronic communication made between the Agent and a Lender will be
effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Agent only if it is addressed
in such a manner as the Agent shall specify for this purpose.

115



--------------------------------------------------------------------------------



 



34.6   English language

  (a)   Any notice given under or in connection with any Finance Document must
be in English.     (b)   All other documents provided under or in connection
with any Finance Document must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document or a Security Document.

35   Calculations and certificates   35.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Finance Document,
the entries made in the accounts maintained by a Finance Party are prima facie
evidence of the matters to which they relate.   35.2   Certificates and
determinations       Any certification or determination by a Finance Party of a
rate or amount under any Finance Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.   35.3   Day count
convention       Any interest, commission or fee accruing under a Finance
Document will accrue from day to day and is calculated on the basis of the
actual number of days elapsed and a year of 360 days or, in any case where the
practice in the Relevant Interbank Market differs, in accordance with that
market practice.   36   Partial invalidity       If, at any time, any provision
of the Finance Documents is or becomes illegal, invalid or unenforceable in any
respect under any law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.   37   Remedies and waivers       No failure to
exercise, nor any delay in exercising, on the part of any Finance Party, any
right or remedy under the Finance Documents shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

116



--------------------------------------------------------------------------------



 



38   Amendments and waivers

38.1   Required consents

  (a)   Subject to clause 44.2 (Exceptions) and clause 44.1(c) below, any term
of the Finance Documents may be amended or waived only with the consent of the
Majority Lenders and the Obligors and any such amendment or waiver will be
binding on all Parties.     (b)   The Agent may effect, on behalf of any Finance
Party, any amendment or waiver permitted by this clause.     (c)   The Security
Agent may on behalf of any Party (and is hereby authorised by each Party to)
release any Security created pursuant to any Security Document or any Charged
Assets to the extent necessary to effect a Permitted Reorganisation or a
disposal permitted by clause 31.5 (Disposals) or as provided in any Security
Document.

38.2   Exceptions

  (a)   An amendment or waiver that has the effect of changing or which relates
to:

  (i)   the definition of Majority Lenders in clause 7.1 (Definitions);     (ii)
  an extension to the date of payment of any amount under the Finance Documents;
    (iii)   a reduction in the Margin or a reduction in the amount of any
payment of principal, interest, fees or commission payable;     (iv)   an
increase in or an extension of any Commitment;     (v)   a change to the
Borrowers or Guarantors other than in accordance with clause 34 (Changes to the
Obligors);     (vi)   any provision which expressly requires the consent of all
the Lenders;     (vii)   clause 8.2 (Finance Parties’ rights and obligations),
clause 33 (Changes to the Lenders), clause 37 (Sharing among the Finance
Parties) or this clause 44; or     (viii)   the release of any Security created
pursuant to any Security Document or of any Charged Assets (except as necessary
to effect a Permitted Reorganisation or in respect of Charged Assets which are
to be disposed of by a disposal permitted by clause 31.5 (Disposals) or as
provided in any Security Document),

      shall not be made without the prior consent of all the Lenders.     (b)  
An amendment or waiver which relates to the rights or obligations of the Agent,
the Security Agent, a Fronting Bank, the Arranger or an Ancillary Lender may not
be effected without the consent of the Agent, the Security Agent, that Fronting
Bank or, as the case may be, the Arranger.

117



--------------------------------------------------------------------------------



 



  (c)   Any amendment or waiver to any Hedging Document or this clause 44, to
the extent it affects the rights of a Hedging Bank, shall require the consent of
the relevant Hedging Bank.

39   Counterparts       Each Finance Document may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document.   40   Governing law
      This Agreement is governed by English law.   41   Enforcement   41.1  
Jurisdiction

  (a)   The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a Dispute).
    (b)   The Parties agree that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly no Party will argue to
the contrary.     (c)   This clause 47.1 is for the benefit of the Finance
Parties only. As a result, no Finance Party shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Finance Parties may take concurrent proceedings in
any number of jurisdictions.

41.2   Service of process

  (a)   Without prejudice to any other mode of service allowed under any
relevant law, each Obligor (other than an Obligor incorporated in England and
Wales) and the Obligors’ Agent:

  (i)   irrevocably appoints Warwick International Group Limited as its agent
for service of process in relation to any proceedings before the English courts
in connection with any Finance Document; and     (ii)   agrees that failure by a
process agent to notify the relevant Obligor or the Obligors’ Agent of the
process will not invalidate the proceedings concerned.

  (b)   Warwick International Group Limited hereby accepts its appointment as
agent for service of process pursuant to clause 47.2(a) above.

Signed by the parties or their duly authorised representatives on the date of
this Agreement.

118



--------------------------------------------------------------------------------



 



Schedule 1
The Original Parties
Part 1 — The Original Obligors

              Jurisdiction of   Registration number Name of Original Borrower  
incorporation   (or equivalent, if any)
Warwick International Group Limited
  England   2982784
Chromalloy United Kingdom Limited
  England   971349
Chromalloy Holland B.V.
  The Netherlands   1803091

              Jurisdiction of   Registration number Name of Original Guarantor  
incorporation   (or equivalent, if any)
Sequa Corporation
  Delaware, USA   Tax ID Number 13-885030
Warwick International Group Limited
  England   2982784
Chromalloy United Kingdom Limited
  England   971349
Chromalloy Holland B.V.
  The Netherlands   1803091
Sequa Limited
  England   2982757
Chromalloy Metal Tectonics Limited
  England   1519807
Chromalloy Gas Turbine Europa B.V.
  The Netherlands   18019311
Chromalloy (Thailand) Ltd.
  Thailand   9768/2532
Chromalloy Holding (Thailand) Ltd.
  Thailand   0137 354811369

119



--------------------------------------------------------------------------------



 



Part 2 — The Original Lender

                      Facility A Commitment   Facility C Commitment Name of
Original Lender   (U.S.$)   (U.S.$)
HSBC Bank plc
    48,600,000       45,000,000  

120



--------------------------------------------------------------------------------



 



Schedule 2
Conditions Precedent
Part 1 — Conditions Precedent to Initial Utilisation

1   Original Obligors   1.1   A copy of the constitutional documents of the
Obligors’ Agent and each Original Obligor.   1.2   A copy of a resolution of the
board of directors or equivalent body of the Obligors’ Agent and each Original
Obligor and, in the case of each Original Obligor which is a Dutch Obligor, a
copy of a resolution of its shareholders:

  (a)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute the
Finance Documents to which it is a party;     (b)   authorising a specified
person or persons to execute the Finance Documents to which it is a party on its
behalf; and     (c)   authorising a specified person or persons, on its behalf,
to sign and/or despatch all documents and notices (including, if relevant, any
Utilisation Request and Selection Notice) to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party.

1.3   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 1.2 above.

1.4   A copy of a resolution signed by all the holders of the issued shares in
each Original Guarantor, approving the terms of, and the transactions
contemplated by, the Finance Documents to which the Original Guarantor is a
party.

1.5   A certificate of each Original Obligor (signed by a director or by the
authorised director(s) in the case of each Original Obligor incorporated in
Thailand) confirming that borrowing or guaranteeing, as appropriate, the Total
Commitments would not cause any borrowing, guaranteeing or similar limit binding
on any Original Obligor to be exceeded.

1.6   A certificate of an authorised signatory of the relevant Original Obligor
and the Obligors’ Agent certifying that each copy document relating to it
specified in this part 1 of schedule 2 is correct, complete and in full force
and effect as at a date no earlier than the date of this Agreement.

1.7   In respect of any Dutch Obligor, a copy of the positive unconditional
advice of any works council (ondernemingsraad) that under the Works Council Act
(Wet op de ondernemingsraden) has the right to give advice in relation to the
entry into and performance of the Finance Documents, or a certificate from such
Dutch Obligor confirming that no such works council advice is required.

1.8   In respect of any Dutch Obligor which has a supervisory board, a
resolution of its supervisory board approving the terms of, and the transactions
contemplated by, the Finance Documents to which it is a party.

121



--------------------------------------------------------------------------------



 



2   Security   2.1   A copy of each of the following Security Documents, duly
executed, delivered and perfected by the Parties to it:

  (a)   Warwick International Group Limited an English law fixed and floating
security document.     (b)   Chromalloy United Kingdom Limited an English law
fixed and floating security document (excluding share Security over shares in
TRT Limited, Turbine Services Limited and Turbine Surface Technologies Limited).
    (c)   Chromalloy Holland B.V.:

  (i)   Dutch law rights and receivables pledge (including Security over rights
under the Intra-Group Loan Agreements);     (ii)   Dutch law moveables pledge;  
  (iii)   Dutch law mortgage over real estate;     (iv)   Dutch law share pledge
over shares in Jamo Precision Components B.V.; and     (v)   Dutch law bank
account pledge.

  (d)   Sequa Limited an English law fixed and floating security document
(including share Security over shares in Warwick International Group Limited).  
  (e)   Chromalloy Metal Tectonics Limited English law fixed and floating
security document (including share Security over shares in Chromalloy United
Kingdom Limited).     (f)   Chromalloy Gas Turbine Europa B.V.:

  (i)   English law share pledge over shares in Chromalloy Metal Tectonics
Limited;     (ii)   Dutch law share pledge over shares in Chromalloy Holland
B.V.;     (iii)   Dutch law rights and receivables pledge;     (iv)   Dutch law
moveables pledge;     (v)   Dutch law bank account pledge; and     (vi)   Thai
law share pledge over shares in Chromalloy Holding (Thailand) Ltd.     (vii)  
Chromalloy Holding (Thailand) Ltd.: Thai law share pledge over
            shares in Chromalloy (Thailand) Ltd.

2.2   The original share certificates (duly executed or endorsed where
appropriate) (and in respect of shares in any company incorporated in England
and Wales, blank executed stock transfer forms or equivalent means of
transferring such shares) in relation to all shares over which Security is
expressed to be created by any Security Document governed by English or Thai
law.

122



--------------------------------------------------------------------------------



 



2.3   In relation to any Dutch law share pledge or any Thai law share pledge, a
certified copy of the shareholders’ register relating to the pledged shares.  
2.4   Short form reports in relation to the Major UK Real Estate from
Shoosmiths.   2.5   An undertaking from Shoosmiths addressed to the Security
Agent in the Agreed Form.   2.6   Extracts from the land register evidencing a
title in relation to each property subject to a Dutch law mortgage.   2.7   An
effective discharge of all existing Security (if any) affecting the Major UK
Real Estate and the Major Dutch Real Estate (including, without limitation,
delivery to the Agent the relevant forms DS1).   2.8   Notices of Charge or
Assignment of Bank Accounts signed by each relevant Chargor all as required by
the relevant Security Document.   3   Legal opinions   3.1   A legal opinion of
Linklaters, legal advisers to the Arranger, the Security Agent and the Agent in
England, substantially in the form distributed to the Original Lenders prior to
signing this Agreement.   3.2   If an Original Obligor or the Obligors’ Agent is
incorporated in a jurisdiction other than England and Wales, a legal opinion of
the legal advisers to the Arranger, the Security Agent and the Agent in the
relevant jurisdiction, substantially in the form distributed to the Original
Lenders prior to signing this Agreement.   4   Reports       An original of:  
4.1   the Accountants’ Report;   4.2   the Business Plan; and   4.3   the Tax
Structure Report.   5   Financial information       Certified copies of:   5.1  
the Original Financial Statements of each Original Obligor (other than
Chromalloy Metal Tectonics Limited);   5.2   historic pro-forma financials for
each Original Obligor for the previous three years; and   5.3   the Funds Flow
Memorandum.   6   Group Structure       A copy of the Group Structure Chart.

123



--------------------------------------------------------------------------------



 



7   Other documents and evidence   7.1   Evidence that any process agent
referred to in clause 47.2 (Service of process), if not an Original Obligor, has
accepted its appointment.   7.2   Evidence that the fees, costs and expenses
then due from each Unit Parent pursuant to clause 21 (Fees), clause 22.5 (Stamp
taxes) and clause 26 (Costs and expenses) have been paid or will be paid by the
first Utilisation Date which shall, in respect of Chromalloy (Thailand) Ltd.,
include stamp duties of (i) Baht 10,000 in respect of this Agreement, (ii) Baht
10 in respect of the Guarantee and (iii) Baht 30 per Party in respect of each of
the following appointments: the Agent, the Security Agent and the Obligors’
Agent under this Agreement.   7.3   Evidence that each of the following has been
duly executed by the parties to it:

  (a)   each Fee Letter; and     (b)   the Intra-Group Loan Agreements.

7.4   Any clearance statement obtained from the Pensions Regulator (with all
material details of the supporting application).   7.5   A declaration from
Willis of New York, Inc. confirming the insurances in place in respect of the
Group.   7.6   Deed of release in relation to any Security granted to secure the
Existing HSBC Facility.   7.7   Release by HSBC of the obligations of Barclays
Bank PLC from its obligations under the Existing HSBC Facility.   7.8  
Confirmation from each Lender that it has carried out and is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

Part 2 — Conditions Precedent to be Delivered by an Additional Guarantor

5   A Guarantor Accession Letter, duly executed by the Additional Guarantor.   6
  A copy of the constitutional documents of the Additional Guarantor.   7   A
copy of a resolution of the board of directors or equivalent body of the
Additional Guarantor and, in the case of each Additional Guarantor which is a
Dutch Guarantor, a copy of a resolution of its shareholders:

  (a)   approving the terms of, and the transactions contemplated by, the
Guarantor Accession Letter and the Finance Documents and resolving that it
execute the Guarantor Accession Letter;     (b)   authorising a specified person
or persons to execute the Guarantor Accession Letter on its behalf; and     (c)
  authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents.

124



--------------------------------------------------------------------------------



 



8   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.   9   If the Additional Guarantor is
incorporated in England and Wales, or if so required by the Agent, a copy of a
resolution signed by all the holders of the issued shares of the Additional
Guarantor, approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Additional Guarantor is a party.   10   A
certificate of the Additional Guarantor (signed by a director) confirming that
guaranteeing the Total Commitments would not cause any guaranteeing or similar
limit binding on it to be exceeded.   11   A certificate of an authorised
signatory of the Additional Guarantor certifying that each copy document listed
in this part 2 of schedule 2 is correct, complete and in full force and effect
as at a date no earlier than the date of the Guarantor Accession Letter.   12  
In respect of any Dutch Obligor, a copy of the positive unconditional advice of
any works council (ondernemingsraad) that under the Works Council Act (Wet op de
ondernemingsraden) has the right to give advice in relation to the entry into
and performance of the Finance Documents, or a certificate from such Dutch
Obligor confirming that no such works council advice is required.   13   A copy
of any other Authorisation or other document, opinion or assurance which the
Agent considers to be necessary in connection with the entry into and
performance of the transactions contemplated by the Guarantor Accession Letter
or for the validity and enforceability of any Finance Document.   14   If
available, the latest audited financial statements of the Additional Guarantor.
  15   A legal opinion of Linklaters, legal advisers to the Arranger, the
Security Agent and the Agent in England.   16   If the Additional Guarantor is
incorporated in a jurisdiction other than England and Wales, a legal opinion of
the legal advisers to the Arranger, the Security Agent and the Agent in the
jurisdiction in which the Additional Guarantor is incorporated.   17   If the
proposed Additional Guarantor is incorporated in a jurisdiction other than
England and Wales, evidence that the process agent specified in clause 47.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Guarantor.   18   A copy of each Security
Document creating such Security as the Majority Lenders require (consistent with
the scope and extent of the security package granted by the Original Obligors),
duly executed by the Additional Guarantor and the Security Agent (or, if
appropriate, the Finance Parties).   19   All documentation, and/or evidence of
all other steps required to perfect those Security Documents as advised to the
Security Agent by its legal advisers in each relevant jurisdiction.   20   A
copy of the constitutional documents of the Additional Guarantor, if its shares
are subject to Security under any Security Document, in the form approved by the
Agent, together with any resolutions of the shareholders of the Additional
Guarantor adopting such changes to the constitutional documents of the
Additional Guarantor as the Agent requires to, among other things, remove any
restriction on any transfer of shares or partnership interests (or

125



--------------------------------------------------------------------------------



 



    equivalent) in the Additional Guarantor pursuant to any enforcement of any
such Security Document.   21   Confirmation from each Lender that it has carried
out and is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

126



--------------------------------------------------------------------------------



 



Schedule 3
Requests
Part 1 — Utilisation Request
From:   [Name of relevant Borrower]
To:       HSBC Bank plc
Dated:
Dear Sirs
Warwick International Group Limited, Chromalloy United Kingdom Limited and
Chromalloy Holland B.V. - U.S.$93,600,000 Facility Agreement dated 21
December 2005 as amended by an amendment agreement dated ¨ 2007 (the
“Agreement”)

22   We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.   23   We wish to borrow a Loan
on the following terms:

     
Proposed Utilisation Date:
  [           ] or, if that is not a Business Day, the next Business Day
 
   
Facility to be utilised:
  [Facility A]/[Facility C]*
 
   
Currency of Loan:
  [           ]
 
   
Amount:
  [           ] or, if less, the Available Facility
 
   
Interest Period:
  [           ]

24   We confirm that each condition specified in clause 10.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

25   The proceeds of this Loan should be credited to [account].   26   This
Utilisation Request is irrevocable.

Yours faithfully
                                       & nbsp;
authorised signatory for
the Obligors’ Agent on behalf of
[name of relevant Borrower]

127



--------------------------------------------------------------------------------



 



Part 2 — Selection Notice Applicable to a Facility Loan
From: [Name of relevant Borrower]
To:       HSBC Bank plc
Dated:
Dear Sirs
Warwick International Group Limited, Chromalloy United Kingdom Limited and
Chromalloy Holland B.V. - U.S.$93,600,000 Facility Agreement dated 21
December 2005 (as amended by an amendment agreement dated ¨ 2007 (the
“Agreement”)

27   We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.   28   We refer to the following
Facility A Loan in [identify currency] with an Interest Period ending on [
          ].1   29   We request that the above Facility A Loan be divided into [
          ] Facility A Loans with the following Base Currency Amounts and
Interest Periods:2

or
We request that the next Interest Period for the above Facility A Loan[s] is [
          ].3

30   We request that the above Facility A Loan[s] [is][are] [denominated in the
same currency for the next Interest Period]/[denominated in the following
currencies: [ ]]. As this results in a change of currency we confirm that each
condition specified in clause 10.2 (Further conditions precedent) is satisfied
on the date of this Selection Notice. The proceeds of any change in currency
should be credited to [account].

31   This Selection Notice is irrevocable.

Yours faithfully
                                       & nbsp;
authorised signatory for
the Obligors’ Agent on behalf of
[name of relevant Borrower]
 

1   Insert details of all Facility A Loans in the same currency which have an
Interest Period ending on the same date.   2   Use this option if division of
Loans is requested.   3   Use this option if sub-division is not required.

128



--------------------------------------------------------------------------------



 



Part 3 — Utilisation Request Letter of Credit
From: [Name of relevant Borrower]
To:       HSBC Bank plc
Dated:
Dear Sirs
Warwick International Group Limited, Chromalloy United Kingdom Limited and
Chromalloy Holland B.V. - U.S.$93,600,000 Facility Agreement dated 21
December 2005 as amended by an amendment agreement dated ¨ 2007 (the
“Agreement”)

32   We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

33   We wish to arrange for a Letter of Credit to be issued on the following
terms:

     
Proposed Utilisation Date:
  [            ] (or, if that is not a Business Day, the next Business Day)
 
   
Facility to be utilised:
  Facility C
 
   
Currency of Letter of Credit
  [            ]
 
   
Amount:
  [            ] or, if less, the Available Facility
 
   
Beneficiary:
  [            ]
 
   
Term or Expiry Date:
  [            ]

34   We confirm that each condition specified in clause 12.6 (Issue of Letters
of Credit) is satisfied on the date of this Utilisation Request.

35   We attach a copy of the proposed Letter of Credit.

36   This Utilisation Request is irrevocable.       Delivery Instructions:      
[specify delivery instructions]

Yours faithfully
                                       & nbsp;
authorised signatory for the Obligors’ Agent on behalf of

129



--------------------------------------------------------------------------------



 



[Name of relevant Borrower]
Part 4 — Ancillary Facility Request
From: [Name of relevant Borrower]
To:       HSBC Bank plc
Dated:
Dear Sirs
Warwick International Group Limited, Chromalloy United Kingdom Limited and
Chromalloy Holland B.V. - U.S.$93,600,000 Facility Agreement dated 21
December 2005 as amended by an amendment agreement dated ¨ 2007 (the
“Agreement”)

37   We refer to the Agreement. This is an Ancillary Facility Request. Terms
defined in the Agreement have the same meaning in this Ancillary Facility
Request unless given a different meaning in this Ancillary Facility Request.

38   We wish to establish an Ancillary Facility on the following terms:

     
Proposed Borrower:
  [            ]
 
   
Proposed Ancillary Lender:
  [            ]
 
   
Type or types of facility:
  [            ]
 
   
Commencement Date:
  [            ]
 
   
Expiry date:
  [            ]
 
   
Ancillary Commitment amount:
  [            ]
 
   
Currency/ies available:
  [            ]
 
   
[Other details required by the Agent:]
  [            ]

39   We confirm that each condition specified in clauses 15.4(a) and 15.4(b)
(Grant of Ancillary Facility) is satisfied on the date of this Ancillary
Facility Request.

40   This Ancillary Facility Request is irrevocable.

Yours faithfully
                                       & nbsp;
authorised signatory for the Obligors’ Agent on behalf of

130



--------------------------------------------------------------------------------



 



[name of relevant Borrower]
Schedule 4
Mandatory Cost Formulae

41   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   42   On the first day of each Interest Period (or
as soon as possible thereafter) the Agent shall calculate, as a percentage rate,
a rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.   43   The Additional Cost Rate for
any Lender lending from a Facility Office in a Participating Member State will
be the percentage notified by that Lender to the Agent. This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   44   The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:

             
 
  (a)   in relation to a sterling Loan:
 
       
 
      (FORMULA) [y36406y3640602.gif]  per cent per annum
 
       
 
  (b)   in relation to a Loan in any currency other than sterling:
 
       
 
      (FORMULA) [y36406y3640603.gif] per cent per annum

Where:

         
 
  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.
 
       
 
  B   is the percentage rate of interest (excluding the Margin and the Mandatory
Cost and, if the Loan is an Unpaid Sum, the additional rate of interest
specified in clause 18.3(a) (Default interest)) payable for the relevant
Interest Period on the Loan.
 
       
 
  C   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

131



--------------------------------------------------------------------------------



 



         
 
  D   is the percentage rate per annum payable by the Bank of England to the
Agent on interest bearing Special Deposits.
 
       
 
  E   is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

45   For the purposes of this Schedule:

  (a)   Eligible Liabilities and Special Deposits have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   Fees Rules means the rules
on periodic fees contained in the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   Fee Tariffs means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate); and     (d)   Tariff Base
has the meaning given to it in, and will be calculated in accordance with, the
Fees Rules.

46   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
47   If requested by the Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.   48   Each Lender shall
supply any information required by the Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph 8.

49   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank

132



--------------------------------------------------------------------------------



 



from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

50   The Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.   51   The Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.   52   Any
determination by the Agent pursuant to this schedule in relation to a formula,
the Mandatory Cost, an Additional Cost Rate or any amount payable to a Lender
shall, in the absence of manifest error, be conclusive and binding on all
Parties.   53   The Agent may from time to time, after consultation with the
Obligors’ Agent and the Lenders, determine and notify to all Parties any
amendments which are required to be made to this schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

133



--------------------------------------------------------------------------------



 



Schedule 5
Form of Transfer Certificate

     
To:
  HSBC Bank plc as Agent
 
   
From:
  [                    ] (Existing Lender) and [                    ] (New
Lender)
 
   
Dated:
   

Warwick International Group Limited, Chromalloy United Kingdom Limited and
Chromalloy Holland B.V. - U.S.$93,600,000 Facility Agreement dated 21
December 2005 as amended by an amendment agreement dated ¨ 2007 (the Agreement)

54   We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

55   We refer to clause 33.5 (Procedure for transfer):

  (a)   The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the schedule in accordance
with clause 33.5 (Procedure for transfer).     (b)   The proposed Transfer Date
is [                    ].     (c)   The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of clause
40.2 (Addresses) are set out in the schedule.

56   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in clause 33.4(c) (Limitation of responsibility of
Existing Lenders).   57   The New Lender (including, for the avoidance of doubt,
the Lender replacing a Non-Consenting Lender as referred to in clause 17.9
(Replacement of a Lender)) expressly acknowledges its obligation set out in
clause 31.22(a) (Professional Market Party).   58   [The New Lender confirms
that the person beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document is either:

  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (b)   a partnership each member of which is:

  (i)   a company so resident in the United Kingdom; or     (ii)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Taxes Act) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of the Taxes Act; or     (iii)   a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings

134



--------------------------------------------------------------------------------



 



      into account interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 11(2) of the Taxes Act) of that
company; or     (iv)   otherwise satisfies one of the conditions specified in
sections 935 or 936 of the ITA.]

59   This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

60   This Transfer Certificate is governed by English law.       [Note: Certain
of the Thai Security is required to be re-registered following an assignment or
transfer.]       [Note: A New Lender must be a “professional market party” under
the Dutch 1992 Banking Act Exemption Regulation]

135



--------------------------------------------------------------------------------



 



The Schedule
Commitment/Rights and Obligations to be Transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments.]

     
[Existing Lender]
  [New Lender ]
 
   
By:
  By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [      ].
Barclays Bank PLC as Agent for and on behalf of the Obligors and the Finance
Parties
By:

136



--------------------------------------------------------------------------------



 



Schedule 6
Form of Guarantor or Borrower Accession Letter

     
To:
  HSBC Bank plc as Agent
 
   
From:
  [Subsidiary]
 
   
Dated:
   

Dear Sirs
Warwick International Group Limited, Chromalloy United Kingdom Limited and
Chromalloy Holland B.V. - U.S.$93,600,000 Facility Agreement dated 21
December 2005 as amended by an amendment agreement dated ¨ 2007 (the
“Agreement”)

61   We refer to the Agreement. This is a [Guarantor] [Borrower] Accession
Letter. Terms defined in the Agreement have the same meaning in this [Guarantor]
[Borrower] Accession Letter unless given a different meaning in this [Guarantor]
[Borrower] Accession Letter.   62   [Subsidiary] agrees to become an [Additional
Guarantor] [Additional Borrower] and to be bound by the terms of the Agreement
as an [Additional Guarantor pursuant to clause 34.2 (Additional Guarantors)]
[Additional Borrower pursuant to clause 28.2A (Additional Borrowers)] of the
Agreement.   63   [Subsidiary] is a company duly incorporated under the laws of
[name of relevant jurisdiction].       [Insert the following limitation wording
if Subsidiary is incorporated in The Netherlands:] [The guarantee of
[Subsidiary] is subject to those limitations set out in clause 27.10
(Limitations) of the Agreement, in relation to [Subsidiary].       [Insert
alternative guarantee limitation wording for relevant jurisdiction if required
under the laws of the jurisdiction of incorporation of Subsidiary]   64  
[Subsidiary]’s administrative details are as follows:       Address:       Fax
No:       Attention:   65   This [Guarantor] [Borrower] Accession Letter is
governed by English law.       This [Guarantor] [Borrower] Accession Letter is
entered into by deed.

Obligors’ Agent [Subsidiary]

137



--------------------------------------------------------------------------------



 



Schedule 7
Security Agency Provisions

1   Definitions       In this schedule:       Security Property means all right,
title and interest in, to and under any Security Document, including:

  (a)   the Charged Assets;     (b)   the benefit of the undertakings in any
Security Document; and     (c)   all sums received or recovered by the Security
Agent pursuant to any Security Document and any assets representing the same.

2   Declaration of trust

  (a)   The Security Agent and each other Finance Party agree that the Security
Agent shall hold the Security Property in trust for the benefit of the Finance
Parties on the terms of the Finance Documents.     (b)   Subject to paragraph
(c) below, paragraph (a) above shall not apply to any Security Document which is
expressed to be or is construed to be governed by any law other than English law
or any other law from time to time designated by the Security Agent and an
Obligor or any Security Property arising under any such Security Document.    
(c)   Paragraph (b) above shall not affect or limit clause 38.11(d) (Parallel
Debt) nor the applicability of the provisions of this schedule 6 with respect to
any Security Document which is expressed to be or is construed to be governed by
any law other than English law or any other law from time to time designated by
the Security Agent and an Obligor or any Security Property arising under any
such Security Document.

3   Defects in Security

The Security Agent shall not be liable for any failure or omission to perfect,
or defect in perfecting, the Security created pursuant to any Security Document,
including:

  (a)   failure to obtain any Authorisation for the execution, validity,
enforceability or admissibility in evidence of any Security Document; or     (b)
  failure to effect or procure registration of or otherwise protect or perfect
any of the Security created by the Security Documents under any laws in any
territory.

4   No enquiry

The Security Agent may accept without enquiry, requisition, objection or
investigation such title as any Obligor may have to any Charged Assets.

138



--------------------------------------------------------------------------------



 



5   Retention of documents       The Security Agent may hold title deeds and
other documents relating to any of the Charged Assets in such manner as it sees
fit (including appointing a third party to hold or allowing any Obligor to
retain them).   6   Indemnity out of Security Property       The Security Agent
and every receiver, delegate, attorney, agent or other similar person appointed
under any Security Document may indemnify itself out of the Security Property
against any cost, loss or liability incurred by it in that capacity (otherwise
than by reason of its own gross negligence or wilful misconduct).   7   Basis of
distribution       To enable it to make any distribution, the Security Agent may
fix a date as at which the amount of the Liabilities is to be calculated and may
require, and rely on, a certificate from any Finance Party giving details of:

  (a)   any sums due or owing to any Finance Party as at that date; and     (b)
  such other matters as it thinks fit.

8   Rights of Security Agent       The Security Agent shall have all the rights,
privileges and immunities which gratuitous trustees have or may have in England,
even though it is entitled to remuneration.   9   No duty to collect payments  
    The Security Agent shall not have any duty:

  (a)   to ensure that any payment or other financial benefit in respect of any
of the Charged Assets is duly and punctually paid, received or collected; or    
(b)   to ensure the taking up of any (or any offer of any) stocks, shares,
rights, moneys or other property accruing or offered at any time by way of
interest, dividend, redemption, bonus, rights, preference, option, warrant or
otherwise in respect of any of the Charged Assets.

10   Perpetuity period       The perpetuity period for the trusts created by the
Finance Documents shall be 80 years from the date of this Agreement.   11  
Appropriation

  (a)   Each Party irrevocably waives any right to appropriate any payment to,
or other sum received, recovered or held by, the Security Agent in or towards
payment of any particular part of the Liabilities and agrees that the Security
Agent shall have the exclusive right to do so.     (b)   Paragraph (a) above
will override any application made or purported to be made by any other person.

139



--------------------------------------------------------------------------------



 



12   Investments       All money received or held by the Security Agent under
the Finance Documents may, in the name of, or under the control of, the Security
Agent:

  (a)   be invested in any investment it may select; or     (b)   be deposited
at such bank or institution (including itself, any other Finance Party or any
Affiliate of any Finance Party) as it thinks fit.

13   Suspense Account       Subject to paragraph 14 below the Security Agent
may:

  (a)   hold in an interest-bearing suspense account any money received by it
from any Obligor; and     (b)   invest an amount equal to the balance from time
to time standing to the credit of that suspense account in any of the
investments authorised by paragraph 12 above.

14   Timing of Distributions       Distributions by the Security Agent shall be
made as and when determined by it. 15 Delegation

  (a)   The Security Agent may:

  (i)   employ and pay an agent selected by it to transact or conduct any
business and to do all acts required to be done by it (including the receipt and
payment of money);     (ii)   (delegate to any person on any terms (including
power to sub-delegate) all or any of its functions; and     (iii)   with the
prior consent of the Majority Lenders, appoint, on such terms as it may
determine, or remove, any person to act either as separate or joint security
agent with those rights and obligations vested in the Security Agent by this
Agreement or any Security Document.

  (b)   The Security Agent will not be:

  (i)   responsible to anyone for any misconduct or omission by any agent,
delegate or security agent appointed by it pursuant to paragraph (a) above; or  
  (ii)   bound to supervise the proceedings or acts of any such agent, delegate
or security agent,

provided that it exercises reasonable care in selecting that agent, delegate or
security agent.

140



--------------------------------------------------------------------------------



 



16   Unwinding       Any appropriation or distribution which later transpires to
have been or is agreed by the Security Agent to have been invalid or which has
to be refunded shall be refunded and shall be deemed never to have been made.  
17   Lenders       The Security Agent shall be entitled to assume that each
Lender is a Lender unless notified by the Agent to the contrary.

141



--------------------------------------------------------------------------------



 



Schedule 8
Form of Compliance Certificate

     
To:
  HSBC Bank plc as Agent
 
   
From:
  Sequa Corporation as Obligors’ Agent
 
   
Dated:
   

Dear Sirs
Warwick International Group Limited, Chromalloy United Kingdom Limited and
Chromalloy Holland B.V. - U.S.$93,600,000 Facility Agreement dated 21
December 2005 as amended by an amendment agreement dated ¨ 2007 (the Agreement)
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

66   [We confirm that no Default is continuing.]4   67   We confirm that:

  (a)   the ratio of Net Borrowings to EBITDA for the Relevant Period ended on [
      ] was [       ]:1 as at that date;     (b)   the ratio of EBITDA to
Interest Expense for the Relevant Period ended on [       ] was [      ]:1;    
(c)   the ratio of Cash Flow to Senior Debt Service for the Relevant Period
ended on [       ] was [       ]:1; and     (d)   the ratio of Cash Flow to
Total Debt Service for the Relevant Period ended on [      ] was [      ]:1.

68   [We confirm that the Material Subsidiaries are: [List Material
Subsidiaries]. Set out [below] are the calculations we have used for determining
which members of the Group are Material Subsidiaries.] [Paragraph 3 to be
included for Compliance Certificates supplied with each set of financial
statements delivered pursuant to clause 29.1(a) (Annual financial statements)]

     Signed:               [Senior Vice President, Finance of Sequa
Corporation]/[Vice President and Treasurer of Sequa Corporation]
     Signed:               [Officer of Sequa Corporation]
 

4   If this statement cannot be made, the certificate should identify any
Default that is continuing and the steps, if any, being taken to remedy it.

142



--------------------------------------------------------------------------------



 



Schedule 9
Existing Security

     
Name of Member of Group
  Security
 
   
Chromalloy (Thailand) Ltd
         Security in favour of Bangkok Bank over a deposit of Baht 32,000,000

143



--------------------------------------------------------------------------------



 



Schedule 10
Timetables
Part 1 — Loans
“D — “ refers to the number of Business Days before the relevant Utilisation
Date/the first day of the relevant Interest Period.

                          Loans in other     Loans in euro   Loans in sterling  
currencies
Request for approval as an Optional Currency, if required (clause 10.3
(Conditions relating to Optional Currencies))
  D – 5
10:00 a.m.   D – 3
10:00 a.m.   D – 5
10:00 a.m.
 
           
Agent notifies the Lenders of the request (Clause 10.3 (Conditions relating to
Optional Currencies))
  D – 5
3:00 p.m.   D – 3
3:00 p.m.   D – 5
3:00 p.m.
 
           
Responses by Lenders to the request (clause 10.3 (Conditions relating to
Optional Currencies)
  D – 4
1:00 p.m.   D – 2
1:00 p.m.   D – 4
1:00 p.m.
 
           
Agent notifies the Obligors’ Agent if a currency is approved as an Optional
Currency in accordance with clause 10.3 (Conditions relating to Optional
Currencies)
  D – 4
5:00 p.m.   D – 2
5:00 p.m.   D – 4
5:00 p.m.
 
           
Delivery of a duly completed Utilisation Request (clause 11.1 (Delivery of a
Utilisation Request)) or a Selection Notice (clause 19.1 (Selection of Interest
Periods))
  D — 310:00 a.m.   D — 110:00 a.m.   D — 310:00 a.m.
 
           
Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under clause 11.4 (Lenders’ participation) and notifies the
Lenders of the Loan in accordance with clause 11.4 (Lenders’ participation)
  D – 3
11:00 a.m.   D – 1
11:00 a.m.   D – 3
11:00 a.m.
 
           
Agent determines amount of the Facility A Loan in Optional Currency in
accordance with clause 14.3 (Change of currency)
  D – 3
11:00 a.m.   D – 1
11:00 a.m.   D – 3
11:00 a.m.
 
           
Agent determines amount of the Facility A Loan in Optional Currency in
accordance with clause 14.4(a) (Same Optional Currency during successive
Interest Periods)
  D – 3
11:00 a.m.   D – 1
11:00 a.m.   D – 3
11:00 a.m.

144



--------------------------------------------------------------------------------



 



                          Loans in other     Loans in euro   Loans in sterling  
currencies
LIBOR is fixed
  Quotation Day as of 11:00 a.m. (Brussels time)   Quotation Day as of
11:00 a.m.   Quotation Day as of 11:00 a.m.
 
           
Agent receives a notification from a Lender under clause 14.2 (Unavailability of
a currency)
  Quotation Day
3:00 p.m.   Quotation Day
3:00 p.m.   Quotation Day
3:00 p.m.
 
           
Agent gives notice in accordance with clause 14.2 (Unavailability of a currency)
  Quotation Day
5:00 p.m.   Quotation Day
5:00 p.m.   Quotation Day
5:00 p.m.

Part 2 — Letters of Credit

                          Loans in other     Loans in euro   Loans in sterling  
currencies
Request for approval as an Optional Currency, if required (clause 4.3
(Conditions relating to Optional Currencies))
  D – 5
10:00 a.m.   D – 3
10:00 a.m.   D – 5
10:00 a.m.
 
           
Agent notifies the Lenders of the request (clause 10.3 (Conditions relating to
Optional Currencies))
  D – 5
3:00 p.m.   D – 3
3:00 p.m.   D – 5
3:00 p.m.
 
           
Responses by Lenders to the request (clause 10.3 (Conditions relating to
Optional Currencies)
  D – 4
1:00 p.m.   D – 2
1:00 p.m.   D – 4
1:00 p.m.
 
           
Agent notifies Obligors’ Agent if a currency is approved as an Optional Currency
in accordance with clause 10.3 (Conditions relating to Optional Currencies)
  D – 4
5:00 p.m.   D – 2
5:00 p.m.   D – 4
5:00 p.m.
 
           
Delivery of a duly completed Utilisation Request (clause 11.1 (Delivery of a
Utilisation Request))
  D – 3
10:00 a.m.   D – 1
10:00 a.m.   D – 3
10:00 a.m.
 
           
Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Letter of Credit, if required under clause 12.6 (Issue of Letters of Credit) and
notifies the Lenders of the Letter of Credit in accordance with clause 12.6
(Issue of Letters of Credit)
  D – 3
11:00 a.m.   D – 1
11:00 a.m.   D – 3
11:00 a.m.
 
           
Delivery of a duly completed Renewal Request (clause 12.7 (Renewal of a Letter
of Credit)).
  D – 3
10:00 a.m.   D – 1
10:00 a.m.   D – 3
10:00 a.m.

145



--------------------------------------------------------------------------------



 



Schedule 11
Letters of Credit

To:   [Beneficiary]

(the Beneficiary)

[Date]
Irrevocable Standby Letter of Credit no.
At the request of [name of Sequa Corporation or any of its Subsidiaries], [name
of Issuing Bank] (the “Issuing Bank”) issues this irrevocable standby letter of
credit (“Letter of Credit”) in your favour on the following terms and
conditions:

69   Definitions       In this Letter of Credit:       Business Day means a day
(other than a Saturday or a Sunday) on which banks are open for general business
in London and New York.       Demand means a demand for a payment under this
Letter of Credit in the form of the Schedule to this Letter of Credit.      
Expiry Date means [            ].       Total L/C Amount means [           ].  
70   Issuing Bank’s agreement

  (a)   The Beneficiary may request a drawing or drawings under this Letter of
Credit by giving to the Issuing Bank a duly completed Demand. A Demand must be
received by the Issuing Bank by [      ] (London time) on the Expiry Date.    
(b)   Subject to the terms of this Letter of Credit, the Issuing Bank
unconditionally and irrevocably undertakes to the Beneficiary that, within [
     ] Business Days of receipt by it of a Demand, it must pay to the
Beneficiary the amount demanded in that Demand.     (c)   The Issuing Bank will
not be obliged to make a payment under this Letter of Credit if as a result the
aggregate of all payments made by it under this Letter of Credit would exceed
the Total L/C Amount.

71   Expiry

  (a)   The Issuing Bank will be released from its obligations under this Letter
of Credit on the date (if any) notified by the Beneficiary to the Issuing Bank
as the date upon which the obligations of the Issuing Bank under this Letter of
Credit are released.     (b)   Unless previously released under paragraph
(a) above, on [      ] (London time) on the Expiry Date the obligations of the
Issuing Bank under this Letter of Credit

146



--------------------------------------------------------------------------------



 



      will cease with no further liability on the part of the Issuing Bank
except for any Demand validly presented under the Letter of Credit that remains
unpaid.     (c)   When the Issuing Bank is no longer under any further
obligations under this Letter of Credit, the Beneficiary must return the
original of this Letter of Credit to the Issuing Bank.

72   Payments       All payments under this Letter of Credit shall be made in
the Base Currency or an Optional Currency and for value on the due date to the
account of the Beneficiary specified in the Demand.   73   Delivery of Demand  
    Each Demand shall be in writing, and, unless otherwise stated, may be made
by letter or fax and must be received in legible form by the Issuing Bank at its
address and by the particular department or officer (if any) as follows:

[           ]
[           ]

74   Assignment       The Beneficiary’s rights under this Letter of Credit may
not be assigned or transferred.   75   ISP 98       Except to the extent it is
inconsistent with the express terms of this Letter of Credit, this Letter of
Credit is subject to the International Standby Practices (ISP 98), International
Chamber of Commerce Publication No. 590.   76   Governing Law       This Letter
of Credit is governed by English law.   77   Jurisdiction       The courts of
England have exclusive jurisdiction to settle any dispute arising out of or in
connection with this Letter of Credit.

Yours faithfully,
[name of Issuing Bank]
By:

147



--------------------------------------------------------------------------------



 



Schedule 12
To Letter of Credit Form of Demand
To: [Name of Issuing Bank]
[Date]
Dear Sirs
Standby Letter of Credit no. [           ] issued in favour of [BENEFICIARY]
(the Letter of Credit)
We refer to the Letter of Credit. Terms defined in the Letter of Credit have the
same meaning when used in this Demand.

78   We certify that the sum of [          ] is due and has remained unpaid for
at least [           ] Business Days [under [set out underlying contract or
agreement]]. We therefore demand payment of the sum of [           ].   79  
Payment should be made to the following account:

Name:
Account Number:
Bank:

80   The date of this Demand is not later than the Expiry Date.

Yours faithfully
(Authorised Signatory)                     (Authorised Signatory)
For
[BENEFICIARY]

148



--------------------------------------------------------------------------------



 



Schedule 13
Form of Hedging Bank Accession Letter

     
To:
  HSBC Bank plc as Security Agent
 
   
From:
  [Proposed Hedging Bank]
 
   
Dated:
   

Dear Sirs
Warwick International Group Limited, Chromalloy United Kingdom Limited and
Chromalloy Holland B.V. - U.S.$93,600,000 Facility Agreement dated 21
December 2005 as amended by an amendment agreement dated ¨ 2007 (the Agreement)

81   We refer to the Agreement. This is a Hedging Bank Accession Letter. Terms
defined in the Agreement have the same meaning in this Hedging Bank Accession
Letter unless given a different meaning in this Accession Letter.   82  
[Proposed Hedging Bank] agrees to become a Hedging Bank and to be bound by the
terms of the Agreement as a Hedging Bank pursuant to clause 33.8 (Hedging Banks)
of the Agreement. [Proposed Hedging Bank] is [a/an] [Lender/Affiliate of a
Lender].   83   [Proposed Hedging Bank]’s administrative details are as follows:
      Address:       Fax No:       Attention:   84   Details of the Hedging
Document are as follows:       Date:       Parties: [Proposed Hedging Bank] and
[Obligor]       Terms: [Insert brief summary of type of contract]   85   This
letter is governed by English law.

[Proposed Hedging Bank]
By:
This Hedging Bank Accession Letter is accepted by HSBC Bank plc in its capacity
as Security Agent.
By:
Date:

149



--------------------------------------------------------------------------------



 



Schedule 14
Form of Fronting Bank Accession Letter

To:   HSBC Bank plc as Agent

From:   [Proposed Fronting Bank]

Dated:  

Dear Sirs
Warwick International Group Limited, Chromalloy United Kingdom Limited and
Chromalloy Holland B.V. - U.S.$93,600,000 Facility Agreement dated 21
December 2005 as amended by an amendment agreement dated ¨ 2007 (the Agreement)

86   We refer to the Agreement. This is a Fronting Bank Accession Letter. Terms
defined in the Agreement have the same meaning in this Fronting Bank Accession
Letter unless given a different meaning in this Fronting Bank Accession Letter.
  87   [Proposed Fronting Bank] agrees to become a Fronting Bank and to be bound
by the terms of the Agreement as a Fronting Bank pursuant to clause 33.9
(Fronting Banks) of the Agreement. [Proposed Fronting Bank] is a Lender.   88  
[Proposed Fronting Bank]’s administrative details are as follows:

Address:
Fax No:
Attention:

89   This letter is governed by English law.

[Proposed Fronting Bank]
By:
This Fronting Bank Accession Letter is accepted by HSBC Bank plc in its capacity
as Agent.
By:
Date:
[Note: Fronting Bank fees should be agreed prior to accession.]

150



--------------------------------------------------------------------------------



 



Schedule 15
Form of Resignation Letter

To:   HSBC Bank plc as Agent

From:   [resigning Guarantor] [resigning Borrower]

Dated:  

Dear Sirs
Warwick International Group Limited, Chromalloy United Kingdom Limited and
Chromalloy Holland B.V. - U.S.$93,600,000 Facility Agreement dated 21
December 2005 as amended by an amendment agreement dated ¨ 2007 (the Agreement)

90   We refer to the Agreement. This is a Resignation Letter. Terms defined in
the Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.   91   Pursuant to [clause 34.4
(Resignation of a Guarantor)] [clause 28.2B (Resignation of a Borrower)], we
request that [resigning Obligor] be released from its obligations as a
[Guarantor] [Borrower] under the Agreement.   92   We confirm that:

  (a)   no Default is continuing or would result from the acceptance of this
request; and     (b)   [           ].

93   This Resignation Letter is governed by English law.       [Resigning
Guarantor] [Resigning Borrower]       By:

151



--------------------------------------------------------------------------------



 



Schedule 16
Existing Letters of Credit

                  LOC #   Applicant   Currency       Amount   Issuing Bank
1
  Sequa GMBH   EUR   1,000,000   HSBC UK
 
               
2
  Sequa Corporation   USD   $2,000,000   HSBC UK
 
               
3
  Sequa Corporation   USD   $500,000   HSBC US
 
               
4
  Silonex c/o Sequa   CAD   14,000   HSBC US
 
               
5
  Sequa Coatings   USD   $99,340   HSBC US
 
               
6
  Sequa Corporation   USD   $475,000   HSBC US
 
               
7
  Sequa Corporation   USD   $364,868   HSBC US
 
               
8
  Sunrise Insurance   USD   $616,272   HSBC US
 
               
9
  Sunrise Insurance   USD   $1,047,963   HSBC US
 
               
10
  Sequa/Chromalloy Nevada   USD   $261,000   HSBC US
 
               
11
  Sunrise Insurance   USD   $250,000   HSBC US
 
               
12
  Sequa Corporation   USD   $25,368,442   HSBC UK
 
               
13
  Sequa Corporation   USD   $421,725   HSBC US
 
               
14
  Sequa Corporation   USD   $911,700   HSBC US
 
               
15
  Sequa Corporation   USD   $761,400   HSBC US
 
               
16
  Sequa Corporation   USD   $55,065   HSBC US
 
               
17
  Sequa Corporation   USD   $1,130,000   HSBC US
 
               
18
  Sequa Corporation   USD   $45,395   HSBC US

152



--------------------------------------------------------------------------------



 



Schedule 17
Conditions Subsequent

18   Thai Security   18.1   Receivables assignments/account assignments       By
no later than 28 February 2006:

  (a)   A copy of each of the following Security Documents, duly executed,
delivered and perfected by the Parties to it:

  (i)   a Thai law (conditional) assignment of receivables from Chromalloy
(Thailand) Ltd (Note: this Condition Subsequent was waived by Barclays Bank PLC
and HSBC Bank plc in the second quarter of 2006); and     (ii)   Thai law
(conditional) assignments of bank accounts by each of Chromalloy Holding
(Thailand) Ltd. and Chromalloy (Thailand) Ltd.

  (b)   In respect of each of Chromalloy Holding (Thailand) Ltd and Chromalloy
(Thailand) Ltd:

  (i)   a copy of its constitutional documents (amended as necessary to permit
entry into the Security Documents referred to in paragraph (a)) above;     (ii)
  a copy of a resolution of its board of directors or equivalent body:

  (A)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and which it is required to enter into
pursuant to clause 31.23 (Conditions subsequent) of this Agreement and resolving
that it execute such Finance Documents;     (B)   authorising a specified person
or persons to execute the Finance Documents to which it is a party and which it
is required to enter into pursuant to clause 31.23 (Conditions subsequent) of
this Agreement     (C)   on its behalf;     (D)   authorising a specified person
or persons, on its behalf, to sign and/or despatch all documents and notices to
be signed and/or despatched by it under or in connection with the Finance
Documents to which it is a party and which it is required to enter into pursuant
to clause 31.23 (Conditions subsequent) of this Agreement;

  (iii)   a specimen of the signature of each person authorised by the
resolution referred to in paragraph (ii) above;     (iv)   a copy of a
resolution signed by all the holders of its issued shares, approving the terms
of, and the transactions contemplated by, the Finance Documents to which it is a
party and which it is required to enter into pursuant to clause 31.23
(Conditions subsequent) of this Agreement;

153



--------------------------------------------------------------------------------



 



  (v)   a certificate of an authorised signatory of it, certifying that each
copy document relating to it specified in this paragraph (b) is correct,
complete and in full force and effect as at a date no earlier than the date of
the Security Documents referred to in paragraph (a) above;     (vi)   a copy of
each consent from the Bank of Thailand in respect of each Guarantor incorporated
in Thailand remitting funds out of Thailand;     (vii)   a copy of any other
documents or evidence required to perfect any Security created or to be created
under or pursuant to the Security Documents referred to in paragraph (a) above,
in accordance with applicable law; and     (viii)   a legal opinion of
Linklaters, legal advisors to the Arranger, the Security Agent and the Agent in
Thailand in respect of the Security Documents referred to in paragraph
(a) above.

18.2   Mortgage of land and buildings       By no later than 21 March 2006:

  (a)   A copy of the following Security Document, duly executed, delivered and
perfected by the Parties to it:

  (i)   Thai law mortgage of land and buildings by Chromalloy (Thailand) Ltd. in
respect of the Major Thai Real Estate.

  (b)   All title deeds and documents relating to the Major Thai Real Estate.  
  (c)   A certificate of an authorised signatory of Chromalloy (Thailand) Ltd.
certifying that each copy document relating to it specified in paragraph 1.1(b)
above is correct, complete and in full force and effect as at a date no earlier
than the date of the Security Document referred to in paragraph (a) above.    
(d)   A copy of any other documents or evidence required to perfect any Security
created or to be created under or pursuant to the Security Document referred to
in paragraph (a) above, in accordance with applicable law.     (e)   A legal
opinion of Linklaters, legal advisers to the Arranger, the Security Agent and
the Agent in Thailand, in respect of the Security Document referred to in
paragraph (a) above.

18.3   Machinery       By no later than 21 June 2006:

  (a)   Chromalloy (Thailand) Ltd. shall ensure that all of its machinery which
(i) is eligible for registration for a certificate of machinery ownership under
Thai law and (ii) is necessary and material for the conduct of its business
shall be registered pursuant to Thai law with the relevant Thai government
agency.     (b)   A copy of the following Security Document, duly executed,
delivered and perfected by the Parties to it:

  (i)   Thai law mortgage of machinery by Chromalloy (Thailand) Ltd.

154



--------------------------------------------------------------------------------



 



  (c)   A certificate of an authorised signatory of Chromalloy (Thailand) Ltd.
certifying that each copy document relating to it specified in paragraph 1.1(b)
above is correct, complete and in full force and effect as at a date no earlier
than the date of the Security Document referred to in paragraph (b) above.    
(d)   A copy of any other documents or evidence required to perfect any Security
created or to be created under or pursuant to the Security Document referred to
in paragraph (b) above, in accordance with applicable law.     (e)   A legal
opinion of Linklaters, legal advisers to the Arranger, the Security Agent and
the Agent in Thailand, in respect of the Security Document referred to in
paragraph (b) above.

19   Certificates of Title — Major UK Real Estate

  (a)   By no later than 14 February 2006, the Certificates of Title, in each
case containing no matter that is reasonably considered by the Majority Lenders
to be materially adverse to the interests of the Finance Parties.     (b)   By
no later than 28 February 2006, an overview report from Linklaters on the
Certificates of Title, containing no matter that is reasonably considered by the
Majority Lenders to be materially adverse to the interests of the Finance
Parties.

20   Financial information       By no later than 21 March 2006, the Original
Financial Statements of Chromalloy Metal Tectonics Limited.   21   Mostyn title
deeds       Warwick International Group Limited shall use all reasonable
endeavours to deliver to (or to the order of) the Security Agent the original
title deeds, documents and ancillary papers relating to the Major UK Real Estate
at Mostyn, as soon as reasonably practicable after the date of this Agreement.  
22   Other documents and evidence

  (a)   In each case described above, a copy of any other Authorisation or other
document, opinion or assurance which the Agent considers to be necessary (if it
has notified the Obligors’ Agent accordingly) in connection with the entry into
and performance of the transactions contemplated by any Finance Document which
is required to be entered into pursuant to clause 31.23 (Conditions subsequent)
of this Agreement or for the validity and enforceability of any such Finance
Document.     (b)   In each case described above, evidence that the fees, costs
and expenses then due from each Unit Parent pursuant to clause 21 (Fees), clause
22.5 (Stamp taxes) and clause 26 (Costs and expenses) in relation to the
Security Documents referred to in this schedule 16 have been paid.

155



--------------------------------------------------------------------------------



 



Obligors’ Agent
Sequa Corporation

     
Address:
  Sequa Corporation
 
  200 Park Avenue
 
  New York, NY 10166
 
   
Fax:
  +1 212 370 3417
 
   
Attention:
  Jim Langelotti

         
By:
  KENNETH DRUCKER    
 
        The Original Borrowers    
 
        Warwick International Group Limited    
 
       
By:
  ROBERT ELLIS   SIMON WATT-SMITH
 
        Chromalloy United Kingdom Limited    
 
       
By:
  MOSHE GOLDSHTEIN   DAVID KAPLAN
 
        Chromalloy Holland B.V.    
 
       
By:
  THOMAS VAN DER LINDEN    
 
        The Original Guarantors    
 
        Warwick International Group Limited    
 
       
By:
  ROBERT ELLIS   SIMON WATT-SMITH

156



--------------------------------------------------------------------------------



 



          Chromalloy United Kingdom Limited    
 
       
By:
  MOSHE GOLDSHTEIN   DAVID KAPLAN
 
        Chromalloy Holland B.V.    
 
       
By:
  THOMAS VAN DER LINDEN    
 
       
Sequa Limited
       
 
       
By:
  ROBERT ELLIS   SIMON WATT-SMITH
 
        Chromalloy Metal Tectonics Limited    
 
       
By:
  MOSHE GOLDSHTEIN   DAVID KAPLAN
 
        Chromalloy Gas Turbine Europa B.V.    
 
       
By:
  THOMAS VAN DER LINDEN    
 
        Chromalloy (Thailand) Ltd.    
 
       
By:
  THOMAS VAN DER LINDEN    
 
        Chromalloy Holding (Thailand) Ltd.    
 
       
By:
  THOMAS VAN DER LINDEN    

157



--------------------------------------------------------------------------------



 



The Arranger
Barclays Capital, the investment banking division of Barclays Bank PLC

     
By:
  NEILS PEDERSEN

The Original Lenders
Barclays Bank PLC

     
By:
  NEILS PEDERSEN

The Agent
Barclays Bank PLC

     
Address:
  5 The North Colonnade
 
  Canary Wharf
 
  London E14 4BB
 
   
Fax:
  +44 207 7773 4893
 
   
Attention:
  Frank Rogers/Ola Busari

     
By:
  NEILS PEDERSEN

The Security Agent
Barclays Bank PLC

     
Address:
  5 The North Colonnade
 
  Canary Wharf
 
  London E14 4BB
 
   
Fax:
  +44 207 7773 4893
 
   
Attention:
  Frank Rogers/Ola Busari

     
By:
  NEILS PEDERSEN

158